Exhibit 10.1
Execution Copy
 
 
CREDIT AGREEMENT
dated as of December 14, 2010
among
BBHI ACQUISITION LLC
as the Borrower,
BBHI HOLDINGS LLC,
THE LENDERS PARTY HERETO,
CITIBANK, N.A.,
as Administrative Agent, Collateral Agent and L/C Issuer,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS CAPITAL,
CREDIT SUISSE SECURITIES (USA) LLC,
and
UBS SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunning Managers,
BANK OF AMERICA, N.A.,
as Syndication Agent,
and
BARCLAYS BANK PLC,
CREDIT SUISSE AG,
and
UBS SECURITIES LLC,
as Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I
       
 
            DEFINITIONS AND ACCOUNTING MATTERS
       
 
           
Section 1.01
  Certain Defined Terms     2  
Section 1.02
  Other Interpretive Provisions     38  
Section 1.03
  Accounting Terms     39  
Section 1.04
  Rounding     39  
Section 1.05
  Times of Day     40  
Section 1.06
  Letter of Credit Amounts     40  
Section 1.07
  Currency Equivalents Generally     40  
 
            ARTICLE II
       
 
            THE COMMITMENTS AND CREDIT EXTENSIONS
       
 
           
Section 2.01
  The Loans     40  
Section 2.02
  Borrowings, Conversions and Continuations of Loans     41  
Section 2.03
  Letters of Credit     43  
Section 2.04
  Prepayments     51  
Section 2.05
  Termination or Reduction of Commitments     53  
Section 2.06
  Repayment of Loans     54  
Section 2.07
  Interest     55  
Section 2.08
  Fees     56  
Section 2.09
  Computation of Interest and Fees     57  
Section 2.10
  Evidence of Debt     57  
Section 2.11
  Payments Generally; Administrative Agent’s Clawback     57  
Section 2.12
  Sharing of Payments by Lenders     59  
Section 2.13
  Increase in Commitments     60  
Section 2.14
  Incremental Term Facility     62  
Section 2.15
  Swingline Loans     63  
Section 2.16
  Cash Collateral; Defaulting Lenders     66  
 
            ARTICLE III
       
 
            TAXES, YIELD PROTECTION AND ILLEGALITY
       
Section 3.01
  Taxes     69  
Section 3.02
  Illegality     71  
Section 3.03
  Inability to Determine Rates     72  
Section 3.04
  Increased Costs; Reserves on Eurodollar Rate Loans     72  
Section 3.05
  Compensation for Losses     74  
Section 3.06
  Mitigation Obligations; Replacement of Lenders     74  

 



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 3.07
  Survival     75  
 
            ARTICLE IV
       
 
            GUARANTY
       
 
           
Section 4.01
  Guaranty     75  
Section 4.02
  Rights of Lenders     75  
Section 4.03
  Certain Waivers     76  
Section 4.04
  Obligations Independent     76  
Section 4.05
  Subrogation     76  
Section 4.06
  Termination; Reinstatement     76  
Section 4.07
  Subordination     77  
Section 4.08
  Stay of Acceleration     77  
Section 4.09
  Condition of Borrower     77  
Section 4.10
  Limitation on Guaranty     77  
Section 4.11
  Guaranty Supplements     78  
 
            ARTICLE V
       
 
            CONDITIONS PRECEDENT
       
 
           
Section 5.01
  Conditions of Initial Credit Extension     78  
Section 5.02
  Conditions to all Credit Extensions     81  
 
            ARTICLE VI
       
 
            REPRESENTATIONS AND WARRANTIES
       
 
           
Section 6.01
  Existence, Qualification and Power     82  
Section 6.02
  Subsidiaries; Affiliates; Loan Parties     83  
Section 6.03
  Authority; No Conflict     83  
Section 6.04
  Financial Condition     83  
Section 6.05
  Litigation, Compliance with Laws     84  
Section 6.06
  Titles and Liens     84  
Section 6.07
  Regulation U; Investment Company Act     85  
Section 6.08
  Taxes     85  
Section 6.09
  Senior Debt     85  
Section 6.10
  Full Disclosure     85  
Section 6.11
  No Default     85  
Section 6.12
  Governmental and Third Party Approvals     85  
Section 6.13
  Binding Agreements     86  
Section 6.14
  Franchises     86  
Section 6.15
  Collective Bargaining Agreements     86  
Section 6.16
  ERISA Compliance     86  
Section 6.17
  Copyrights     86  
Section 6.18
  Solvency     87  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 6.19
  Casualty, Etc.     87  
Section 6.20
  Collateral Documents     87  
Section 6.21
  Environmental Compliance     87  
Section 6.22
  Other Debt     88  
 
            ARTICLE VII
       
 
            COVENANTS OF THE LOAN PARTIES
       
 
           
Section 7.01
  Financial Statements and Other Information     89  
Section 7.02
  Taxes and Claims     91  
Section 7.03
  Insurance     91  
Section 7.04
  Maintenance of Existence; Conduct of Business     91  
Section 7.05
  Maintenance of and Access to Properties     92  
Section 7.06
  Compliance with Applicable Laws     92  
Section 7.07
  Litigation     92  
Section 7.08
  Subsidiaries     92  
Section 7.09
  Books and Records     93  
Section 7.10
  Franchises     93  
Section 7.11
  Use of Proceeds     93  
Section 7.12
  Covenant to Guarantee Obligations and Give Security     94  
Section 7.13
  Further Assurances     95  
Section 7.14
  Interest Rate Hedging     95  
Section 7.15
  Designation as Senior Debt     95  
Section 7.16
  Maintenance of Ratings     95  
Section 7.17
  Indebtedness     96  
Section 7.18
  Contingent Liabilities     97  
Section 7.19
  Liens     99  
Section 7.20
  Investments     100  
Section 7.21
  Fundamental Changes     102  
Section 7.22
  Dispositions     103  
Section 7.23
  Restricted Payments     105  
Section 7.24
  Change in Nature of Business     106  
Section 7.25
  Transactions with Affiliates     106  
Section 7.26
  Burdensome Agreements     107  
Section 7.27
  Prepayments, Etc. of Indebtedness     108  
Section 7.28
  Amendments of Certain Documents     108  
Section 7.29
  Accounting Changes     108  
Section 7.30
  Activities of Holdings     109  
Section 7.31
  Operating Cash Flow to Total Interest Expense     109  
Section 7.32
  Cash Flow Ratio     109  
Section 7.33
  Minimum Liquidity     110  
Section 7.34
  Equity Cure     110  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VIII
       
 
            EVENTS OF DEFAULT AND REMEDIES
       
 
           
Section 8.01
  Events of Default     110  
Section 8.02
  Remedies upon Event of Default     113  
Section 8.03
  Application of Funds     114  
 
            ARTICLE IX
       
 
            THE ADMINISTRATIVE AGENT
       
 
           
Section 9.01
  Appointment and Authority     115  
Section 9.02
  Administrative Agent Individually     116  
Section 9.03
  Duties of Administrative Agent; Exculpatory Provisions     117  
Section 9.04
  Reliance by Administrative Agent     118  
Section 9.05
  Delegation of Duties     118  
Section 9.06
  Resignation of Administrative Agent     118  
Section 9.07
  Non-Reliance on Administrative Agent and Other Lender Parties     120  
Section 9.08
  No Other Duties, etc     121  
Section 9.09
  Administrative Agent May File Proofs of Claim     121  
Section 9.10
  Collateral and Guaranty Matters     122  
Section 9.11
  Removal of Administrative Agent     122  
 
            ARTICLE X
       
 
            MISCELLANEOUS
       
 
           
Section 10.01
  Amendments, Etc     123  
Section 10.02
  Notices; Effectiveness; Electronic Communications; Confidentiality     124  
Section 10.03
  No Waiver; Cumulative Remedies     130  
Section 10.04
  Expenses; Indemnity; Damage Waiver     130  
Section 10.05
  Payments Set Aside     132  
Section 10.06
  Successors and Assigns     133  
Section 10.07
  Right of Setoff     137  
Section 10.08
  Interest Rate Limitation     138  
Section 10.09
  Counterparts; Integration; Effectiveness     138  
Section 10.10
  Survival of Representations and Warranties     138  
Section 10.11
  Severability     138  
Section 10.12
  Replacement of Lenders     138  
Section 10.13
  Governing Law; Jurisdiction; Etc     139  
Section 10.14
  Waiver of Jury Trial     140  
Section 10.15
  No Advisory or Fiduciary Responsibility     140  
Section 10.16
  USA PATRIOT Act Notice     141  
Section 10.17
  No Liability of Members, Partners and Other Persons     141  

iv



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 10.18
  Authorization of Third Parties to Deliver Information and Discuss Affairs    
142  

v



--------------------------------------------------------------------------------



 



      Schedules:    
 
   
Schedule 1.01(i)
  Restricted Subsidiaries
Schedule 1.01(ii)
  Unrestricted Subsidiaries
Schedule 1.01(iii)
  Guarantors
Schedule 2.01
  Lender Commitments
Schedule 6.02
  Affiliates
Schedule 6.03
  Regulatory Approvals and Consents
Schedule 6.05
  Litigation
Schedule 6.06
  Owned Material Real Property
Schedule 6.14
  Franchises
Schedule 6.17
  Owned Copyrights
Schedule 6.21
  Environmental Compliance
Schedule 7.13
  Mortgage Matters
Schedule 7.17
  Existing Indebtedness
Schedule 7.18
  Existing Guarantees
Schedule 7.19
  Existing Liens
Schedule 7.20
  Investments
Schedule 7.25
  Transactions with Affiliates
Schedule 10.02
  Notices

      Exhibits:    
 
   
Exhibit A
  Form of Committed Loan Notice
Exhibit B-1
  Form of Term B Note
Exhibit B-2
  Form of Revolving Credit Note
Exhibit B-3
  Form of Swingline Note
Exhibit C
  Form of Compliance Certificate
Exhibit D-1
  Form of Certificate as to Quarterly Financial Statements
Exhibit D-2
  Form of Certificate as to Annual Financial Statements
Exhibit E
  Form of Loan Certificate
Exhibit F-1
  Form of Opinion of Special New York Counsel to the Borrower and the Restricted
Subsidiaries
Exhibit F-2
  Form of Opinion of Special Counsel to the Borrower and the Restricted
Subsidiaries
Exhibit G
  Form of Incremental Term Supplement
Exhibit H
  Form of Assignment and Assumption Agreement
Exhibit I
  Form of Assumption Agreement
Exhibit J
  Form of Subsidiary Guaranty Supplement
Exhibit K
  Form of Mortgage

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
CREDIT AGREEMENT dated as of December 14, 2010 (this “Agreement”) among BBHI
Acquisition LLC, a Delaware limited liability company (“Acquisition Sub” and
immediately prior to the consummation of the Merger (as hereinafter defined),
the “Borrower”), BBHI Holdings LLC, a Delaware limited liability company
(“Holdings”), the lenders that are parties hereto, together with their
respective successors and assigns, Citibank, N.A. (“Citibank”), as
Administrative Agent, Collateral Agent and L/C Issuer, Citigroup Global Markets
Inc. (“CGMI”), Merrill Lynch, Pierce, Fenner & Smith Incorporated, (“Merrill
Lynch”), Barclays Capital, the investment banking division of Barclays Bank PLC,
Credit Suisse Securities (USA) LLC and UBS Securities LLC, as joint lead
arrangers (in such capacity, “Joint Lead Arrangers”) and joint bookrunning
managers (in such capacity, “Joint Bookrunning Managers”).
PRELIMINARY STATEMENTS:
          WHEREAS, Holdings intends to acquire (the “Acquisition”) all of the
equity interests of Bresnan Broadband Holdings, LLC, a Delaware limited
liability company (the “Company” and, upon and after consummation of the Merger,
the “Borrower”) from the existing equityholders of the Company through the
merger of Acquisition Sub with and into the Company, with the Company being the
surviving entity (the “Merger”). To effect the Acquisition, Holdings will
contribute at least $300,000,000 in cash to the common equity of Acquisition Sub
(the “Equity Contribution”). In connection with the Acquisition and pursuant to
the Agreement and Plan of Merger, dated as of June 13, 2010, among the Company,
Providence Equity Bresnan Cable LLC, Holdings, Acquisition Sub and solely for
purposes of Sections 5.4(c) and 8.2(d) thereof, CSC Holdings, LLC (the “Merger
Agreement”), the Merger will be consummated.
          WHEREAS, immediately after the Merger, the Company will assume by
operation of law and pursuant to the Assumption Agreement all of the Obligations
(as hereinafter defined) of Acquisition Sub under the Loan Documents (as
hereinafter defined) (and all references herein and in the other Loan Documents
to the “Borrower” shall thereupon be deemed to be references to the Company) and
the Subsidiary Guarantors (as hereinafter defined) shall become parties to this
Agreement pursuant to a Subsidiary Guaranty Supplement.
          WHEREAS, the Borrower has requested that simultaneously with the
consummation of the Acquisition, the Lenders (a) extend credit to the Borrower
in the amount of $765,000,000 under the Term Facility (as hereinafter defined)
and (b) make available to the Borrower from time to time a Revolving Credit
Facility in the amount of $75,000,000.
          WHEREAS, in connection with the Acquisition, the Borrower intends to
(i) issue and sell Senior Notes (as hereinafter defined) on or before the
Closing Date (as hereinafter defined) with an aggregate principal amount of at
least $250,000,000 or (ii) if and to the extent the Borrower does not, or is
unable to, issue the Senior Notes with an aggregate principal amount of at least
$250,000,000 on or before the Closing Date, obtain at least $250,000,000, less
the aggregate principal amount of the Senior Notes, if any, issued on or before
the Closing Date, in loans under a bridge facility made available to the
Borrower.

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
          Section 1.01 Certain Defined Terms. As used herein, the following
terms shall have the following meanings:
          “Acquisition” has the meaning given to such term in the Preliminary
Statements hereto.
          “Acquisition Sub” has the meaning given to such term in the preamble
hereto.
          “Activities” has the meaning given to such term in Section 9.02(b).
          “Administrative Agent” means Citibank, N.A. in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.
          “Administrative Agent’s Office” means the Administrative Agent’s
address and, as appropriate, account as set forth on Schedule 10.02, or such
other address or account as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, as to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event, any Person which owns directly or indirectly 10% or more of
the securities having ordinary voting power for the election of directors or
other governing body of a corporation or 10% or more of the partnership or other
ownership interests of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person; and
provided further that no individual shall be an Affiliate of a Person solely by
reason of his or her being an officer, director, manager, member or partner of
such Person, except in the case of a partner or member if his or her interests
in such partnership or limited liability company, as applicable, shall qualify
him or her as an Affiliate.
          “Agent’s Group” has the meaning given to such term in Section 9.02(b).
          “Aggregate Commitments” means the Commitments of all the Lenders.
          “Agreement” has the meaning given to such term in the preamble hereto.

2



--------------------------------------------------------------------------------



 



          “Annual Operating Cash Flow” means, as of any date, Operating Cash
Flow for the period of four consecutive Quarters covered by the then most recent
Compliance Certificate delivered to the Lenders pursuant to Section 7.01(d).
          “Applicable Percentage” means (a) in respect of the Term B Facility,
with respect to any Term B Lender at any time, the percentage (carried out to
the tenth decimal place) of the Term B Facility represented by (i) on or prior
to the Closing Date, such Term B Lender’s Term B Commitment at such time and
(ii) thereafter, the principal amount of such Term B Lender’s Term B Loans at
such time, (b) in respect of an Incremental Term Facility, with respect to any
Incremental Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Incremental Term Facility represented by the principal
amount of such Incremental Term Lender’s Incremental Term Loans at such time and
(c) in respect of the Revolving Credit Facility, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the Revolving Credit Facility represented by such Revolving Credit
Lender’s Revolving Credit Commitment at such time. If the commitment of each
Revolving Credit Lender to make Revolving Credit Loans and the obligation of the
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, or if the Revolving Credit Commitments have expired, then the
Applicable Percentage of each Revolving Credit Lender in respect of the
Revolving Credit Facility shall be determined based on the Applicable Percentage
of such Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments. The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 (or, in the case of any
Incremental Term Lender, on Schedule I to an Incremental Term Supplement, if
any) or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable.
          “Applicable Rate” means, with respect to the Term B Facility and the
Revolving Credit Facility, from time to time, (a) 3.00% per annum for Eurodollar
Rate Loans and (b) 2.00% per annum for Base Rate Loans.
          “Applicable Revolving Credit Percentage” means with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
          “Appropriate Lender” means, at any time, (a) with respect to any of
the Term B Facility, the Revolving Credit Facility or the Incremental Term
Facility, if any, a Lender that has a Commitment with respect to such Facility
or holds a Term B Loan, a Revolving Credit Loan or an Incremental Term Loan, if
any, respectively, at such time, (b) with respect to the Swingline Sublimit, the
Swingline Lender, and (c) with respect to the Letter of Credit Sublimit, (i) the
L/C Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Credit Lenders.
          “Approved Electronic Communications” means, for purposes of
identifying all Communications which may be made on the Approved Electronic
Platform, each Communication that any Loan Party is obligated to, or otherwise
chooses to, provide to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein, including any financial statement,
financial or other report, notice, request, certificate or other

3



--------------------------------------------------------------------------------



 



information material; provided, however, that, solely with respect to delivery
of any such Communication by any Loan Party to the Administrative Agent and
without limiting or otherwise affecting either the Administrative Agent’s right
to effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (i) any notice of borrowing, letter of credit
request, swingline loan request, notice of conversion or continuation, and any
other notice, demand, communication, information, document or other material
relating to a request for a new, or a conversion of an existing, Borrowing,
(ii) any notice pursuant to Section 2.04(a) and Section 2.04(b) and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (iii) all notices of any
Default or Event of Default and (iv) any notice, demand, communication,
information, document or other material required to be delivered to satisfy any
of the conditions set forth in Article V or any other condition to any Borrowing
or other extension of credit hereunder or any condition precedent to the
effectiveness of this Agreement (provided that, for avoidance of doubt any such
excluded Communication listed in clause (i) through clause (iv) may be made by
electronic mail as provided in Section 10.02(b)(iv)).
          “Approved Electronic Platform” has the meaning given to such term in
Section 10.02(d).
          “Approved Fund” means any Fund that is administered or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers or manages a Lender.
          “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.06(b)), and accepted by the Administrative
Agent, in substantially the form of Exhibit H or any other form approved by the
Administrative Agent.
          “Assumption Agreement” means the Assumption Agreement dated as of the
date hereof, among the Company and Acquisition Sub, substantially in the form of
Exhibit I, or otherwise in form and substance reasonably acceptable to the
Administrative Agent.
          “Availability Period” means in respect of the Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments pursuant to Section 2.05, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of the L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.
          “Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by
Citibank as its “prime rate” and (c) the Eurodollar Rate

4



--------------------------------------------------------------------------------



 



that would be payable on such day for a Eurodollar Rate Loan with a one-month
interest period plus 1%. The “prime rate” is a rate set by Citibank based upon
various factors including Citibank’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Citibank shall take effect at the opening of business
on the day specified in the public announcement of such change.
          “Base Rate Loan” means a Revolving Credit Loan, a Term B Loan, a
Swingline Loan or an Incremental Term Loan, if any, that bears interest based on
the Base Rate.
          “Borrower” has the meaning given to such term in the preamble hereto.
          “Borrowing” means a Revolving Credit Borrowing, a Term B Borrowing, a
Swingline Borrowing or an Incremental Term Borrowing, if any, as the context may
require.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the State of New York and, if such day relates to any
Eurodollar Rate Loan, means any such day on which dealings in Dollar deposits
are conducted by and between banks in the London interbank eurodollar market.
          “Cablevision” means Cablevision Systems Corporation, a Delaware
corporation.
          “Capital Expenditures” means, with respect to any Person for any
period, any expenditure in respect of the purchase or other acquisition of any
fixed or capital asset (excluding normal expenditures for replacements and
maintenance which are properly charged to current operations). For purposes of
this definition, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment or with insurance
proceeds shall be included in Capital Expenditures only to the extent of the
gross amount by which such purchase price exceeds the credit granted by the
seller of such equipment for the equipment being traded in at such time or the
amount of such insurance proceeds, as the case may be. The term “Capital
Expenditures” shall not include (a) any Permitted Acquisition, (b) capital
expenditures in respect of the reinvestment of proceeds from a Disposition or an
Event of Loss in accordance with the terms of Section 2.04(b)(ii),
(c) expenditures made and financed solely with the proceeds from issuances of
Equity Interests or (d) expenditures made with the proceeds of landlord
allowances and advances.
          “Capital Lease Obligations” means, as to any Person, the obligations
of such Person to pay rent or other amounts under a Lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.
          “Cash Collateral” has the meaning given to such term in
Section 2.03(g).
          “Cash Collateralize” has the meaning given to such term in
Section 2.03(g).

5



--------------------------------------------------------------------------------



 



          “Cash Equivalents” means any of the following types of Investments, to
the extent owned by the Borrower or any of its Restricted Subsidiaries free and
clear of all Liens (other than Liens created under the Collateral Documents and
other Liens permitted hereunder):
     (a) marketable, direct obligations of the United States of America maturing
within 397 days of the date of purchase;
     (b) commercial paper outstanding at any time issued by any Person organized
under the laws of any state of the United States of America, which Person shall
have a consolidated net worth of at least $250,000,000 and shall conduct a
substantial part of its business in the United States of America, maturing
within 180 days from the date of the original issue thereof, and rated “P-1” or
better by Moody’s or “A-1” or better by S&P;
     (c) fully collateralized repurchase agreements in such amounts and with
such financial institutions having a rating of “Baa” or better from Moody’s, or
a rating of “A-” or better from S&P, as the Borrower may select from time to
time;
     (d) certificates of deposit, banker’s acceptances and time deposits
maturing within 397 days after the date of purchase, which are issued by any
Lender or by a United States national or state bank or foreign bank having
capital, surplus and undivided profits totaling more than $100,000,000, and
having a rating of “Baa” or better from Moody’s or a rating of “A-” or better
from S&P;
     (e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $3,000,000,000;
     (f) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (d) of this definition, having a term of
not more than thirty days, with respect to securities issued or fully guaranteed
or insured by the United States government;
     (g) obligations of any State, commonwealth or territory of the United
States or any political subdivision thereof for the payment of the principal and
redemption price of and interest on which there shall have been irrevocably
deposited the government obligations described in clause (a) of this definition
maturing as to principal and interest at times and in amounts sufficient to
provide such payment;
     (h) auction preferred stock rated in the highest short-term credit rating
category by S&P or Moody’s;
     (i) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition);
     (j) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (i) of this definition.

6



--------------------------------------------------------------------------------



 



          “Cash Flow Ratio” means as of any date, the ratio of (i) the sum of
the aggregate outstanding principal amount of all Indebtedness of the Borrower
and the Restricted Subsidiaries outstanding on such date (determined on a
consolidated basis) plus (but without duplication of Indebtedness supported by
Letters of Credit) the aggregate undrawn face amount of all L/C Obligations
outstanding on such date to (ii) Annual Operating Cash Flow (and any change in
such ratio as a result of a change in the amount of Indebtedness or Letters of
Credit shall be effective as of the date such change shall occur and any change
in such ratio as a result of a change in the amount of Annual Operating Cash
Flow shall be effective as of the date of receipt by the Administrative Agent of
the Compliance Certificate delivered pursuant to Section 7.01(d), reflecting
such change). Notwithstanding the foregoing, for purposes of calculating the
Cash Flow Ratio, there shall be excluded from Indebtedness, to the extent
otherwise included as Indebtedness, (A) any deferred or contingent obligation to
pay the consideration for an Investment not prohibited by Section 7.20 to the
extent such obligation can be satisfied with the delivery of Parent Company
Stock and the Borrower covenants and agrees in a notice to the Administrative
Agent that such obligation shall be satisfied solely by the delivery of such
Parent Company Stock; (B) any deferred purchase price in connection with any
acquisition not prohibited by Section 7.20 to the extent that the obligations in
respect of such deferred purchase price consist solely of an agreement to
deliver Parent Company Stock; (C) all obligations under any interest rate Swap
Contract or any Monetization Indebtedness; and (D)(x) all obligations under any
Guarantee permitted under Section 7.18(j) and (y) all obligations under any
Guarantee not prohibited by Section 7.18 so long as the obligations under such
Guarantees referred to in this clause (y) are payable, solely at the option of
the Borrower, in Parent Company Stock and the Borrower covenants and agrees in a
notice to the Administrative Agent that such obligation shall be satisfied
solely by the delivery of such Parent Company Stock.
          “Cash Management Agreement” means any agreement to provide cash
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management arrangements.
          “Cash Management Bank” means any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement.
          “CFC” means a Person that is a controlled foreign corporation under
Section 957 of the Code.
          “CGMI” has the meaning given to such term in the preamble hereto.
          “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (a) the adoption or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority.
          “Citibank” has the meaning given to such term in the preamble hereto.

7



--------------------------------------------------------------------------------



 



          “Closing Date” means the first date all the conditions precedent in
Section 5.01 are satisfied or waived in accordance with Section 10.01.
          “Closing Date Material Adverse Effect” means any effect that (a) is
materially adverse to the business, results of operations, financial condition,
cash flows, assets or liabilities of the Borrower and the Subsidiaries, taken as
a whole, excluding any such effect to the extent resulting from or arising out
of: (i) any actual or proposed Change in Law after the date of the Merger
Agreement or GAAP or any other accounting standards or interpretations thereof
applicable to the Borrower and the Subsidiaries or the Business (as defined in
the Merger Agreement); (ii) any change in international, national, regional,
local or industry-wide economic or business conditions (including financial and
capital market conditions); (iii) changes or conditions generally affecting the
multichannel video programming, high-speed data or telephony industries;
(iv) any attack on, or by, outbreak or escalation of hostilities or acts of war,
sabotage or terrorism or natural disasters or any other national or
international calamity; (v) conditions generally affecting or related to
attributes of Holdings, Acquisition Sub or their Affiliates (other than any such
conditions covered by any other clauses in this definition) or otherwise
attributable to actions taken by Holdings, Acquisition Sub or their Affiliates,
including any violation of the terms of the Merger Agreement by Holdings or
Acquisition Sub, provided that any such violation that is material to the
interests of the Lenders has been consented to by CGMI and Merrill Lynch,
(vi) the execution of the Merger Agreement or the announcement of the Sale
Process (as defined in the Merger Agreement) or the Merger, or the pendency of
the Merger (including any loss of, or adverse change in, the relationship of the
Borrower and/or the Subsidiaries with their employees, customers, distributors,
partners or suppliers or any other Persons with whom they transact business that
is proximately caused thereby); or (vii) any failure by the Borrower or any of
the Subsidiaries, in and of itself, to meet any internal or published
projections, forecasts or predictions of revenues, earnings or cash flows for
any period (although this clause (vii) shall not apply to the facts and
circumstances that may have given rise or contributed to any such failure);
provided, however, that notwithstanding the foregoing, clauses (i), (ii),
(iii) and (iv) shall not apply to the extent that the adverse effect on the
Borrower and/or the Subsidiaries resulting from or arising out of the matters
described therein is materially disproportionate to the adverse effects on other
participants in the multichannel video programming, high-speed data or telephony
industries in the United States or (b) would prevent the Borrower from
consummating the transactions contemplated hereby.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral” means all of the “Collateral” referred to in the
Collateral Documents and all of the other property that is or is intended under
the terms of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.
          “Collateral Agent” means Citibank in its capacity as collateral agent
for the Lenders under the Collateral Documents and its successors in such
capacity.
          “Collateral Documents” means, collectively, the Security Agreement,
the Pledge Agreement, the Mortgages and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the Secured Parties.

8



--------------------------------------------------------------------------------



 



          “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a Swingline Borrowing, (d) a conversion of Loans
from one Type to the other, or (e) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.
          “Commitment” means a Term B Commitment, a Revolving Credit Commitment
or an Incremental Term Commitment, if any, as the context may require.
          “Commitment Fee” has the meaning given to such term in Section 2.08(a)
hereof.
          “Communications” means each notice, demand, communication,
information, document and other material provided for hereunder or under any
other Loan Document or otherwise transmitted between the parties hereto relating
to this Agreement, the other Loan Documents, any Loan Party or its Affiliates,
or the transactions contemplated by this Agreement or the other Loan Documents
including, without limitation, all Approved Electronic Communications.
          “Company” has the meaning given to such term in the Preliminary
Statements hereto.
          “Compliance Certificate” means a certificate of a senior financial
executive of the Borrower in substantially the form of Exhibit C hereto.
          “Consolidated Total Secured Debt” means, as of any date of
determination, the sum of, without duplication, (i) the aggregate outstanding
principal amount of all Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date (determined on a consolidated basis) plus
(ii) (but without duplication of Indebtedness supported by Letters of Credit)
the aggregate undrawn face amount of all L/C Obligations outstanding on such
date, in the case of each of clauses (i) and (ii), to the extent secured by a
Lien on any assets of the Borrower or any Subsidiary thereof.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is legally bound.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Copyright Licenses” means any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.
          “Copyrights” means all copyrights in all works, now existing or
hereafter created or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Copyright
Office or in any similar office or agency of the United States, any state
thereof or any other country or any political subdivision thereof, or otherwise.

9



--------------------------------------------------------------------------------



 



          “Credit Extension” means each of the following: (a) a Borrowing and
(b) an L/C Credit Extension.
          “Cumulative Operating Cash Flow” means an amount, determined on the
date of any proposed Restricted Payment, as applicable, equal to Operating Cash
Flow for the period from January 1, 2011 through the end of the most recently
ended Quarter as to which financial statements have been delivered pursuant to
Section 7.01.
          “Cumulative Total Interest Expense” means for the period from
January 1, 2011 through the end of the most recently ended Quarter as to which
financial statements have been delivered pursuant to Section 7.01, the aggregate
of the interest expense of the Borrower and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP.
          “Current Assets” means, with respect to any Person, all assets of such
Person that, in accordance with GAAP, would be classified as current assets on
the balance sheet of such Person, other than current assets under derivative
contracts and similar instruments.
          “Current Liabilities” means, with respect to any Person, all
liabilities of such Person that, in accordance with GAAP, would be classified as
current liabilities on the balance sheet of such Person, other than the current
portion of Indebtedness and current liabilities under derivative contracts and
similar instruments.
          “CSC Holdings” means CSC Holdings, LLC, a Delaware limited liability
company.
          “Debt Instruments” means, collectively, the respective notes and
debentures evidencing, and indentures and other agreements governing, any
Indebtedness.
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means (a) when used with respect to Obligations other
than Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Loan, the
Default Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.
          “Defaulting Lender” means, at any time, a Lender as to which the
Administrative Agent has notified the Borrower that (i) such Lender has failed
for three Business Days or more

10



--------------------------------------------------------------------------------



 



to comply with its obligations under this Agreement to make a Loan or make a
payment to the L/C Issuer in respect of an L/C Obligation or make a payment to
the Swingline Lender in respect of a Swingline Loan (each a “funding
obligation”), or (ii) such Lender has notified the Administrative Agent, or has
stated publicly, that it will not comply with any such funding obligation, or
(iii) a Lender Insolvency Event has occurred and is continuing with respect to
such Lender (provided that neither the reallocation of funding obligations
provided for in Section 2.16(b) as a result of a Lender being a Defaulting
Lender nor the performance by Non-Defaulting Lenders of such reallocated funding
obligations shall by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender). Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iii) above shall be made by the Administrative Agent
in its reasonable discretion acting in good faith. The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
referred to above.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) the sale, transfer, license, lease or other disposition of obsolete or worn
out property, whether now owned or hereafter acquired, in the ordinary course of
business, (ii) the sale, transfer, license, lease or other disposition of
receivables, inventory and other current assets in the ordinary course of
business; (iii) the sale, transfer, license, lease or other disposition of
property by any Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary; provided that if the transferor of such property is a Guarantor, the
transferee thereof must either be the Borrower or a Guarantor; and (iv) the
sale, transfer, license, lease or other disposition of property permitted by
Section 7.22(a) through (g) and (k) through (p).
          “Dolan” means Charles F. Dolan.
          “Dolan Family Interests” means (i) any Dolan Family Member, (ii) any
trusts for the benefit of any Dolan Family Members, (iii) any estate or
testamentary trust of any Dolan Family Member for the benefit of any Dolan
Family Members, (iv) any executor, administrator, conservator or legal or
personal representative of any Person or Persons specified in clauses (i),
(ii) and (iii) above to the extent acting in such capacity on behalf of any
Dolan Family Member or Members and not individually and (v) any corporation,
partnership, limited liability company or other similar entity, in each case 80%
of which is owned and controlled by any of the foregoing or combination of the
foregoing.
          “Dolan Family Members” means Dolan, his spouse, his descendants and
any spouse of any of such descendants.
          “Dollars” and “$” means lawful money of the United States of America.
          “Domestic Subsidiary” shall mean any Subsidiary that is organized and
existing under the laws of the United States or any state or commonwealth
thereof or under the laws of the District of Columbia.

11



--------------------------------------------------------------------------------



 



          “Eligible Assignee” means (a) with respect to any assignment of any
Revolving Credit Commitment or Revolving Credit Loan, (i) a Revolving Credit
Lender, (ii) an Affiliate of a Revolving Credit Lender, and (iii) any other
Person (other than a natural person) approved by (A) the Administrative Agent,
(B) in the case of any assignment of a Revolving Credit Commitment, the
Swingline Lender and the L/C Issuer, and (C) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed) and (b) with respect to any assignment of any
Term Commitment or Term Loan, (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, (iv) any other Person (other than a natural person)
approved by (A) the Administrative Agent, and (B) unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed) and (v) with respect to any Term Loan, the
Borrower or any of the Borrower’s Affiliates or Subsidiaries; provided that,
none of the Borrower or any of the Borrower’s Affiliates or Subsidiaries holding
Term Loans shall have any right to (i) attend (including by telephone) any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender to which representatives of the Borrower are not then present or
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among Administrative Agent and one or more
Lenders, except to the extent such information or materials have been made
available to the Borrower or its representatives.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
          “Equity Contribution” has the meaning given to such term in the
Preliminary Statements hereto.
          “Equity Interests” means, with respect to any Person, any of the
shares of capital stock of (or other ownership or profit interests in) such
Person, any of the warrants, options or other rights for the purchase or
acquisition from such Person of shares of capital stock of (or other ownership
or profit interests in) such Person, any of the securities convertible into or
exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and any
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “ERISA Affiliate” means, when used with respect to a Plan, ERISA, the
PBGC or a provision of the Code pertaining to employee benefit plans, any Person
that is a member of any group of organizations within the meaning of
Sections 414(b), (c), (m) or (o) of the Code of which the Borrower is a member.

12



--------------------------------------------------------------------------------



 



          “Eurodollar Base Rate” has the meaning given to such term in the
definition of Eurodollar Rate.
          “Eurodollar Rate” means for any Interest Period with respect to a
Eurodollar Rate Loan, a rate per annum equal to the higher of (a) 1.50% and
(b) the rate determined by the Administrative Agent pursuant to the following
formula:

         
Eurodollar Rate =
  Eurodollar Base Rate
 
1.00 – Eurodollar Reserve Percentage      

Where,
          “Eurodollar Base Rate” means, for such Interest Period, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”),
appearing on Reuters LIBOR01 page (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.
          “Eurodollar Rate Loan” means a Revolving Credit Loan, a Term B Loan or
an Incremental Term Loan, if any, that bears interest at a rate based on the
Eurodollar Rate.
          “Eurodollar Reserve Percentage” means, for any day during any Interest
Period, the reserve percentage (expressed as a decimal, carried out to five
decimal places) in effect on such day, whether or not applicable to any Lender,
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”). The Eurodollar Rate for each outstanding Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.
          “Event of Default” means any of the events described in Article VIII
hereof.
          “Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof, resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the destruction or damage of a material portion of such property from any
casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to

13



--------------------------------------------------------------------------------



 



be restored to its condition immediately prior to such destruction or damage,
within 180 days after the occurrence of such destruction or damage, (iii) the
condemnation, confiscation or seizure of, or requisition of title to or use of,
any property, or (iv) in the case of any property located upon a leasehold, the
termination or expiration of such leasehold.
          “Excess Cash Flow” means, for any fiscal year of the Borrower, the
excess (if any) of (A) the sum of (i) Operating Cash Flow for such fiscal year
plus (ii) an amount equal to any net increase in consolidated Current
Liabilities of the Borrower and its Restricted Subsidiaries during such fiscal
year (other than any changes arising from acquisitions or dispositions completed
by the Borrower and its Restricted Subsidiaries during such fiscal year) plus
(iii) an amount equal to any net decrease in consolidated Current Assets
(excluding cash and Cash Equivalents) during such fiscal year (other than any
changes arising from acquisitions or dispositions completed by the Borrower and
its Restricted Subsidiaries during such fiscal year) over (B) the sum of
(i) Total Interest Expense of the Borrower and its Restricted Subsidiaries for
such fiscal year plus (ii) an amount equal to any net decrease in consolidated
Current Liabilities of the Borrower and its Restricted Subsidiaries during such
fiscal year (other than any changes arising from acquisitions or dispositions
completed by the Borrower and its Restricted Subsidiaries during such fiscal
year) plus (iii) an amount equal to any net increase in consolidated Current
Assets (excluding cash and Cash Equivalents) of the Borrower and its Restricted
Subsidiaries during such fiscal year (other than any changes arising from
acquisitions or dispositions completed by the Borrower and its Restricted
Subsidiaries during such fiscal year) plus (iv) all income taxes actually paid
in cash by the Borrower and its Restricted Subsidiaries during such fiscal year
(including payments or distributions in respect of amounts required to pay
income taxes pursuant to Section 7.23(c)), plus (v) Capital Expenditures
actually made by the Borrower and its Restricted Subsidiaries in such fiscal
year plus (vi) the principal component of payments in respect of Capital Lease
Obligations plus (vii) the amount of any repayment or prepayment of Loans other
than pursuant to Section 2.04(a) or Section 2.06(a) (in the case of (x) payment
in respect of Revolving Credit Loans, to the extent that the Revolving Credit
Commitments are permanently reduced by the amount of such payment and
(y) prepayment pursuant to Section 2.04(b), only to the extent that such
prepayment resulted from a transaction that resulted in an increase in Operating
Cash Flow, and excluding any prepayment pursuant to Section 2.04(b)(i)) plus
(viii) net cash received or paid in respect of hedging contracts or similar
agreements for such fiscal year, plus (ix) any expenses during such fiscal year
added back in determining Operating Cash Flow to the extent such expenses have
been paid in cash.
          “Exchange” shall mean any exchange of assets or properties for
consideration consisting solely of other assets or properties, subject to the
last sentence of this definition, and of comparable value and use to those
assets or properties being exchanged, and having a value equal to the fair
market value of those assets or properties being exchanged, including exchanges
involving the transfer or acquisition (or both transfer and acquisition) of
Equity Interests of a Person so long as substantially all of the Equity
Interests of such Person are transferred or acquired, as the case may be (and
such Person becomes a Restricted Subsidiary and a Subsidiary Guarantor
hereunder). It is understood that exchanges of the kind described above as to
which a portion of the consideration paid or received is in the form of cash or
Cash Equivalents shall nevertheless constitute “Exchanges” for the purposes of
this Agreement so long as the aggregate consideration received by the Borrower
and its Restricted Subsidiaries in connection with such

14



--------------------------------------------------------------------------------



 



exchange represents fair market value for the assets or properties and cash or
Cash Equivalents being transferred by the Borrower and its Restricted
Subsidiaries.
          “Excluded Indebtedness” has the meaning given to such term in
Section 8.01(e) hereto.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), as a result of a present or former
connection between such Administrative Agent, Lender or L/C Issuer, as the case
may be, and the jurisdiction of the Governmental Authority imposing such tax or
any taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent, such Lender or such L/C Issuer having
executed, delivered or performed its obligations or received a payment under, or
enforced, any Loan Document), (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which the
Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 10.12), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a).
          “Facility” means the Term B Facility, the Revolving Credit Facility or
an Incremental Term Facility, if any, as the context may require.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank on
such day on such transactions as determined by the Administrative Agent.
          “Fee Letter” means the letter agreement, dated June 24, 2010, among
Holdings, Acquisition Sub, the Joint Lead Arrangers, the Initial Lenders and the
other parties thereto.
          “Flow Through Entity” shall mean an entity that (a) for federal income
tax purposes, constitutes a business entity that is disregarded as an entity
separate from its owners under the Code, the Treasury regulations, or any
published administrative guidance of the Internal Revenue Service (a “Federal
Flow Through Entity”), and (b) for state and local

15



--------------------------------------------------------------------------------



 



jurisdiction tax purposes, is subject to treatment on a basis under applicable
state or local income tax law substantially similar to a Federal Flow Through
Entity.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.
          “Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.
          “Franchise” means a franchise, license or other authorization or right
to construct, own, operate, promote and/or otherwise exploit any cable
television system granted by the Federal Communications Commission (or any
successor agency of the Federal government) or any state, county, city, town,
village or other local governmental authority.
          “Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” means generally accepted accounting principles in the United
States set forth in the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided, that, at any time
after the Closing Date, the Borrower may elect to apply IFRS accounting
principles in lieu of GAAP and, upon any such election, except as otherwise
provided in Section 1.03(b), references herein to GAAP shall thereafter be
construed to mean IFRS (and equivalent pronouncements) as in effect at the date
of such election, except as otherwise provided in this Agreement; provided
further, that any calculation or determination in this Agreement that requires
the application of GAAP for periods that include Quarters ended prior to the
adoption of IFRS shall remain as previously calculated or determined.
          “Governmental Authority” means the government of the United States or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
          “Granting Lender” has the meaning set forth in Section 10.06(h).
          “Grantor” has the meaning given to such term in the Security
Agreement.
          “Guarantees” has the meaning given to such term in Section 7.18
hereof.
          “Guarantors” means Holdings and the Subsidiary Guarantors.

16



--------------------------------------------------------------------------------



 



          “Guaranty” means the Guaranty made by the Guarantors under Article IV
in favor of the Secured Parties.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Hedge Bank” means any Person that, at the time it enters into a
Secured Hedge Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Secured Hedge Agreement.
          “Holdings” has the meaning given to such term in the preamble hereto.
          “Honor Date” has the meaning given to such term in Section 2.03(c)(i).
          “IFRS” means the International Financial Reporting Standards as
adopted by the International Accounting Standards Board.
          “Increase Effective Date” has the meaning given to such term in
Section 2.13(d).
          “Incremental Term Borrowing” means a borrowing consisting of
simultaneous Incremental Term Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Incremental Term Lenders pursuant to Section 2.14.
          “Incremental Term Commitments” has the meaning given to such term in
Section 2.14(a).
          “Incremental Term Facility” means, any additional tranche of
Incremental Term Commitments and Incremental Term Loans established pursuant to
an Incremental Term Supplement.
          “Incremental Term Lender” means a Lender with an Incremental Term
Commitment or an outstanding Incremental Term Loan.
          “Incremental Term Loans” has the meaning given to such term in Section
2.14(a).
          “Incremental Term Note” means a promissory note made by the Borrower
in favor of an Incremental Term Lender, evidencing Incremental Term Loans made
by such Incremental Term Lender, substantially in the form attached to the
Incremental Term Supplement.
          “Incremental Term Supplement” has the meaning given to such term in
Section 2.14(c).
          “Indebtedness” means, as to any Person, Capital Lease Obligations of
such Person and other indebtedness of such Person for borrowed money (whether by
loan or the issuance and

17



--------------------------------------------------------------------------------



 



sale of debt securities) or for the deferred purchase or acquisition price of
property or services other than accounts payable, subscriber deposits, accrued
expenses and customer advance payments (other than for borrowed money) incurred
in the ordinary course of business of such Person. Without limiting the
generality of the foregoing, such term shall include (a) when applied to the
Borrower and/or any Restricted Subsidiary, all obligations of the Borrower
and/or any Restricted Subsidiary under Swap Contracts and (b) when applied to
the Borrower or any other Person, all Indebtedness of others Guaranteed by such
Person.
          “Indemnified Taxes” means Taxes other than (i) Excluded Taxes and
(ii) Other Taxes.
          “Information Memorandum” means the document in the form approved by
the Borrower concerning the Loan Parties, dated November 2010, which was
prepared in relation to Term B Facility and distributed by the Joint Lead
Arrangers to selected financial institutions prior to the date of this
Agreement.
          “Initial Lenders” means Citibank, Bank of America, N.A., Barclays Bank
PLC, Credit Suisse AG and UBS Loan Finance LLC.
          “Intellectual Property” means the Copyrights, Copyright Licenses,
Patents, Patent Licenses, Software, Trade Secrets, Trade Secret Licenses,
Trademarks and Trademark Licenses of the Loan Parties.
          “Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan and the Maturity Date
of the Facility under which such Loan was made; provided, however, that if any
Interest Period for a Eurodollar Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Facility under which such Loan was made.
          “Interest Period” means, as to each Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is disbursed or converted to or
continued as a Eurodollar Rate Loan and ending on the date one, two, three or
six months thereafter, as selected by the Borrower in its Committed Loan Notice
(or such other period that is twelve months or less requested by the Borrower
and consented to by all the Appropriate Lenders); provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

18



--------------------------------------------------------------------------------



 



     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
          “Investments” has the meaning given to such term in Section 7.20
hereof.
          “ISP” means the International Standby Practices (ISP98) International
Chamber of Commerce Publication No. 590, as the same may be amended and as in
effect from time to time.
          “Issuer Documents” means with respect to any Letter of Credit, the
Letter of Credit Application, and any other document, agreement and instrument
entered into by the L/C Issuer and the Borrower or any Subsidiary or in favor
the L/C Issuer and relating to any such Letter of Credit.
          “Joint Bookrunning Managers” has the meaning given to such term in the
preamble hereto.
          “Joint Lead Arrangers” has the meaning given to such term in the
preamble hereto.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
          “L/C Advance” means, with respect to each Revolving Credit Lender,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Credit Percentage.
          “L/C Borrowing” means an extension of credit resulting from a drawing
under any Letter of Credit which has not been reimbursed on the date when made
or refinanced as a Revolving Credit Borrowing.
          “L/C Credit Extension” means, with respect to any Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
          “L/C Issuer” means Citibank, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
          “L/C Obligations” means, as of any date of determination, the
aggregate amount available to be drawn under all outstanding Letters of Credit
plus the aggregate of all Unreimbursed Amounts, including all L/C Borrowings.
For purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn

19



--------------------------------------------------------------------------------



 



thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
          “Leases” means leases and subleases (excluding Capital Lease
Obligations), licenses to use property, easements and pole attachments and
conduit or trench agreements and other rights to use telephone or utility poles,
conduits or trenches.
          “Lender” means the banks or other financial institutions which are
parties hereto, including the Swingline Lender and any Incremental Term Lender,
together with their respective successors and assigns.
          “Lender Insolvency Event” means that (i) a Lender or its Lender Parent
is insolvent or (ii) an event of the kind referred to in clause (g)(ii), (g)(v)
or (h) of Section 8.01 occurs with respect to such Lender or its Lender Parent
(as if the references in such provisions to the Borrower or Significant
Restricted Subsidiaries referred to such Lender or Lender Parent).
          “Lender Parent” means, with respect to a Lender, the bank holding
company (as defined in Federal Reserve Board Regulation Y), if any, of such
Lender, or any Person owning, beneficially or of record, directly or indirectly,
a majority of the shares of such Lender.
          “Lender Party” means any Lender, the L/C Issuer or the Swingline
Lender.
          “Lender Party Appointment Period” has the meaning given to such term
in Section 9.06(a).
          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Letter of Credit” means any letter of credit issued hereunder. A
Letter of Credit may be a commercial letter of credit or a standby letter of
credit.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the L/C Issuer.
          “Letter of Credit Expiration Date” means the day that is seven days
prior to the Maturity Date then in effect for the Revolving Credit Facility (or,
if such day is not a Business Day, the next preceding Business Day).
          “Letter of Credit Fee” has the meaning given to such term in
Section 2.03(i).
          “Letter of Credit Sublimit” means an amount equal to $25,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
          “Liens” has the meaning given to such term in Section 7.19 hereof.

20



--------------------------------------------------------------------------------



 



          “Liquidity” means, at any time, the sum of (i) the aggregate unused
portion of the Revolving Credit Commitments available to be drawn by the
Borrower in accordance with Section 5.02 at such time and (ii) the aggregate
amount of unrestricted cash (including certificates of deposit and time
deposits) and Cash Equivalents (inclusive of amounts on deposit in accounts
pledged in favor of the Collateral Agent) at the Borrower and its Subsidiaries
at such time.
          “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Term Loan, a Swingline Loan or a Revolving Credit
Loan.
          “Loan Documents” means, collectively, (a) this Agreement, (b) the
Notes, (c) the Collateral Documents, (d) the Assumption Agreement, (e) the Fee
Letter, (f) each Issuer Document, (g) each Secured Hedge Agreement, (h) each
Non-Interest Rate Secured Hedge Agreement and (i) each Incremental Term
Supplement, if any; provided that for purposes of the definition of “Materially
Adverse Effect” and Articles V through IX and Section 10.01, “Loan Documents”
shall not include Secured Hedge Agreements or Non-Interest Rate Secured Hedge
Agreements.
          “Loan Parties” means, collectively, Holdings, the Borrower and each
Guarantor.
          “Mandatory Borrowing” has the meaning given to such term in
Section 2.15(b).
          “Margin Stock” means “margin stock” as defined in Regulation U.
          “Material Real Property” has the meaning given to such term in the
Security Agreement.
          “Materially Adverse Effect” means a materially adverse effect upon
(i) the business, assets, financial condition or results of operations of the
Borrower and the Restricted Subsidiaries taken as a whole on a combined basis in
accordance with GAAP, (ii) the ability of the Borrower and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder or (iii) the
legality, validity, binding nature or enforceability of this Agreement or any
other Loan Document or the validity, perfection, priority or enforceability of
the security interest created, or purported to be created, by each of the
Collateral Documents.
          “Maturity Date” means (a) with respect to the Revolving Credit
Facility, December 14, 2015, (b) with respect to Term Facility, December 14,
2017 and (c) with respect to each Incremental Term Facility, if any, the date
specified as such in the respective Incremental Term Supplement.
          “Maximum Rate” has the meaning given to such term in Section 10.08.
          “Measurement Period” means, at any date of determination, the most
recently completed four Quarters of the Borrower or, if fewer than four
consecutive Quarters of the Borrower have been completed since the Closing Date,
the Quarters of the Borrower that have been completed since the Closing Date;
provided that: (a) for purposes of determining an amount of any item included in
the calculation of a financial ratio or financial covenant for the Quarter ended
March 31, 2011, such amount for the Measurement Period then ended shall equal

21



--------------------------------------------------------------------------------



 



such item for such Quarter multiplied by four; (b) for purposes of determining
an amount of any item included in the calculation of a financial ratio or
financial covenant for the Quarter ended June 30, 2011, such amount for the
Measurement Period then ended shall equal such item for the two Quarters then
ended multiplied by two; and (c) for purposes of determining an amount of any
item included in the calculation of a financial ratio or financial covenant for
the Quarter ended September 30, 2011, such amount for the Measurement Period
then ended shall equal such item for the three Quarters then ended multiplied by
4/3.
          “Merger” has the meaning given to such term in the Preliminary
Statements hereto.
          “Merger Agreement” has the meaning given to such term in the
Preliminary Statements hereto.
          “Merrill Lynch” has the meaning given to such term in the preamble
hereto.
          “Monetization Indebtedness” means any Indebtedness of the Borrower or
any Restricted Subsidiary thereof issued in connection with a Monetization
Transaction; provided that, (i) on the date of its incurrence, the purchase
price or principal amount of such Monetization Indebtedness does not exceed the
fair market value of the securities that are the subject of such Monetization
Transaction on such date and (ii) the obligations of the Borrower and its
Restricted Subsidiaries with respect to the purchase price or principal amount
of such Monetization Indebtedness (x) may be satisfied in full by delivery of
the securities that are the subject of such Monetization Transaction and any
related options on such securities or any proceeds received by the Borrower or
any Restricted Subsidiary thereof on account of such options; provided that if
the Borrower or such Restricted Subsidiary no longer owns sufficient securities
that were the subject of such Monetization Transaction and/or related options on
such securities to satisfy in full the obligations of the Borrower and its
Restricted Subsidiaries under such Monetization Indebtedness, such Indebtedness
shall no longer be deemed to be Monetization Indebtedness, and (y) are not
secured by any Liens on any of the Borrower’s or its Restricted Subsidiaries’
assets other than the securities that are the subject of such Monetization
Transaction and the related options on such securities.
          “Monetization Transaction” means a transaction pursuant to which
(i) securities received pursuant to a Disposition or Exchange are sold,
transferred or otherwise conveyed (including by way of a forward purchase
agreement, prepaid forward sale agreement, secured borrowing or similar
agreement) within 180 days of such Disposition or Exchange and (ii) the Borrower
or its Restricted Subsidiaries receive (including by way of borrowing under
Monetization Indebtedness) not less than 75% of the fair market value of such
securities in the form of cash.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgages” means the deeds of trust, trust deeds, deeds to secure
debt and mortgages, substantially in the form of Exhibit K (with such changes as
may be satisfactory to the Administrative Agent and its counsel to account for
local law matters) and otherwise in form and substance reasonably satisfactory
to the Administrative Agent (and each other Mortgage

22



--------------------------------------------------------------------------------



 



delivered pursuant to Section 7.12 from time to time), in each case as amended,
restated, supplemented or otherwise modified from time to time.
          “Mortgage Effective Date” has the meaning given to such term in
Section 7.13.
          “Multiemployer Plan” means a Plan that is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds” means proceeds received by the Borrower or any of
the Restricted Subsidiaries in cash from (x) any Disposition or the incurrence,
issuance or sale of Indebtedness or capital stock of the Borrower or any of the
Restricted Subsidiaries, in each case after deduction of the underwriting
discounts and commissions in, the costs of, and any income, franchise, transfer
or other tax liability arising from, such sale, Disposition, incurrence or
issuance, (y) a capital contribution in respect of the common stock of any class
of the Borrower to the Borrower by the holder thereof, or (z) any insurance,
condemnation awards or other payment with respect to an Event of Loss, after
deduction of the costs of, and any income, franchise, transfer or other tax
liability arising therefrom. If any amount payable to the Borrower or any such
Restricted Subsidiary in respect of any such incurrence or issuance shall be or
become evidenced by any promissory note or other negotiable or non-negotiable
instrument, the cash proceeds received on any such note or instrument shall
constitute Net Cash Proceeds.
          “New Restricted Subsidiary” means any New Subsidiary designated as a
Restricted Subsidiary pursuant to Section 7.08(b) and any Unrestricted
Subsidiary redesignated as a Restricted Subsidiary pursuant to Section 7.08(c).
          “New Subsidiary” means any Person that becomes a Subsidiary of the
Borrower after the Closing Date.
          “New Unrestricted Subsidiary” means any New Subsidiary deemed an
Unrestricted Subsidiary pursuant to Section 7.08(a).
          “Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender.
          “Non-Interest Rate Hedge Bank” means any Person that, at the time it
enters into a Non-Interest Rate Secured Hedge Agreement, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Non-Interest Rate
Secured Hedge Agreement, or is the Administrative Agent or Affiliate thereof.
          “Non-Interest Rate Secured Hedge Agreement” means any Swap Contract,
other than an interest rate Swap Contract, permitted under Article VII that is
entered into by and between the Borrower and any Non-Interest Rate Hedge Bank;
and any Cash Management Agreement.
          “Note” means a Term B Note, a Revolving Credit Note, the Swingline
Note or an Incremental Term Note, if any, as the context may require.

23



--------------------------------------------------------------------------------



 



          “Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.
          “Operating Cash Flow” means, for any period, the following for the
Borrower and the Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP: (i) aggregate operating revenues,
minus (ii) aggregate operating expenses (including technical, programming,
sales, selling, general administrative expenses and salaries and other
compensation, in each case net of amounts allocated to Affiliates, but excluding
depreciation and amortization and charges and credits relating to employee stock
plans and restructuring charges and credits and, to the extent otherwise
included in operating expenses, any losses resulting from a write-off or
write-down of Investments by the Borrower or any Restricted Subsidiary in
Affiliates); provided, however, that for purposes of determining Operating Cash
Flow for any period, (A) there shall be excluded all management fees paid to the
Borrower or any Restricted Subsidiary during such period by any Unrestricted
Subsidiary other than any such amounts settled in cash to the extent not in
excess of 5% of Operating Cash Flow for the Borrower and the Restricted
Subsidiaries as determined without including any such fees, (B) Operating Cash
Flow for such period shall be increased or reduced, as the case may be, by the
Operating Cash Flow of assets or businesses acquired or disposed of (provided
that in each case it has an impact on Annual Operating Cash Flow of at least
$500,000) (including by means of any redesignation of any Subsidiary pursuant to
Section 7.08(c)) by the Borrower or any Restricted Subsidiary on or after the
first day of such period, determined on a pro forma basis reasonably
satisfactory to the Administrative Agent (it being agreed that it shall be
satisfactory to the Administrative Agent that such pro forma calculations may be
based upon GAAP as applied in the preparation of the financial statements for
the Borrower, delivered in accordance with Section 7.01 rather than as applied
in the financial statements of the Person whose assets were acquired and may
include, in the Borrower’s discretion, a reasonable estimate of savings
resulting from any such acquisition or disposition (a) that have been realized,
(b) for which the steps necessary for realization have been taken, or (c) for
which the steps necessary for realization are reasonably expected to be taken
with 12 months of the date of such acquisition), as though the Borrower or such
Restricted Subsidiary acquired or disposed of such assets on the first day of
such period. For purposes of this definition, operating revenues and operating
expenses shall exclude any non-recurring, non-cash items in excess of
$5,000,000.
          “Other Taxes” means all present or future stamp or documentary taxes
or any other excise, property, intangible, mortgage recording or other similar
taxes, charges or similar levies arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
          “Outstanding Amount” means (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and

24



--------------------------------------------------------------------------------



 



prepayments or repayments thereof occurring on such date and (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.
          “Owned Copyrights” has the meaning given to such term in Section 6.17.
          “Parent Company Stock” means common stock or other common Equity
Interests of or in Cablevision or any of its Subsidiaries (other than Holdings,
the Borrower or any of its Subsidiaries).
          “Participant” has the meaning given to such term in Section 10.06(d).
          “Patent Licenses” means all agreements, whether written or oral,
providing for the grant by or to a Person of any right to manufacture, use or
sell any invention covered by a Patent.
          “Patents” means (a) all letters patent of the United States or any
other country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof,
and (b) all applications for letters patent of the United States or any other
country, now existing or hereafter arising, and all provisions, division,
continuations and continuations-in-part and substitutes thereof.
          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
          “Permitted Acquisition” means any acquisition (including by merger,
amalgamation, consolidation or other form of combination) of all or
substantially all of the assets of, or all or substantially all of the Equity
Interests (other than directors’ qualifying shares) in, a Person or division,
line of business or other business unit of a Person who will become, or which
assets will become property of, a Restricted Subsidiary so long as (a) there is
no Default or Event of Default both before and after giving pro forma effect to
such acquisition and any incurrence of Indebtedness in connection therewith,
(b) the Borrower would be in compliance, on a pro forma basis after giving
effect to the consummation of such acquisition and any incurrence of
Indebtedness in connection therewith (such pro forma basis to include, in the
Borrower’s discretion, a reasonable estimate of savings resulting from any such
acquisition (i) that have been realized, (ii) for which the steps necessary for
realization have been taken, or (iii) for which the steps necessary for
realization are reasonably expected to be taken with 12 months of the date of
such acquisition, in each case, certified by the Borrower), with the financial
maintenance covenants set forth in Sections 7.31 and 7.32, recomputed as of the
last day of the most recently ended Quarter for which financial statements have
been delivered pursuant to Section 7.01; provided that the Cash Flow Ratio for
purposes of determining such pro forma compliance, shall be determined in a
manner to be more restrictive than the level otherwise applicable for the
relevant test period by 0.25:1.00, (c) the acquired company or assets are in the
same business as the Borrower and its Subsidiaries or are in a line of business
that is generally related to the lines of business conducted by the Borrower and
its Subsidiaries, (d) any acquired company and its subsidiaries (other than any
subsidiary that shall be a Foreign Subsidiary) shall become

25



--------------------------------------------------------------------------------



 



Guarantors and pledge their assets to the Collateral Agent and (e) the Borrower
shall have notified the Administrative Agent at least ten Business Days prior to
the consummation of such proposed acquisition, and shall have delivered to the
Administrative Agent documents related to the proposed acquisition reasonably
requested by the Administrative Agent.
          “Permitted Debt” means any Indebtedness incurred, issued or sold by
the Borrower or any Subsidiary Guarantor after the Closing Date, provided that:
          (i) such Indebtedness (A) shall be unsecured, (B) shall have a
commercially reasonable interest rate (which rate shall be deemed commercially
reasonable if such Indebtedness is sold by a member of Financial Industry
Regulatory Authority, Inc. in an underwritten offering, in a private placement
pursuant to Rule 144A under the Securities Act of 1933, or on a “best efforts”
basis), (C) shall be neither (1) redeemable, payable or required to be purchased
or otherwise retired or extinguished in whole or in part at a fixed or
determinable date (whether by operation of a sinking fund or otherwise), at the
option of any Person other than the Borrower or upon the occurrence of a
condition other than a change of control (as defined in the Debt Instruments
governing such Indebtedness) not solely within the control of the Borrower (such
as a redemption required to be made out of future earnings) nor (2) convertible
into any other Indebtedness or capital stock of the Borrower that may be so
retired, extinguished or converted, in the case of clause (1) or (2) above, at
any time before the date that is one year after the last Maturity Date
applicable to the Term Facility, and (D) shall have terms and conditions no more
restrictive or burdensome taken as a whole than the terms and conditions of the
Senior Notes (whether or not the Senior Notes are outstanding at the date of
such determination);
          (ii) at the time of and immediately after giving effect to the
incurrence, issuance or sale of such Indebtedness, no Default shall have
occurred and be continuing, and the Borrower shall have so certified to the
Administrative Agent; and
          (iii) at the time of and immediately after giving effect to the
incurrence, issuance or sale of such Indebtedness, the Borrower would be in
compliance, on a pro forma basis after giving effect to any such incurrence,
issuance or sale of such Indebtedness with the financial maintenance covenants
set forth in Sections 7.31 and 7.32, recomputed as of the last day of the most
recently ended Quarter for which financial statements have been delivered
pursuant to Section 7.01; provided that the Cash Flow Ratio for purposes of
determining such pro forma compliance, shall be the lesser of (x) 7.50:1.00 and
(y) the level otherwise applicable to the relevant test period;
and provided further, that the Borrower shall (I) prior to the issuance of any
such Indebtedness, provide notice to the Administrative Agent of the proposed
issuance thereof and of the use of the proceeds thereof and (II) as soon as
available, provide to the Administrative Agent copies of the Debt Instruments
governing such Indebtedness.
          “Permitted Liens” means, with respect to any Person:

26



--------------------------------------------------------------------------------



 



     (a) (i) pledges or deposits by such Person under workers’ compensation
laws, unemployment insurance laws or other social security legislation, and
deposits securing liability to insurance carriers under related insurance or
self-insurance arrangements, (ii) Liens incurred in the ordinary course of
business securing insurance premiums or reimbursement obligations under
insurance policies related to the items specified in the foregoing clause (i),
or (iii) obligations in respect of letters of credit or bank guarantees that
have been posted by such Person to support the payment of the items set forth in
clauses (i) and (ii) of this clause (a);
     (b) (i) deposits to secure the performance of bids, tenders, contracts
(other than for borrowed money) or Leases to which such Person is a party,
(ii) deposits to secure public or statutory obligations of such Person, surety
and appeal bonds, performance bonds and other obligations of a like nature,
(iii) deposits as security for contested taxes or import duties or for the
payment of rent, and (iv) obligations in respect of letters of credit or bank
guarantees that have been posted by such Person to support the payment of items
set forth in clauses (i) and (ii) of this clause (b);
     (c) Liens consisting of pledges or deposits of cash or securities made by
such Person as a condition to obtaining or maintaining any licenses issued to it
by, or to satisfy other similar requirements of, any applicable Governmental
Authority;
     (d) Liens imposed by law, such as (i) carriers’, warehousemen’s and
mechanics’ materialmen’s, landlords’, or repairmen’s Liens, or (ii) other like
Liens arising in the ordinary course of business securing obligations which are
not overdue by more than 30 days or which if more than 30 days overdue, (A) the
period of grace, if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings; provided that a reserve or
other appropriate provision shall have been made therefor as appropriate in
accordance with GAAP, or (B) the aggregate principal outstanding amount of the
obligations secured thereby does not exceed $1,000,000;
     (e) Liens arising out of judgments or awards not constituting an Event of
Default;
     (f) Liens for property taxes not yet due and payable or which are being
contested in good faith and by appropriate proceedings (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed);
     (g) survey exceptions, encumbrances, easements or reservations of, or
rights of others for rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or other restrictions or
encumbrances as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which do
not in the aggregate materially impair their use in the ordinary operation of
the business of such Person;
     (h) any zoning, building or similar laws or rights reserved to or vested in
any Governmental Authority;

27



--------------------------------------------------------------------------------



 



     (i) Liens created in the ordinary course of business and customary in the
relevant industry with respect to the creation of content, and the components
thereof, securing the obligations not to exceed $5,000,000 in the aggregate of
any of the Borrower and its Restricted Subsidiaries owing in respect of
compensation or other payments owed for services rendered by creative or other
personnel that do not constitute Indebtedness; provided that any such Lien shall
attach solely to the content, or applicable component thereof, that are the
subject to the arrangements giving rise to the underlying obligation;
     (j) Liens for taxes, assessments, charges or other governmental levies not
overdue by more than 30 days or which if more than 30 days overdue, (i) the
period of grace, if any, related thereto has not expired or which are being
contested in good faith by appropriate proceedings; provided that a reserve or
other appropriate provision shall have been made therefor as appropriate in
accordance with GAAP and (ii) the aggregate principal outstanding amount of the
obligations secured thereby does not exceed $1,000,000;
     (k) Liens arising in the ordinary course of business by virtue of any
contractual, statutory or common law provision relating to banker’s Liens,
rights of set-off or similar rights and remedies covering deposit or securities
accounts (including funds or other assets credited thereto and pooling and
netting arrangements) or other funds maintained with a depository institution or
securities intermediary;
     (l) restrictions on transfers of securities imposed by applicable
securities laws;
     (m) (i) any interest or title of a lessor, licensor or sublessor under any
Lease, license or sublease entered into by such Person in the ordinary course of
its business and covering only the assets so leased, licensed or subleased and
(ii) the rights reserved or vested in any other Person by the terms of any
Lease, license, franchise, grant or permit held by such Person or by a statutory
provision to terminate any such Lease, license, franchise, grant or permit or to
require periodic payments as a condition to the continuance thereof;
     (n) any Liens created under pole agreements on cables and other property
affixed to transmission poles or contained in underground conduits;
     (o) Liens or restrictions on transfer of assets imposed by franchisers or
Governmental Authorities in connection with franchise agreements or pole
agreements;
     (p) assignments of insurance or condemnation proceeds provided to landlords
(or their mortgagees) pursuant to the terms of any Lease and Liens or rights
reserved in any Lease for rent or for compliance with the terms of such Lease;
     (q) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable law) regarding Leases entered into by such
Person in the ordinary course of business;

28



--------------------------------------------------------------------------------



 



     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by such Person in the
ordinary course of business not prohibited by this Agreement;
     (s) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business; and
     (t) additional Liens so long as the aggregate principal outstanding amount
of the obligations secured thereby does not exceed $5,000,000 at any time.
          “Permitted Refinancing Indebtedness” means any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and underwriting
discounts, fees, commissions and expenses), (b) the average life to maturity of
such Permitted Refinancing Indebtedness is greater than or equal to the weighted
average life to maturity of the Indebtedness being Refinanced, (c) the final
maturity of such Permitted Refinancing shall be no earlier than 180 days after
the Maturity Date of the Term Facility, (d) if the Indebtedness being Refinanced
is subordinated in right of payment to the Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being
Refinanced, (e) no Permitted Refinancing Indebtedness shall have different
obligors than the Indebtedness being Refinanced and (f) if the Indebtedness
being Refinanced is secured by any collateral (whether equally and ratably with,
or junior to, the Secured Parties or otherwise), such Permitted Refinancing
Indebtedness may be secured by such collateral (including in respect of working
capital facilities of Foreign Subsidiaries otherwise permitted under this
Agreement only, any collateral pursuant to after acquired property clauses to
the extent any such collateral secured the Indebtedness being Refinanced) on
terms no less favorable to the Secured Parties than those contained in the
documentation governing the Indebtedness being Refinanced.
          “Permitted Restricted Subsidiary Transaction” means any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to the Borrower or any other Restricted Subsidiaries, (ii) make any loans
or advances to the Borrower or any other Restricted Subsidiaries or
(iii) transfer any of its properties or assets to, or merge or consolidate with
or into, the Borrower or any other Restricted Subsidiaries.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means, at any time, an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code

29



--------------------------------------------------------------------------------



 



and is either (i) maintained by the Borrower or an ERISA Affiliate or (ii) a
Multiemployer Plan to which the Borrower or an ERISA Affiliate is then making or
accruing an obligation to make contributions or has within the preceding six
plan years made contributions.
          “Pledge Agreement” means that certain Pledge Agreement, dated as of
December 14, 2010, among certain Loan Parties and the Collateral Agent.
          “Pledge Agreement Supplement” means a pledge agreement supplement in
the form of Exhibit A to the Pledge Agreement, dated as of the Closing Date.
          “Pledged Equity Interests” has the meaning given to such term in the
Pledge Agreement.
          “Pledgor” has the meaning given to such term in the Pledge Agreement.
          “Potential Defaulting Lender” means, at any time, a Lender (i) as to
which the Administrative Agent has notified the Borrower that an event of the
kind referred to in the definition of “Lender Insolvency Event” has occurred and
is continuing in respect of any financial institution affiliate of such Lender,
or (ii) as to which the Administrative Agent has in good faith determined and
notified the Borrower that such Lender or its Lender Parent or a Subsidiary
thereof has defaulted on its funding obligations under any other loan agreement
or credit agreement. Any determination that a Lender is a Potential Defaulting
Lender under any of clauses (i) through (ii) above shall be made by the
Administrative Agent in its reasonable discretion acting in good faith. The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower referred to above.
          “Prohibited Transaction” means a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.
          “Quarter” means a fiscal quarterly period of the Borrower.
          “Reduction Amount” has the meaning set forth in Section 2.04(b)(vi).
          “Register” has the meaning given to such term in Section 10.06(c).
          “Registered Public Accounting Firm” has the meaning specified by the
Securities Laws and shall be independent of the Borrower as prescribed by the
Securities Laws.
          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System as the same may be amended or supplemented from time to
time.
          “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, and
advisors of such Person and of such Person’s Affiliates.
          “Reportable Event” means (i) any of the events set forth in Section
4043(b) (other than a Reportable Event as to which the provision of 30 days’
notice to the PBGC is waived

30



--------------------------------------------------------------------------------



 



under applicable regulations), or 4063(a) of ERISA or the regulations
thereunder, (ii) a determination that any Plan is an “at risk” status within the
meaning of Section 303 of ERISA and the failure of such Plan to make the
required funding to the Plan as provided by Section 303(i) of ERISA, and
(iii) any failure to make payments required by Section 430(j) of the Code if
such failure continues for 30 days following the due date for any required
installment.
          “Repricing Transaction” means the prepayment or refinancing of all or
a portion of the Term Loans with the incurrence by any Loan Party of any
long-term financing incurred for the primary purpose of repaying, refinancing,
substituting or replacing the Term Loans and having an effective interest cost
or weighted average yield (as determined by the Administrative Agent consistent
with generally accepted financial practice and, in any event, excluding any
arrangement or commitment fees in connection therewith) that is less than the
interest rate for or weighted average yield (as determined by the Administrative
Agent on the same basis) of the Term Loans, including without limitation, as may
be effected through any amendment to this Agreement relating to the interest
rate for, or weighted average yield of, the Term Loans.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, and (b) with respect to an L/C Credit Extension, a Letter of Credit
Application.
          “Required Incremental Term Lenders” means, as of any date of
determination, Incremental Term Lenders holding more than 50% of the Incremental
Term Facility, if any, on such date; provided that the portion of the
Incremental Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Incremental Term Lenders.
          “Required Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that (i) the unused Revolving Credit Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender, and (ii) the Loans held by the Borrower or any of its Affiliates or
Subsidiaries, shall in each case be excluded for purposes of making a
determination of Required Lenders.
          “Required Revolving Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.
          “Responsible Officer” means the chief executive officer, president,
chief financial officer, executive vice president, controller, treasurer or
assistant treasurer of a Loan Party. Any

31



--------------------------------------------------------------------------------



 



document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
          “Restricted Group Reporting Period” means any Quarter or fiscal year
of the Borrower if, as of the end of such period, either (i) the combined
revenues of the Unrestricted Subsidiaries exceed $4,000,000 for the four Quarter
period then ended, or (ii) the aggregate amount of the assets of the
Unrestricted Subsidiaries as recorded on the balance sheet of the Borrower and
its consolidated Subsidiaries exceeds $10,000,000.
          “Restricting Information” has the meaning given to such term in
Section 10.02(g).
          “Restricted Payments” means direct or indirect distributions,
dividends or other payments by the Borrower or any Restricted Subsidiary on
account of (including, without limitation, sinking fund or other payments on
account of the redemption, retirement, purchase or acquisition of) any general
or limited partnership or joint venture interest in, or any capital stock of,
the Borrower or such Restricted Subsidiary, as the case may be (whether made in
cash, property or other obligations), other than any such distributions,
dividends and other payments made by a Restricted Subsidiary to the Borrower or
another Restricted Subsidiary on account of any such interest in or stock of the
former held by the latter.
          “Restricted Subsidiaries” means the Persons set forth on
Schedule 1.01(i) hereto and any New Restricted Subsidiary, provided that any
Restricted Subsidiary redesignated as an Unrestricted Subsidiary pursuant to and
in compliance with Section 7.08(c) shall cease to be a Restricted Subsidiary.
          “Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Revolving Credit Loans of the same Type and, in the case of
Eurodollar Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).
          “Revolving Credit Commitment” means, as to each Revolving Credit
Lender, its obligation to (a) make Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), and (b) purchase participations in L/C Obligations,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
          “Revolving Credit Facility” means, at any time, the aggregate amount
of the Revolving Credit Lenders’ Revolving Credit Commitments at such time.
          “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
          “Revolving Credit Loan” has the meaning given to such term in
Section 2.01(b); provided that a Swingline Loan shall not constitute a Revolving
Credit Loan.

32



--------------------------------------------------------------------------------



 



          “Revolving Credit Note” means a promissory note made by the Borrower
in favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit B-2.
          “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc., and any successor thereto.
          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Secured Cash Management Agreement” means any Cash Management
Agreement that is entered into by and between the Borrower and any Cash
Management Bank.
          “Secured Hedge Agreement” means any interest rate Swap Contract
permitted under Article VII that is entered into by and between the Borrower and
any Hedge Bank.
          “Secured Parties” means, collectively, the Administrative Agent, the
Lenders, the L/C Issuer, the Hedge Banks, the Non-Interest Rate Hedge Banks, the
Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.05, and the other
Persons the Obligations owing to which are or are stated to be secured by the
Collateral under the terms of the Collateral Documents.
          “Securities Laws” means the Securities Act of 1933, the Securities
Exchange Act of 1934, the Sarbanes-Oxley Act of 2002, and the applicable
accounting and auditing principles, rules, standards and practices promulgated,
approved or incorporated by the SEC or the Public Company Accounting Oversight
Board.
          “Security Agreement” means that certain Security Agreement, dated as
of December 14, 2010, among certain Loan Parties and the Collateral Agent.
          “Security Agreement Supplement” means a security agreement supplement
in the form of Exhibit A to the Security Agreement, dated as of the Closing
Date.
          “Senior Notes” means the $250,000,000 Senior Notes due 2018 issued by
the Borrower pursuant to the Senior Notes Indenture, as amended to the extent
permitted under the Loan Documents.
          “Senior Notes Indenture” means the Indenture dated December 14, 2010
between the Borrower and U.S. Bank, National Association, as Trustee, as amended
to the extent permitted under the Loan Documents.
          “Significant Restricted Subsidiary” means a Restricted Subsidiary
having (x) revenues in excess of $5,000,000 for the four Quarter period then
ended or (y) assets in excess of $10,000,000 recorded on its most recent audited
balance sheet.
          “Software” means the intellectual property rights embodied in computer
programs, computer applications, source code, object code and related
documentation.

33



--------------------------------------------------------------------------------



 



          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “Solvency Certificate” means a certificate of a senior financial
executive of the Borrower in form and substance reasonably satisfactory to the
Administrative Agent.
          “SPC” has the meaning given to such term in Section 10.06(h).
          “Specified Representations” means the representations and warranties
made in Sections 6.01, 6.03(a)(ii), 6.03(b)(i) (solely to the extent it relates
to the Senior Notes Indenture), 6.07, 6.09, 6.13, 6.18 and 6.20.
          “Subordinated Debt” means any Indebtedness of any Loan Party that is
subordinated to the Obligations of such Loan Party under the Loan Documents.
          “Subordinated Debt Documents” means all agreements, indentures and
instruments pursuant to which any Subordinated Debt is issued, in each case as
amended to the extent permitted under the Loan Documents.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares or securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
          “Subsidiary Guarantors” means the Persons set forth on
Schedule 1.01(iii) hereto and each New Restricted Subsidiary required to become
a Guarantor pursuant to Section 7.08 hereof.
          “Subsidiary Guaranty Supplement” has the meaning given to such term in
Section 4.11.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or

34



--------------------------------------------------------------------------------



 



bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
          “Swingline Borrowing” means a borrowing of Swingline Loans made by the
Swingline Lender pursuant to Section 2.15(a)
          “Swingline Lender” means any Lender or the Administrative Agent as
agreed to at any time by the Borrower and such Lender or the Administrative
Agent, in either case as designated in accordance with this Agreement. The
initial Swingline Lender shall be Citibank.
          “Swingline Loans” has the meaning given to such term in
Section 2.01(c).
          “Swingline Note” means a promissory note made by the Borrower in favor
of the Swingline Lender evidencing Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit B-3.
          “Swingline Sublimit” means $5,000,000. The Swingline Sublimit is part
of, and not in addition to, the Revolving Credit Facility.
          “Taxes” means all present or future taxes, assessments or other
charges (including withholdings) imposed by any Governmental Authority with
authority to impose the same, including any interest, additions to tax or
penalties applicable thereto.
          “Term B Borrowing” means a borrowing consisting of simultaneous Term B
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(a).
          “Term B Commitment” means, as to each Term B Lender, its obligation to
make Term B Loans to the Borrower pursuant to Section 2.01(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Term B Lender’s name on Schedule 2.01 under the caption “Term B
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term B Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
          “Term B Facility” means, at any time, (a) on or prior to the Closing
Date, the aggregate amount of the Term B Commitments at such time and
(b) thereafter, the aggregate principal amount of the Term B Loans of all Term B
Lenders outstanding at such time.

35



--------------------------------------------------------------------------------



 



          “Term B Lender” means (a) at any time on or prior to the Closing Date,
any Lender that has a Term B Commitment at such time and (b) at any time after
the Closing Date, any Lender that holds Term B Loans at such time.
          “Term B Loan” means an advance made by any Term B Lender under the
Term B Facility.
          “Term B Note” means a promissory note made by the Borrower in favor of
a Term B Lender evidencing Term B Loans made by such Term B Lender,
substantially in the form of Exhibit B-1.
          “Term Borrowing” means a Term B Borrowing or an Incremental Term
Borrowing, if any, as the context may require.
          “Term Commitment” means a Term B Commitment or an Incremental Term
Commitment, if any, as the context may require.
          “Term Facilities” means the Term B Facility and each Incremental Term
Facility, if any, as the context may require.
          “Term Lender” means a Term B Lender or an Incremental Term Lender, if
any, as the context may require.
          “Term Loan” means a Term B Loan or an Incremental Term Loan, if any,
as the context may require.
          “Termination Event” means (i) a Reportable Event, (ii) the termination
of a Plan, or the filing of a notice of intent to terminate a Plan, or the
treatment of a Plan amendment as a termination under Section 4041(e) of ERISA,
(iii) the institution of proceedings to terminate a Plan under Section 4042 of
ERISA or (iv) the appointment of a trustee to administer any Plan under
Section 4042 of ERISA.
          “Total Interest Expense” means, for any period, the sum of (i) the
aggregate amount of interest accrued during such period in respect of
Indebtedness (including the interest component of rentals in respect of Capital
Lease Obligations) of the Borrower and the Restricted Subsidiaries (determined
on a consolidated basis), other than obligations under any Guarantee permitted
under Section 7.18(j) or Section 7.18(n), (ii) the aggregate amount of fees
accrued in respect of the Letters of Credit hereunder during such period and
(iii) the aggregate amount of Commitment Fees accrued hereunder during such
period. For purposes hereof, the amount of interest accrued in respect of
Indebtedness for any period (A) shall be increased (to the extent not already
treated as interest expense or income, as the case may be) by the excess, if
any, of amounts payable by the Borrower and/or any Restricted Subsidiary arising
under any interest rate Swap Contract during such period over amounts receivable
by the Borrower and/or any Restricted Subsidiary thereunder (or reduced by the
excess, if any, of such amounts receivable over such amounts payable) and
interest on a Capital Lease Obligation shall be deemed to accrue at an interest
rate reasonably determined by the Borrower to be the rate of interest implicit
in such Capital Lease Obligation in accordance with GAAP and (B) shall be
increased or reduced, as the case may be, by the amount of interest accrued
during such period in respect of

36



--------------------------------------------------------------------------------



 



Indebtedness of the Borrower or any Restricted Subsidiary in respect of assets
acquired or disposed of (including by means of any redesignation of any
Subsidiary pursuant to Section 7.08(c)) by the Borrower or such Restricted
Subsidiary on or after the first day of such period, determined on a pro forma
basis reasonably satisfactory to the Administrative Agent (it being agreed that
it shall be satisfactory to the Administrative Agent that such pro forma
calculations may be based upon GAAP as applied in the preparation of the
financial statements for the Person, delivered in accordance with Section 7.01
rather than as applied in the financial statements of the Borrower whose assets
were acquired and may include, in the Borrower’s discretion, a reasonable
estimate of savings resulting from any such acquisition (i) that have been
realized, (ii) for which the steps necessary for realization have been taken, or
(iii) for which the steps necessary for realization are reasonably expected to
be taken with 12 months of the date of such acquisition), as though the Borrower
or such Restricted Subsidiary acquired or disposed of such assets on the first
day of such period.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations.
          “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swingline Loans and L/C Obligations.
          “Trade Secrets” means all confidential and proprietary information,
including, without limitation, know-how, trade secrets, inventions, research and
development information, databases and data, pricing and cost information,
business and marketing plans and customer and supplier lists and information.
          “Trade Secret Licenses” means any agreement, whether written or oral,
providing for the grant by or to a Person of any right under a Trade Secret.
          “Trademark Licenses” means any agreement, whether written or oral,
providing for the grant by or to a Person of any right to use any Trademark.
          “Trademarks” means all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, now
existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all application in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof and all renewals thereof.
          “Transaction” means (i) the Acquisition, (ii) the Equity Contribution,
and (iii) the transactions contemplated by the Loan Documents.
          “Type” means, with respect to a Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
          “UCC” has the meaning given to such term in the Security Agreement.

37



--------------------------------------------------------------------------------



 



          “UCP” means the Uniform Customs and Practice for Documentary Credits,
1993 revision, International Chamber of Commerce Publication No. 500, as the
same may be amended and in effect from time to time.
          “Unreimbursed Amount” has the meaning given to such term in Section
2.03(c)(i).
          “Unrestricted Subsidiaries” means the Persons set forth on
Schedule 1.01(ii) hereto and any New Unrestricted Subsidiaries, provided that
any Unrestricted Subsidiary redesignated by the Borrower as a Restricted
Subsidiary pursuant to and in compliance with Section 7.08(c) shall cease to be
an Unrestricted Subsidiary.
          Section 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

38



--------------------------------------------------------------------------------



 



     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
          Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with GAAP applied on a consistent basis, as in effect
after the consummation of the Merger and as in effect from time to time, applied
in a manner consistent with that used in preparing the audited financial
statements, except as otherwise specifically prescribed herein.
          (b) Changes in GAAP. (i) If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the applicable Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
               (ii) The Borrower may at any time elect to apply IFRS accounting
principles in lieu of GAAP, but prior to any such change shall notify the
Administrative Agent of any intended change to the manner in which any financial
statements shall be prepared. Following such notification, if requested by the
Borrower or the Administrative Agent, the Borrower and the Administrative Agent
shall negotiate in good faith to amend any computation of any financial ratio or
requirement set forth in any Loan Document to preserve the original intent
thereof in light of such change from GAAP to IFRS. Unless the Required Lenders
shall have objected to such required amendments within 10 Business Days after
the Lenders shall have been notified thereof by the Administrative Agent (it
being agreed that the Administrative Agent shall give such notice promptly via
the Approved Electronic Platform after reaching agreement with the Borrower with
respect to such required amendments), such amendments shall become effective and
shall be binding on all parties hereto; provided that, until so amended,
(i) each such ratio or requirement shall continue to be computed in accordance
with GAAP and (ii) the Borrower shall provide to the Administrative Agent and
the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change to IFRS.
          Section 1.04 Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

39



--------------------------------------------------------------------------------



 



          Section 1.05 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          Section 1.06 Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
          Section 1.07 Currency Equivalents Generally. Any amount specified in
this Agreement (other than in Articles II, IV and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two Business
Days prior to the date of such determination; provided that the Administrative
Agent may obtain such spot rate from another financial institution designated by
the Administrative Agent if the Person acting in such capacity does not have as
of the date of determination a spot buying rate for any such currency.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
          Section 2.01 The Loans. (a) The Term B Borrowing. Subject to the terms
and conditions set forth herein, each Term B Lender severally agrees to make a
single loan to the Borrower on the Closing Date in an amount not to exceed such
Term B Lender’s Term B Commitment. The Term B Borrowing shall consist of Term B
Loans made simultaneously by the Term B Lenders in accordance with their
respective Applicable Percentage of the Term B Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term B Loans
may be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
          (b) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender severally agrees to
make loans (each such loan, a “Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided, however, that after giving effect to any
Revolving Credit Borrowing, (i) the Total Revolving Credit Outstandings shall
not exceed the Revolving Credit Facility, and (ii) the aggregate Outstanding
Amount of the Revolving Credit Loans of any Lender, plus such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount of all
L/C Obligations shall not exceed such Revolving

40



--------------------------------------------------------------------------------



 



Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01(b), prepay
under Section 2.04, and reborrow under this Section 2.01(b). Revolving Credit
Loans may be Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.
          (c) The Swingline Borrowings. Subject to the terms and conditions set
forth herein, including Section 2.15, the Swingline Lender, in its individual
capacity, may in its sole discretion make revolving loans (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) to the Borrower from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the Swingline Sublimit; provided, however,
that after giving effect to any Swingline Borrowing, the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility. Amounts borrowed
under this Section 2.01(c) and repaid or prepaid may be reborrowed in accordance
with the provisions of this Agreement.
          Section 2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans; provided, however, that notice of (x) the
initial Borrowing of Base Rate Loans may be received by the Administrative Agent
at such time as agreed by the Administrative Agent on the requested date of
Borrowing and (y) any conversion of such initial Borrowing to Eurodollar Rate
Loans may be received by the Administrative Agent no later than 3:00 p.m. on the
third Business Day prior to the requested date of conversion. Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. In the case of any discrepancies between telephonic and written
notices received by the Administrative Agent, the telephonic notice shall be
effective as understood in good faith by the Administrative Agent. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Except as provided in Section 2.03(c), each Borrowing of or conversion
to Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Term B Borrowing, a Revolving Credit Borrowing, an Incremental Term Borrowing,
if available, a conversion of Term Loans or Revolving Credit Loans from one Type
to the other, or a continuation of Eurodollar Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Term Loans or Revolving Credit Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or

41



--------------------------------------------------------------------------------



 



Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Term Loans, Revolving
Credit Loans or Incremental Term Loans, if any, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Term Borrowing or a
Revolving Credit Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than (i) two hours after receipt of
notice from the Administrative Agent on the Closing Date in the case of the
initial Borrowing of Base Rate Loans (as long as such notice is received prior
to 1:30 p.m. on such day) or (ii) 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, (x) if such Borrowing is the initial Credit
Extension, Section 5.01 and (y) if such Borrowing is the Incremental Term
Borrowing, the applicable conditions set forth in the Incremental Term
Supplement), the Administrative Agent shall make all funds so received available
to the Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of Citibank with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower; provided, however, that if, on the date a
Committed Loan Notice with respect to a Revolving Credit Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
          (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, the Administrative
Agent may notify the Borrower that Loans may only be converted into or continued
as Loans of certain specified Types and, thereafter, until no Default shall
continue to exist, Loans may not be converted into or continued as Loans of any
Type other than one or more of such specified Types.
          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Citibank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Term B Borrowings, all conversions of
Term B Loans from one Type to the other, and all continuations of Term B Loans
as the same Type,

42



--------------------------------------------------------------------------------



 



there shall not be more than ten Interest Periods in effect in respect of the
Term B Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than twelve Interest Periods in effect in respect of the Revolving Credit
Facility.
          Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrower or its Subsidiaries, and
to amend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations shall not exceed such Lender’s Revolving Credit
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
          (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance, unless the Required Revolving
Lenders have approved such expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
have approved such expiry date.
     (C) such Letter of Credit is to be denominated in a currency other than
Dollars;
          (iii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the

43



--------------------------------------------------------------------------------



 



L/C Issuer or any request or directive (whether or not having the force of law)
from any Governmental Authority with jurisdiction over the L/C Issuer shall
prohibit, or request that the L/C Issuer refrain from, the issuance of letters
of credit generally or such Letter of Credit in particular or shall impose upon
the L/C Issuer with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the L/C Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the L/C
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer generally applicable to the issuance of letters of
credit;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;
     (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the L/C Issuer’s risk with respect to such Lender.
          (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
          (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (vi) The L/C Issuer shall act on behalf of the Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

44



--------------------------------------------------------------------------------



 



          (b) Procedures for Issuance and Amendment of Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
               (ii) Promptly after receipt of any Letter of Credit Application,
the L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
               (iii) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
          (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter

45



--------------------------------------------------------------------------------



 



of Credit, the L/C Issuer shall notify the Borrower and the Administrative Agent
thereof. Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing. If the Borrower fails to so reimburse the L/C Issuer
by such time, the Administrative Agent shall promptly notify each Revolving
Credit Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 5.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i)may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
               (ii) Each Revolving Credit Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s Office in an amount
equal to its Applicable Revolving Credit Percentage of the Unreimbursed Amount
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer.
               (iii) With respect to any Unreimbursed Amount that is not fully
refinanced by a Revolving Credit Borrowing of Base Rate Loans because the
conditions set forth in Section 5.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
               (iv) Until each Revolving Credit Lender funds its Revolving
Credit Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Revolving Credit Percentage of such amount shall be
solely for the account of the L/C Issuer.
               (v) Each Revolving Credit Lender’s obligation to make Revolving
Credit Loans to the Borrower or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C

46



--------------------------------------------------------------------------------



 



Issuer, the Borrower or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
               (vi) If any Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the L/C Issuer any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the L/C Issuer in accordance with
banking industry rules on interbank compensation. A certificate of the L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.
          (d) Repayment of Participations. (i) At any time after the L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Revolving Credit Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.
               (ii) If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c) is required to be returned
under any of the circumstances described in Section 10.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
          (e) Obligations Absolute. The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

47



--------------------------------------------------------------------------------



 



     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.
          The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
          (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,

48



--------------------------------------------------------------------------------



 



validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (v) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.
          (g) Cash Collateral. Upon the request of the Administrative Agent,
(i) if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Section 2.04
and Section 8.02 set forth certain additional requirements to deliver Cash
Collateral hereunder. For purposes of this Section 2.03, Section 2.04,
Section 2.16, Section 8.02 and Section 8.03, “Cash Collateralize” means, in
respect of an obligation, to provide and pledge (as a first priority perfected
security interest) cash collateral (“Cash Collateral”) in Dollars, at a location
and pursuant to documentation in form and substance reasonably satisfactory to
the Administrative Agent and, in the case of any L/C Obligations to be Cash
Collateralized, the L/C Issuer. Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing.
Cash Collateral shall be maintained in blocked, non-interest bearing deposit
accounts at Citibank. If at any time the Administrative Agent determines that
any funds held as Cash Collateral are subject to any right or claim of any
Person other than the Administrative Agent or that the total amount of such
funds is less than the aggregate Outstanding Amount of all L/C Obligations, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer.

49



--------------------------------------------------------------------------------



 



          (h) Applicability of ISP and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each standby Letter of Credit, and (ii) the rules of
the UCP, as most recently published by the International Chamber of Commerce at
the time of issuance shall apply to each commercial Letter of Credit.
          (i) Letter of Credit Fees. The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
Fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. Letter of Credit Fees shall be
(A) computed on a quarterly basis in arrears and (B) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.
          (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum of
0.125%, computed on the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June, September
and December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
          (k) Conflict with Issuer Documents. In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
          (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower,

50



--------------------------------------------------------------------------------



 



and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
          Section 2.04 Prepayments. (a) Optional. The Borrower may, upon notice
to the Administrative Agent, at any time or from time to time voluntarily prepay
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided, that in the event that, on or prior to the first anniversary
of the Closing Date, the Borrower (x) makes any prepayment of Term Loans in
connection with any Repricing Transaction or (y) effects any amendment to this
Agreement resulting in a Repricing Transaction, the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1% of the amount
of the Term Loans being prepaid and (II) in the case of clause (y), a payment
equal to 1% of the aggregate amount of the applicable Term Loans outstanding
immediately prior to such amendment that were prepaid pursuant to such
amendment; provided, further, that (i) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (A) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, the
Type(s) of Loans to be prepaid and, in the case of a prepayment of Term Loans,
the amount of such prepayment to be applied to each Term Facility. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Loans pursuant to this Section 2.04(a) shall be
applied (x) to the Facility or Facilities specified by the Borrower in the
related notice of prepayment and (y) within each Facility or Facilities to be
prepaid, to the principal repayment installments thereof as directed by the
Borrower (and if not so directed, on a pro rata basis), and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities.
          (b) Mandatory. (i) Within five Business Days after financial
statements for any fiscal year of the Borrower beginning with the fiscal year
ended December 31, 2011 and the related Compliance Certificate have been
delivered pursuant to Section 7.01(d), the Borrower shall prepay an aggregate
principal amount of Loans equal to the excess (if any) of (A)(1) at any time
when the Cash Flow Ratio as of the end of the fiscal year of the Borrower in
question is greater than or equal to 4.50:1.00, 50% of Excess Cash Flow for such
fiscal year, (2) at any time when the Cash Flow Ratio as of the end of the
fiscal year of the Borrower in question is greater than or equal to 3.50:1.00
and less than 4.50:1.00, 25% and (3) at any time when the Cash Flow Ratio as of
the end of the fiscal year of the Borrower in question is less than 3.50:1.00,
0% of Excess Cash Flow for such fiscal year, over (B) the aggregate principal
amount of Term Loans prepaid during such fiscal year pursuant to
Sections 2.04(a) and 2.06(a).

51



--------------------------------------------------------------------------------



 



               (ii) If the Borrower or any of its Restricted Subsidiaries
(A) Disposes of any property or (B) suffers an Event of Loss, in each case,
which results in the realization by such Person of Net Cash Proceeds, the
Borrower shall prepay, immediately upon receipt thereof by such Person, an
aggregate principal amount of Loans equal to 100% of such Net Cash Proceeds
which, in the aggregate with any other Net Cash Proceeds described in this
Section 2.04(b)(ii) that have not been used to prepay the Loans pursuant to this
Section 2.04(b)(ii) or reinvested pursuant to the proviso set forth below,
exceeds $50,000,000; provided, however, that, with respect to any Net Cash
Proceeds described in this Section 2.04(b)(ii), at the election of the Borrower
(as notified by the Borrower to the Administrative Agent on or prior to the
receipt of such Net Cash Proceeds), and so long as no Default shall have
occurred and be continuing, the Borrower or such Restricted Subsidiary may
reinvest all or any portion of such Net Cash Proceeds in operating assets so
long as within 365 days after the receipt of such Net Cash Proceeds, such
reinvestment shall have been consummated (as certified by the Borrower in
writing to the Administrative Agent); and provided further, however, that any
Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.04(b)(ii).
               (iii) Upon the incurrence or issuance by the Borrower or any of
its Restricted Subsidiaries of any Indebtedness (other than any Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.17), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.
               (iv) Each prepayment of Loans pursuant to the foregoing
provisions of this Section 2.04(b) shall be applied, first, ratably to each of
the Term Facilities and to the remaining principal repayment installments
thereof on a pro-rata basis and, second, to the Revolving Credit Facility in the
manner set forth in clause (vi) of this Section 2.04(b).
               (v) If for any reason the Total Revolving Credit Outstandings at
any time exceed the Revolving Credit Facility at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swingline Loans or L/C Borrowings or
Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
               (vi) Prepayments of the Revolving Credit Facility made pursuant
to this Section 2.04(b), first, shall be applied ratably to the L/C Borrowings
and the Swingline Loans, second, shall be applied ratably to the outstanding
Revolving Credit Loans, and, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, in the case of prepayments of the Revolving
Credit Facility required pursuant to clause (i) or (ii) of this Section 2.04(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swingline Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full (the sum
of such prepayment amounts, cash collateralization amounts and remaining amount
being, collectively, the “Reduction Amount”) may be retained by the Borrower for
use in the ordinary course of its business. Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the
Borrower or any other Loan Party) to reimburse the L/C Issuer or the Revolving
Credit Lenders, as applicable.

52



--------------------------------------------------------------------------------



 



          Section 2.05 Termination or Reduction of Commitments. (a) Optional.
The Borrower may, upon notice to the Administrative Agent at any time, terminate
the Revolving Credit Facility, the Swingline Sublimit or the Letter of Credit
Sublimit, or from time to time permanently reduce the Revolving Credit Facility,
the Swingline Sublimit or the Letter of Credit Sublimit, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Swingline Sublimit if, after giving effect
thereto, the Outstanding Amount of the Swingline Loans would exceed the
Swingline Sublimit or (C) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit.
          (b) Mandatory. (i) The aggregate Term B Commitments shall be
automatically and permanently reduced to zero on the date of the Term B
Borrowing.
               (ii) If after giving effect to any reduction or termination of
Revolving Credit Commitments under this Section 2.05 or the Letter of Credit
Sublimit or the Swingline Sublimit exceeds the Revolving Credit Facility at such
time or the Letter of Credit Sublimit or Swingline Sublimit, as the case may be,
the Revolving Credit Facility shall be automatically reduced by the amount of
such excess.
               (iii) The Revolving Credit Facility shall be automatically and
permanently reduced on each date on which the prepayment of Revolving Credit
Loans outstanding thereunder is required to be made pursuant to
Section 2.04(b)(i), (ii) or (iii) by an amount equal to the applicable Reduction
Amount.
          (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Letter of Credit Sublimit, Swingline Sublimit or the Revolving
Credit Commitment under this Section 2.05. Upon any reduction of the Revolving
Credit Commitment, the Revolving Credit Commitment of each Revolving Credit
Lender shall be reduced by such Lender’s Applicable Revolving Credit Percentage
of such reduction amount. All fees in respect of the Revolving Credit Facility
accrued until the effective date of any termination of the Revolving Credit
Facility shall be paid on the effective date of such termination.
          (d) Termination of Defaulting Lender. The Borrower may terminate the
unused amount of the Commitment of any Lender that is a Defaulting Lender upon
not less than five Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.16(c) will apply to all amounts thereafter paid by the
Borrower for the account of such Defaulting Lender under this Agreement (whether
on account of principal, interest, fees, indemnity or other amounts), provided
that (i) no Event of Default shall have occurred and be continuing and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the L/C Issuer, the Swingline Lender or any
Lender may have against such Defaulting Lender.

53



--------------------------------------------------------------------------------



 



          Section 2.06 Repayment of Loans. (a) Term B Loans. The Borrower shall
repay to the Term B Lenders the aggregate principal amount of all Term B Loans
outstanding on the following dates in the respective amounts set forth opposite
such dates (which amounts shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.04):

          Principal     Amortization Payment     (shown as a % of Original Date
  Principal Amount) March 31, 2011   0.25% June 30, 2011   0.25% September 30,
2011   0.25% December 31, 2011   0.25% March 31, 2012   0.25% June 30, 2012  
0.25% September 30, 2012   0.25% December 31, 2012   0.25% March 31, 2013  
0.25% June 30, 2013   0.25% September 30, 2013   0.25% December 31, 2013   0.25%
March 31, 2014   0.25% June 30, 2014   0.25% September 30, 2014   0.25%
December 31, 2014   0.25% March 31, 2015   0.25% June 30, 2015   0.25%
September 30, 2015   0.25% December 31, 2015   0.25% March 31, 2016   0.25%
June 30, 2016   0.25% September 30, 2016   0.25% December 31, 2016   0.25%
March 31, 2017   0.25% June 30, 2017   0.25% September 30, 2017   0.25%
December 14, 2017   Outstanding Principal Amount Total:   100.00%

provided, however, that the final principal repayment installment of the Term B
Loans shall be repaid on the Maturity Date for the Term B Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
B Loans outstanding on such date; and provided further, that with the prior
written consent of the Term B Lenders holding at least 10% of the outstanding
Term B Loans, such consenting Term B Lenders can extend the amortization
schedule and the maturity of their Term B Loans as agreed upon among such
consenting Term B

54



--------------------------------------------------------------------------------



 



Lenders and the Borrower (with the new amortization schedule and Maturity Date
thereafter applying to such Term B Loans), and the Borrower may pay additional
interest or an extension fee to, and as agreed with, such consenting Term B
Lenders with respect to such extension, without having any obligation to make
any additional payments with respect to such extension to non-consenting Term B
Lenders (and the pro rata payment provisions of Section 2.12 shall automatically
be deemed adjusted to reflect the provisions of this Section).
          (b) Revolving Credit Loans. The Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility the
aggregate principal amount of all Revolving Credit Loans and Swingline Loans
outstanding on such date; provided, that with the prior written consent of the
Revolving Credit Lenders holding at least 10% of the sum of (i) the Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (ii) the aggregate unused Revolving Credit Commitments, such
consenting Revolving Credit Lenders may extend the maturity of their Revolving
Credit Commitments and Revolving Credit Loans as agreed upon among such
consenting Revolving Credit Lenders and the Borrower (with such new Maturity
Date thereafter applying to such Revolving Credit Commitments and Revolving
Credit Loans), and the Borrower may pay an extension fee to, and as agreed with,
such Revolving Credit Lenders with respect to such extension without having any
obligation to make any additional payments with respect to such extension to
non-consenting Revolving Credit Lenders, (and the pro rata payment provisions of
Section 2.12 shall automatically be deemed adjusted to reflect the provisions of
this Section).
          Section 2.07 Interest. (a) Subject to the provisions of
Section 2.07(b), (i) each Eurodollar Rate Loan under a Facility shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate for such Facility; and (ii) each Base Rate Loan under a Facility
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate for such Facility.
          (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
               (ii) If any amount (other than principal of any Loan) payable by
the Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.
               (iii) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest

55



--------------------------------------------------------------------------------



 



hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law.
          Section 2.08 Fees. In addition to certain fees described in
Section 2.03(i) and (j):
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) on the
actual daily amount by which the Revolving Credit Facility exceeds the Total
Revolving Credit Outstandings (excluding the Outstanding Amount of Swingline
Loans), at the rate of 0.75% per annum. The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears.
     (b) Other Fees. (i) The Borrower shall pay to the Initial Lenders for their
own respective accounts fees in the amounts and at the times specified in the
Facility Fee Letter. Such fees shall not be refundable for any reason
whatsoever.
          (ii) The Borrower shall pay to the Administrative Agent and the
applicable L/C Issuer for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter and/or as mutually agreed in writing.
Such fees shall not be refundable for any reason whatsoever.
          (iii) The Borrower shall pay to the Lenders (or the Administrative
Agent on behalf of the Lenders) such fees as shall have been separately agreed
upon in writing, to the Lenders and in the amounts and at the times so
specified. Such fees shall not be refundable for any reason whatsoever.
     (c) Anything herein to the contrary notwithstanding, during such period as
a Lender is a Defaulting Lender, such Defaulting Lender shall not be entitled to
any fees accruing during such period pursuant to Section 2.03(i) and this
Section 2.08 (without prejudice to the rights of the Non-Defaulting Lenders in
respect of such fees), provided that (a) to the extent that a portion of the L/C
Obligations or the Outstanding Amount of Swingline Loans of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.16(b),
such fees that would have accrued for the benefit of such Defaulting Lender
shall instead accrue for the benefit of and be payable to such Non-Defaulting
Lenders, pro rata in accordance with their respective Commitments, and (b) to
the extent of any portion of such L/C Obligations or Outstanding Amount of
Swingline Loans that cannot be so reallocated such fees shall instead accrue for
the benefit of and be payable to the L/C Issuer and the Swingline Lender as
their interests appear (and the pro rata payment provisions of Section 2.12
shall automatically be deemed adjusted to reflect the provisions of this
Section); provided that if the Borrower Cash Collateralizes any

56



--------------------------------------------------------------------------------



 



portion of such Defaulting Lender’s L/C Obligations pursuant to Section 2.16(b),
the Borrower shall not be required to pay any Commitment Fee or Letter of Credit
Fees with respect to such Defaulting Lender’s L/C Obligations during the period
such Defaulting Lender’s L/C Obligations are Cash Collateralized.
          Section 2.09 Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by Citibank’s
“prime rate” shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
          Section 2.10 Evidence of Debt. (a) The Credit Extensions made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. In the event such Note is issued with more than a de minimis amount of
original issue discount (“OID”) as defined in the Code, the Borrower shall
legend the Note by stating on its face that it was issued with OID in accordance
with Treasury Regulations Section 1.1275-3(b). Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.10(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit. In the event of
any conflict between the accounts and records maintained by the Administrative
Agent and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
          Section 2.11 Payments Generally; Administrative Agent’s Clawback. (a)
General. All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly

57



--------------------------------------------------------------------------------



 



provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.
          (b) (i) Funding by Lenders; Presumption by Administrative Agent.
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case
of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
               (ii) Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or the L/C Issuer hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day

58



--------------------------------------------------------------------------------



 



from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
          (c) Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
          (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).
          (e) Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
          (f) Insufficient Funds. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
          Section 2.12 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of (a) Obligations in respect of any of the Facilities due and payable
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Lender at such time to (ii) the
aggregate amount of the Obligations in respect of such Facilities due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of such Facilities
due and payable to all Lenders hereunder and under the other Loan Documents at
such time obtained by all the Lenders at such time or (b) Obligations in respect
of any of such Facilities owing (but not due and payable) to such

59



--------------------------------------------------------------------------------



 



Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of such Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Parties at such time) of payments on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:
     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant.
          Each Loan Party consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
          Section 2.13 Increase in Commitments. (a) Request for Increase.
Provided that no Default shall have occurred and be continuing at such time or
would result therefrom, upon notice to the Administrative Agent (which shall
promptly notify the Term Lenders), the Borrower may on a one-time basis, request
an increase in Term Loans by an aggregate amount not exceeding, when taken
together with all Incremental Term Loans incurred pursuant to Section 2.14,
$200,000,000; provided that any such request for an increase shall be in a
minimum amount of $50,000,000. At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Term Lender is requested to respond (which shall in no event
be less than ten (10) Business Days from the date of delivery of such notice to
such Lenders by the Administrative Agent).
          (b) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Term Commitment, and, if so, whether by an amount equal to, greater
than, or less than its ratable portion (based on such Term Lender’s Applicable
Percentage in respect of the

60



--------------------------------------------------------------------------------



 



Term Facility) of such requested increase. Any Term Lender not responding within
such time period shall be deemed to have declined to increase its Term Loans.
          (c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Term Lender of the Term
Lenders’ responses to each request made hereunder. If the aggregate increase
participated in by the existing Term Lenders is less than the requested
increase, then to achieve the full amount of the requested increase, and subject
to the approval of the Administrative Agent, the Borrower may also invite
additional Eligible Assignees to become Term Lenders, as applicable, pursuant to
a joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
          (d) Effective Date and Allocations. If the Term Loans are increased in
accordance with this Section, the Administrative Agent and the Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. The Administrative Agent shall promptly notify the
Borrower and the Term Lenders, including the proposed new lenders, as
applicable, of the final allocation of such increase and the Increase Effective
Date. Such amendment may be signed by the Administrative Agent on behalf of the
Lenders.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, (1) the Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Section 2.13, the representations and
warranties contained in subsections (a) and (b) of Section 6.04 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (b) and
(a), respectively, of Section 7.01, and (B) no Default exists. (2) all fees and
expenses of the Administrative Agent and the Lenders in connection with such
increase shall have been paid on or prior to the Increase Effective Date, and
(3) on such Increase Effective Date, on a pro forma basis after giving effect to
any such increase in Term Loans, including any acquisitions consummated or
payments of Indebtedness made with the proceeds thereof, and any acquisitions or
dispositions after the first day of the most recently ended Quarter for which
financial statements were delivered pursuant to Section 7.01 (such pro forma
basis to include, in the Borrower’s discretion, a reasonable estimate of savings
resulting from any such acquisition (A) that have been realized, (B) for which
the steps necessary for realization have been taken, or (C) for which the steps
necessary for realization are reasonably expected to be taken with 12 months of
the date of such acquisition, in each case, certified by the Borrower) but prior
to or simultaneous with the borrowing of any such increased Term Loans, the
Borrower would be in compliance with (i) the financial maintenance covenants set
forth in Sections 7.31 and 7.32, recomputed as of the last day of the most
recently ended Quarter for which financial statements have been delivered
pursuant to Section 7.01; provided that the Cash Flow Ratio for purposes of
determining such pro forma compliance shall be determined in a manner to be more

61



--------------------------------------------------------------------------------



 



restrictive than the level otherwise applicable for the relevant test period by
0.25:1.00 and (ii) a ratio of Consolidated Total Secured Debt to Annual
Operating Cash Flow not exceeding 4.25:1.00. The additional Term Loans shall be
made by the Term Lenders participating therein pursuant to the procedures set
forth in Section 2.02.
          (f) Conflicting Provisions. This Section shall supersede any
provisions in Section 2.12 to the contrary.
          Section 2.14 Incremental Term Facility. (a) Request for Incremental
Term Facility. Provided that no Default shall have occurred and be continuing at
such time or would result therefrom, at the option of the Borrower, the
Incremental Term Lenders party thereto and the Administrative Agent, on one or
more occasions, and without the consent of any other Lender, a separate tranche
of commitments (“Incremental Term Commitments”) and loans (“Incremental Term
Loans”) may be established under this Agreement in an amount not exceeding
$200,000,000 minus the aggregate amount of any increase in the Term Loans in
accordance with Section 2.13; provided that any such request for an Incremental
Term Facility shall be in a minimum amount of $50,000,000.
          (b) The Borrower is entitled to elect, in its discretion, the
Incremental Term Lender from among the existing Lenders and any additional
banks, financial institutions and other institutional lenders or investors,
subject to the consent of (i) such proposed Incremental Term Lender and (ii) the
Administrative Agent (which consent shall not be unreasonably withheld), if such
consent would be required under Section 10.06(b)(iii), for an assignment of
loans or commitments, as applicable, to such Incremental Term Lender.
          (c) Conditions to Effectiveness of Incremental Term Facility. As a
condition precedent to the effectiveness of each Incremental Term Facility,
(1) the Borrower, the Administrative Agent and the Incremental Term Lenders
party thereto shall enter into a supplement to this Agreement in substantially
the form of Exhibit G hereto (an “Incremental Term Supplement”) duly completed
such that such Incremental Term Supplement shall set forth the terms and
conditions relating to such Incremental Term Facility, which, to the extent that
they differ from those applicable to the Term B Facility shall be reasonably
acceptable to the Administrative Agent (except to the extent that they are
consistent with the provisos to this clause (c)); provided that, in any event,
such Incremental Term Facility shall (i) not have a final maturity date earlier
than the Maturity Date applicable to the Term B Facility or a weighted average
life to maturity shorter than the weighted average life to maturity of the Term
B Facility, (ii) be guaranteed only by the Guarantors hereunder, (iii) rank pari
passu or junior in right of payment and of security with the Term B Facility and
(iv) except as to pricing and amortization, shall have terms and documentation
no more restrictive than the terms of the Term B Loans unless such terms are
reasonably satisfactory to the Administrative Agent; provided, further, that in
the event that the initial all-in yield for the Incremental Term Loans under
such Incremental Term Facility exceeds the all-in yield for the Term B Loans,
then the Applicable Rate for the Term B Loans shall be adjusted so that the
all-in yield for the Incremental Term Loans under such Incremental Term Facility
does not exceed the all-in yield applicable to the Term B Loans; provided that
the determination of the all-in yield for the Term B Loans and Incremental Term
Loans under the Incremental Term Facility shall include the following items: (x)
interest rate margins, (y) Eurodollar Rate and Base Rate floors and (z) OID or
upfront fees (which shall be

62



--------------------------------------------------------------------------------



 



deemed to constitute like amounts of OID) payable to the Lenders in the primary
syndication thereof (with OID being equated to interest based on an assumed
four-year life to maturity) and shall exclude customary arrangement or
commitment fees payable to the arrangers (or their affiliates) of such loans,
(2) the Borrower shall deliver to the Administrative Agent a certificate of each
Loan Party dated as of the effective date of the Incremental Term Facility (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such Incremental Term Facility, and (ii) in the case
of the Borrower, certifying that, before and after giving effect to such
Incremental Term Facility, (A) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct on and as of such
effective date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of
Section 6.04 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (b) and (a), respectively, of Section 7.01, and (B) no
Default exists, and (3) all fees and expenses of the Administrative Agent and
the Incremental Term Lenders in connection with such Incremental Term Facility
shall have been paid on or prior to the effectiveness of such Incremental Term
Facility. Upon the effective date of an Incremental Term Supplement, each lender
thereunder shall become an Incremental Term Lender hereunder and such
Incremental Term Supplement shall be deemed part of this Agreement for all
purposes thereafter.
          (d) Any Incremental Term Loans shall be made available to the Borrower
as set forth in the applicable Incremental Term Supplement; provided that, on
such date, on a pro forma basis after giving effect to such increase in Term
Loans, including any acquisitions consummated or payments of Indebtedness made
with the proceeds thereof, and any acquisitions or dispositions after the first
day of the most recently ended Quarter for which financial statements were
delivered pursuant to Section 7.01 (such pro forma basis to include , in the
Borrower’s discretion, a reasonable estimate of savings resulting from any such
acquisition (A) that have been realized, (B) for which the steps necessary for
realization have been taken, or (C) for which the steps necessary for
realization are reasonably expected to be taken with 12 months of the date of
such acquisition, in each case, certified by the Borrower) but prior to or
simultaneous with the borrowing of any Incremental Term Loans, the Borrower
would be in compliance with (i) the financial maintenance covenants set forth in
Sections 7.31 and 7.32, recomputed as of the last day of the most recently ended
Quarter for which financial statements have been delivered pursuant to
Section 7.01; provided that the Cash Flow Ratio for purposes of determining such
pro forma compliance shall be determined in a manner to be more restrictive than
the level otherwise applicable for the relevant test period by 0.25:1.00 and
(ii) a ratio of Consolidated Total Secured Debt to Annual Operating Cash Flow
not exceeding 4.25:1.00.
          Section 2.15 Swingline Loans.
          (a) Swingline Borrowings.
          (i) Notices; Disbursement. Whenever the Borrower desires a Swingline
Borrowing hereunder it shall give irrevocable notice to the Swingline Lender not
later than 1:00 p.m. on the date of the requested Swingline Borrowing in the
form of a Committed Loan Notice. Subject to satisfaction of the conditions set
forth herein, the

63



--------------------------------------------------------------------------------



 



Swingline Lender shall initiate the transfer of funds representing such
Borrowing to the Borrower by 3:00 p.m. on the Business Day specified by the
Borrower in the applicable Committed Loan Notice.
          (ii) Minimum Amounts. Each Swingline Borrowing shall be in a minimum
principal amount of $500,000 and integral multiples of $250,000, in excess
thereof.
          (b) Repayment of Swingline Loans. Each Swingline Borrowing shall be
due and payable on the earliest of (i) ten days from the date of such Borrowing,
(ii) the date of the next succeeding Revolving Credit Borrowing, or (iii) the
Maturity Date for the Revolving Credit Facility; provided, however, the Borrower
may prepay any Swingline Borrowing prior to the date it is due upon notice to
the Swingline Lender not later than 1:00 p.m. on the date of prepayment of such
Borrowing. If such notice is given by the Borrower, the Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. If, and to the extent, any Swingline Loans shall be
outstanding on the date of any Revolving Credit Borrowing, such Swingline Loans
shall be repaid from the proceeds of such Revolving Credit Borrowing prior to
any distribution of such proceeds to the Borrower. If, and to the extent, a
Revolving Credit Borrowing is not requested prior to earlier of (A) the Maturity
Date for the Revolving Credit Facility or (B) the last day of any such ten day
period from the date of any Swingline Borrowing, the Borrower shall be deemed to
have requested a Base Rate Loan on the Business Day immediately preceding the
Maturity Date for the Revolving Credit Facility or the last day of such ten day
period, as applicable, in the amount of the Swingline Loans then outstanding,
the proceeds of which shall be used to repay the Swingline Lender for such
Swingline Loans. In addition, the Swingline Lender may, at any time, in its sole
discretion by written notice to the Borrower and the Administrative Agent,
require repayment of its Swingline Loans by way of a Revolving Credit Loan, in
which case the Borrower shall be deemed to have requested a Base Rate Advance of
the Revolving Credit Loans in the amount of such Swingline Loans; provided,
however, that any such demand shall be deemed to have been given one Business
Day prior to the Maturity Date for the Revolving Credit Facility and upon the
occurrence of any Event of Default described in Section 8.01(g) or 8.01(h) and
also upon acceleration of the Obligations, whether on account of an Event of
Default described in Section 8.01(g) or 8.01(h) or any other Event of Default,
in accordance with the provisions of Section 8.02 following an Event of Default
(each such Revolving Credit Loan made on account of any such deemed request
therefor as provided herein being hereinafter referred to as a “Mandatory
Borrowing”). Each Lender hereby irrevocably agrees to make its Applicable
Percentage of such Revolving Credit Loans promptly upon any such request or
deemed request on account of each Mandatory Borrowing in the amount and in the
manner specified in the preceding sentence and on the same such date,
notwithstanding (I) the amount of Mandatory Borrowing may not comply with the
minimum amount for advances of Revolving Credit Loans otherwise required
hereunder, (II) whether any conditions specified in Article V are then
satisfied, (III) whether a Default then exists, (IV) failure for any such
request or deemed request for Revolving Credit Loans to be made by the time
otherwise required in Section 2.02, (V) the date of such Mandatory Borrowing, or
(VI) any reduction in the Revolving Credit Commitment or termination of the
Revolving Credit Commitment relating thereto immediately prior to such Mandatory
Borrowing or contemporaneously therewith; provided, however, that no Lender
shall

64



--------------------------------------------------------------------------------



 



be required to make such Revolving Credit Loans if, at the time that the
Swingline Lender agreed to fund any requested Swingline Borrowing, the Swingline
Lender had knowledge of the existence of a Default or such Mandatory Borrowing
would cause a Lender to exceed its Revolving Credit Commitment. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of any proceeding under any Debtor Relief Laws with respect to the Borrower or
any other obligor hereunder), then each Revolving Credit Lender hereby agrees
that it shall forthwith purchase (as of the date the Mandatory Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Credit Lender to share in such Swingline
Loans ratably based upon its respective Applicable Percentage in respect of the
Revolving Credit Facility (determined before giving effect to any termination of
the Revolving Credit Commitment pursuant to Section 8.02), provided that (A) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
purchased, and (B) at the time any purchase of participations pursuant to this
sentence is actually made, the purchasing Lender shall be required to pay (to
the extent not paid by the Borrower) to the Swingline Lender interest on the
principal amount of participation purchased for each day from and including the
day upon which the Mandatory Borrowing would otherwise have occurred but
excluding the date of payment for such participation, at the rate equal to, if
paid within two Business Days of the date of the Mandatory Borrowing, the
Federal Funds Rate, and thereafter at a rate equal to the Base Rate.
          (c) Interest on Swingline Loans. Swingline Loans shall bear interest
at the simple per annum interest rate equal to the sum of (x) the Base Rate and
(y) the Applicable Rate then in effect with respect to Base Rate Loans under the
Revolving Credit Facility, computed on the basis of a year of 365/366 days for
the actual number of days elapsed; provided, however, that (i) from and after
any failure to make any payment of principal or interest in respect of any of
the Loans hereunder when due (after giving effect to any applicable grace
period), whether at scheduled or accelerated maturity or on account of any
mandatory prepayment or (ii) while any Swingline Loans in which the Lenders have
acquired participations pursuant to Section 2.15(b) remain outstanding, the
principal of and, to the extent permitted by law, interest on, Swingline Loans
shall bear interest, payable on demand, at the Default Rate. Interest on each
Swingline Loan shall be payable in arrears on the date payment of such Swingline
Loan is due pursuant to Section 2.15(b).
          (d) Reporting. Unless the Swingline Lender is the Administrative
Agent, the Swingline Lender shall provide to the Administrative Agent, on Friday
of each week and on each date the Administrative Agent notifies the Swingline
Lender that the Borrower has delivered a Committed Loan Notice or the
Administrative Agent otherwise requests the same, an accounting for the
outstanding Swingline Loans in form reasonably satisfactory to the
Administrative Agent.
          (e) Termination of Swingline Loans; Designation of Swingline Lender.
Unless a Default then exists, the Swingline Lender shall give the Borrower and
the Administrative Agent at least seven days’ prior written notice before
exercising its discretion herein not to make Swingline Loans. The Borrower must
give ten days’ prior written notice to the Administrative Agent of any change in
designation of the Swingline Lender. The replaced

65



--------------------------------------------------------------------------------



 



Swingline Lender shall continue to be a “Swingline Lender” for purposes of
repayment of any Swingline Loans made prior to such replacement and outstanding
after such replacement.
          Section 2.16 Cash Collateral; Defaulting Lenders. (a) If any Lender
becomes, and during the period it remains, a Defaulting Lender or a Potential
Defaulting Lender, if any Letter of Credit or Swingline Loan is at the time
outstanding, the L/C Issuer and the Swingline Lender, as the case may be, may
(except, in the case of a Defaulting Lender, to the extent the Commitments have
been reallocated pursuant to Section 2.16(b)), by notice to the Borrower and
such Defaulting Lender or Potential Defaulting Lender through the Administrative
Agent, require the Borrower to Cash Collateralize the obligations of the
Borrower to the L/C Issuer and the Swingline Lender in respect of such Letter of
Credit or Swingline Loan, as the case may be, in amount at least equal to the
aggregate amount of the unallocated obligations (contingent or otherwise) of
such Defaulting Lender or such Potential Defaulting Lender in respect thereof,
or to make other arrangements satisfactory to the Administrative Agent, and to
the L/C Issuer and the Swingline Lender, as the case may be, in their reasonable
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.
          (b) In addition to the other conditions precedent herein set forth, if
any Lender becomes, and during the period it remains, a Defaulting Lender or a
Potential Defaulting Lender, the L/C Issuer will not be required to issue any
Letter of Credit or to amend any outstanding Letter of Credit, and the Swingline
Lender will not be required to make any Swingline Loan, unless:
          (i) in the case of a Defaulting Lender, the L/C Obligations and the
Outstanding Amount of Swingline Loans of such Defaulting Lender is reallocated,
as to outstanding and future Letters of Credit and Swingline Loans, to the
Non-Defaulting Lenders as provided in clause (i) of Section 2.16(c), and
          (ii) to the extent full reallocation does not occur as provided in
clause (i) above, the Borrower Cash Collateralizes the obligations of the
Borrower in respect of such Letter of Credit or Swingline Loan in an amount at
least equal to the aggregate amount of the unallocated obligations (contingent
or otherwise) of such Defaulting Lender or such Potential Defaulting Lender in
respect of such Letter of Credit or Swingline Loan, or makes other arrangements
satisfactory to the Administrative Agent, the L/C Issuer and the Swingline
Lender in their reasonable discretion to protect them against the risk of
non-payment by such Defaulting Lender or Potential Defaulting Lender, or
          (iii) to the extent that neither reallocation nor Cash
Collateralization occurs pursuant to clauses (i) or (ii), then in the case of a
proposed issuance of a Letter of Credit or making of a Swingline Loan, by an
instrument or instruments in form and substance satisfactory to the
Administrative Agent, and to the L/C Issuer and the Swingline Lender, as the
case may be, (i) the Borrower agrees that the face amount of such requested
Letter of Credit or the principal amount of such requested Swingline Loan will
be reduced by an amount equal to the unallocated, non Cash-Collateralized
portion thereof as to which such Defaulting Lender or Potential Defaulting
Lender would

66



--------------------------------------------------------------------------------



 



otherwise be liable, and (ii) the Non-Defaulting Lenders confirm, in their
discretion, that their obligations in respect of such Letter of Credit or
Swingline Loan shall be on a pro rata basis in accordance with the Commitments
of the Non-Defaulting Lenders, and that the pro rata payment provisions of
Section 2.12 will be deemed adjusted to reflect this provision (provided that
nothing in this clause (iii) will be deemed to increase the Commitment of any
Lender, nor to constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the L/C Issuer, the Swingline Lender or any other Lender
may have against such Defaulting Lender, nor to cause such Defaulting Lender to
be a Non-Defaulting Lender).
          (c) If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding L/C Obligations and any outstanding Outstanding Amount of Swingline
Loans of such Defaulting Lender:
          (i) the L/C Obligations and the Outstanding Amount of Swingline Loans
of such Defaulting Lender will, upon notice by the Administrative Agent, and
subject in any event to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments; provided that (a) the sum of the total outstanding Revolving Credit
Loans and Swingline Loans owed to each Non-Defaulting Lender and its total L/C
Obligations may not in any event exceed the Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation, (b) such reallocation will
not constitute a waiver or release of any claim the Borrower, the Administrative
Agent, the L/C Issuer, the Swingline Lender or any other Lender may have against
such Defaulting Lender, and (c) neither such reallocation nor any payment by a
Non-Defaulting Bank as a result thereof will cause such Defaulting Lender to be
a Non-Defaulting Lender;
          (ii) to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s L/C Obligations and Outstanding Amounts of Swingline
Loans cannot be so reallocated, whether by reason of the first proviso in clause
(i) above or otherwise, the Borrower will, not later than three Business Days
after demand by the Administrative Agent, (a) Cash Collateralize the obligations
of the Borrower to the L/C Issuer and the Swingline Lender in respect of such
L/C Obligations or Outstanding Amounts of Swingline Loans, as the case may be,
in an amount at least equal to the aggregate amount of the unreallocated portion
of such L/C Obligations or Outstanding Amounts of Swingline Loans, (b) in the
case of such Outstanding Amount of Swingline Loans prepay in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, and to the L/C Issuer and the Swingline Lender, as the
case may be, in their reasonable discretion to protect them against the risk of
non-payment by such Defaulting Lender; and
          (iii) any amount paid by the Borrower for the account of a Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity payments or other amounts) will not be paid or distributed to such
Defaulting Lender, but shall instead be retained by the Administrative Agent in
a segregated escrow account

67



--------------------------------------------------------------------------------



 



until (subject to Section 2.16(e)) the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder and will be applied
by the Administrative Agent, to the fullest extent permitted by law, to the
making of payments from time to time in the following order of priority:
     First to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement,
     second to the payment of any amounts owing by such Defaulting Lender to the
L/C Issuer or the Swingline Lender (pro rata as to the respective amounts owing
to each of them) under this Agreement,
     third to the payment of post-default interest and then current interest due
and payable to the Non-Defaulting Lenders hereunder, ratably among them in
accordance with the amounts of such interest then due and payable to them,
     fourth to the payment of fees then due and payable to the Non-Defaulting
Lenders hereunder, ratably among them in accordance with the amounts of such
fees then due and payable to them,
     fifth to pay principal and unreimbursed L/C Borrowings then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them,
     sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and
     seventh after the termination of the Commitments and payment in full of all
obligations of the Borrower hereunder, to pay amounts owing under this Agreement
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
          (d) In furtherance of the foregoing, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender,
each of the L/C Issuer and the Swingline Lender is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, through the Administrative Agent, Committed Loan Notices pursuant to
Section 2.03(c)(v) in such amounts and in such times as may be required to
(i) reimburse an outstanding L/C Borrowing, (ii) repay an outstanding Swingline
Loans, or (iii) Cash Collateralize the obligations of the Borrower in respect of
outstanding Letters of Credit or Swingline Loans in an amount at least equal to
the aggregate amount of the unallocated obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit or Swingline Loan.
          (e) If the Borrower, the Administrative Agent, the L/C Issuer and the
Swingline Lender agree in writing that a Lender that is a Defaulting Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any amounts then held in the segregated
escrow account referred to in Section 2.16(c)), such Lender shall purchase such

68



--------------------------------------------------------------------------------



 



portions of the outstanding Loans of the other Lenders, and/or make such other
adjustments, as the Administrative Agent may determine to be necessary to cause
the Lenders to hold Loans on a pro rata basis in accordance with their
respective Commitments, whereupon such Lender shall cease to be a Defaulting
Lender and will be a Non-Defaulting Lender (and the L/C Obligations and
Outstanding Amount of Swingline Loans of each Lender shall automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments shall be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower and applied as set forth in
Section 2.16(c)(iii) while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
shall constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.
          (f) If any Lender is a Defaulting Lender, the Borrower may, upon at
least five Business Days’ written notice to the Administrative Agent (which
shall then give prompt notice thereof to the relevant Lender), replace such
Lender with an Eligible Assignee selected by the Borrower in accordance with
Section 10.12; provided, however, that no Event of Default shall have occurred
and be continuing at the time of such request and at the time of such
assignment; provided, further, that the assigning Lender’s rights under
Sections 3.01, 3.04 and 10.04, and its obligations under Section 10.04, shall
survive such assignment as to matters occurring prior to the date of assignment.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
          Section 3.01 Taxes. (a) Payments Free of Taxes. Any and all payments
by or on account of any obligation of the Borrower hereunder or under any other
Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
          (b) Payment of Other Taxes by the Borrower. Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.
          (c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,

69



--------------------------------------------------------------------------------



 



interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Borrower shall not indemnify the Administrative Agent, any Lender or the L/C
Issuer for any penalties or interest that are imposed solely as a result of
gross negligence or willful misconduct of the Administrative Agent, any Lender
or the L/C Issuer. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest error.
If, in the reasonable discretion of the Borrower, any Indemnified Taxes or Other
Taxes are incorrectly or not legally imposed or asserted by the relevant
Governmental Authority, the Administrative Agent, each Lender or the L/C Issuer,
as the case may be, shall, at the expense of the Borrower, use commercially
reasonable efforts to cooperate with the Borrower to recover and promptly remit
such Indemnified Taxes or Other Taxes to Borrower in accordance with subsection
(f) of this Section. Nothing contained herein shall derogate from the right of
any Lender, the Administrative Agent or the L/C Issuer to arrange its tax
affairs in whatever manner it sees fit nor shall require any Lender, the
Administrative Agent or the L/C Issuer to disclose any information relating to
its tax affairs that it deems confidential other than as required under
Section 3.01(e).
          (d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
          (e) Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
          Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

70



--------------------------------------------------------------------------------



 



     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (A) a
certificate to the effect that such Foreign Lender is not (1) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
          (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer receives a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Administrative Agent, such Lender or
the L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or the L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or the
L/C Issuer if the Administrative Agent, such Lender or the L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.
          Section 3.02 Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the

71



--------------------------------------------------------------------------------



 



Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Rate
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Rate Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
          Section 3.03 Inability to Determine Rates. If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan,
or (c) the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurodollar Rate Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.
          Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans. (a)
Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate
contemplated by Section 3.04(e)) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or
     (iii) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan),

72



--------------------------------------------------------------------------------



 



or to increase the cost to such Lender or the L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) Capital Requirements. If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital of
such Lender’s or the L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.
          (c) Certificates for Reimbursement. A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Delay in Requests. Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine month period referred to above shall be extended to include the period of
retroactive effect thereof).
          (e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as

73



--------------------------------------------------------------------------------



 



determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided that the Borrower shall have received at least
10 days’ prior notice (with a copy to the Administrative Agent) of such
additional interest from such Lender. If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest shall be
due and payable 10 days from receipt of such notice.
          Section 3.05 Compensation for Losses. Upon demand of any Lender (with
a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
     (c) any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.12;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any reasonable customary administrative fees charged
by such Lender in connection with the foregoing.
          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate used in determining
the Eurodollar Rate for such Loan by a matching deposit or other borrowing in
the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
          Section 3.06 Mitigation Obligations; Replacement of Lenders. (a)
Designation of a Different Lending Office. If any Lender requests compensation
under Section 3.04, or the Borrower is required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as the case
may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such

74



--------------------------------------------------------------------------------



 



Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
          (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.12.
          Section 3.07 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
GUARANTY
          Section 4.01 Guaranty. Each of the Guarantors hereby, jointly and
severally, absolutely and unconditionally guarantees, as a guaranty of payment
and performance and not merely as a guaranty of collection, prompt payment when
due, whether at stated maturity, by required prepayment, upon acceleration,
demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of the Borrower to the Secured Parties,
arising hereunder and under the other Loan Documents (including all renewals,
extensions, amendments, refinancings and other modifications thereof and all
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
each Guarantor, and conclusive for the purpose of establishing the amount of the
Obligations, absent manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of any Guarantor under this
Guaranty, and each Guarantor hereby irrevocably waives any defenses it may now
have or hereafter acquire in any way relating to any or all of the foregoing.
          Section 4.02 Rights of Lenders. Each Guarantor consents and agrees
that the Secured Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor

75



--------------------------------------------------------------------------------



 



under this Guaranty or which, but for this provision, might operate as a
discharge of such Guarantor.
          Section 4.03 Certain Waivers. Each Guarantor waives (a) any defense
arising by reason of any disability, change in corporate existence or structure
or other defense of the Borrower or any other Guarantor, or the cessation from
any cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Guarantor; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Guarantor; (c) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.
          Section 4.04 Obligations Independent. The obligations of each
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Obligations and the obligations of any other Guarantor,
and a separate action may be brought against such Guarantor to enforce this
Guaranty whether or not the Borrower or any other Person is joined as a party.
          Section 4.05 Subrogation. Each Guarantor shall not exercise any right
of subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable under this Guaranty have been indefeasibly
paid and performed in full and the Commitments and the Facilities are
terminated. If any amounts are paid to any Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Secured Parties and shall forthwith be paid to the Secured Parties to
reduce the amount of the Obligations, whether matured or unmatured.
          Section 4.06 Termination; Reinstatement. This Guaranty is a continuing
and irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any

76



--------------------------------------------------------------------------------



 



proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.
          Section 4.07 Subordination. Each Guarantor hereby subordinates the
payment of all obligations and indebtedness of the Borrower owing to such
Guarantor, whether now existing or hereafter arising, including but not limited
to any obligation of the Borrower to such Guarantor as subrogee of the Secured
Parties or resulting from such Guarantor’s performance under this Guaranty, to
the indefeasible payment in full in cash of all Obligations. If the Secured
Parties so request, any such obligation or indebtedness of the Borrower to any
Guarantor shall be enforced and performance received by such Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty.
          Section 4.08 Stay of Acceleration. If acceleration of the time for
payment of any of the Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by such
Guarantor immediately upon demand by the Secured Parties.
          Section 4.09 Condition of Borrower. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other Guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other Guarantor as such Guarantor requires, and that none of the Secured Parties
has any duty, and such Guarantor is not relying on the Secured Parties at any
time, to disclose to such Guarantor any information relating to the business,
operations or financial condition of the Borrower or any other Guarantor (such
Guarantor waiving any duty on the part of the Secured Parties to disclose such
information and any defense relating to the failure to provide the same).
          Section 4.10 Limitation on Guaranty. It is the intention of the
Guarantors, the Lenders and the Borrower that the obligations of each Guarantor
hereunder shall be in, but not in excess of, the maximum amount permitted by
applicable law. To that end, but only to the extent such obligations would
otherwise be avoidable, the obligations of each Guarantor hereunder shall be
limited to the maximum amount that, after giving effect to the incurrence
thereof, would not render such Guarantor insolvent or unable to make payments in
respect of any of its indebtedness as such indebtedness matures or leave such
Guarantor with an unreasonably small capital. The need for any such limitation
shall be determined, and any such needed limitation shall be effective, at the
time or times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof. This
paragraph is intended solely to preserve the rights of the Lenders under this
Agreement to the maximum extent permitted by applicable law, and neither the
Guarantors, the Borrower nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law. The Borrower
and each Guarantor agree not to commence any proceeding or action seeking to
limit the amount of the obligation of such Guarantor under this Article IV by

77



--------------------------------------------------------------------------------



 



reason of this paragraph. For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.
          Section 4.11 Guaranty Supplements. Upon the execution and delivery by
any Person of a guaranty supplement in substantially the form of Exhibit J
hereto (each, a “Subsidiary Guaranty Supplement”), (i) such Person shall become
and be a Guarantor hereunder, and each reference in the Loan Documents to a
“Guarantor” shall also mean and be a reference to such Person, and each
reference in any other Loan Document to a “Subsidiary Guarantor” shall also mean
and be a reference to such Person, and (ii) each reference in the Loan Documents
to “the Guaranty”, “thereunder”, “thereof” or words of like import referring to
this Guaranty, shall mean and be a reference to this Guaranty as supplemented by
such Guaranty Supplement.
ARTICLE V
CONDITIONS PRECEDENT
          Section 5.01 Conditions of Initial Credit Extension. The obligation of
the L/C Issuer and each Lender to make the initial Credit Extension hereunder is
subject to the satisfaction of the following conditions precedent on or prior to
the date of such initial Credit Extension:
     (a) Execution of Loan Documents and Notes. The Administrative Agent’s
receipt of the following, each of which shall be originals or facsimiles
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance reasonably
satisfactory to the Administrative Agent and each of the Lenders:
     (i) this Agreement duly executed and delivered by each of Holdings,
Acquisition Sub, the Lenders named on the signature pages hereof, the Swingline
Lender, the L/C Issuer and the Administrative Agent;
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note; and
     (iii) (A) the Pledge Agreement and the Security Agreement, each duly
executed and delivered by Holdings and Acquisition Sub and (B) the Pledge
Agreement Supplement and Security Agreement Supplement, each duly executed and
delivered by the Subsidiary Guarantors, together with:
     (A) with respect to the Pledge Agreement and Pledge Agreement Supplement,
certificates representing the Pledged Equity Interests referred to therein
accompanied by undated stock powers executed in blank,

78



--------------------------------------------------------------------------------



 



     (B) proper UCC-1 Financing Statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Collateral Agent may
deem necessary in order to perfect the Liens created under each of the
Collateral Documents, covering the Collateral described in the Collateral
Documents, and
     (C) evidence that all other action that the Collateral Agent may deem
necessary in order to perfect the Liens created under the Collateral Documents
has been taken (including receipt of duly executed payoff letters and UCC-3
termination statements);
     (iv) the Assumption Agreement, duly executed by the Company, and a
Subsidiary Guaranty Supplement duly executed by each of the Subsidiary
Guarantors.
     (b) Signatures. Each of the Borrower and the Restricted Subsidiaries shall
have certified to the Administrative Agent (with copies to be provided for each
Lender) the name and signature of each of the persons authorized (i) to sign on
its respective behalf this Agreement and each of the other Loan Documents to
which it is a party and (ii) in the case of the Borrower, to borrow under this
Agreement. The Lenders may conclusively rely on such certifications until they
receive notice in writing from the Borrower or such Restricted Subsidiary, as
the case may be, to the contrary.
     (c) Loan Certificates. The Administrative Agent shall have received a loan
certificate of each Loan Party, in substantially the form of Exhibit E attached
hereto, together with appropriate attachments which shall include, without
limitation, the following items: (i) a true, complete and correct copy of the
articles of incorporation, certificate of limited partnership or certificate of
formation or organization of such Loan Party, certified by the Secretary of
State of such Loan Party’s organization, (ii) a true, complete and correct copy
of the by-laws, partnership agreement or limited liability company or operating
agreement of such Loan Party, (iii) a copy of the resolutions of the board of
directors or other appropriate entity of such Loan Party authorizing the
execution, delivery and performance by such Loan Party of this Agreement and the
other Loan Documents to which it is a party and, with respect to the Borrower,
authorizing the borrowings hereunder, and (iv) certificates of existence of such
Loan Party issued by the Secretary of State or similar state official for the
state of such Loan Party’s organization.
     (d) Opinions of Counsel to the Borrower and the Restricted Subsidiaries.
The Lenders shall have received favorable opinions of:
     (i) Sullivan & Cromwell LLP, special New York counsel to the Borrower and
the Restricted Subsidiaries, substantially in the form of Exhibit F-1 hereto;
and
     (ii) Holland & Hart LLP, special counsel to the Borrower and the Restricted
Subsidiaries, substantially in the form of Exhibit F-2 hereto;

79



--------------------------------------------------------------------------------



 



and covering such other matters as any Lender or Lenders, may reasonably request
(and for purposes of such opinions such counsel may rely upon opinions of
counsel in other jurisdictions, provided that such other counsel are
satisfactory to special counsel to the Administrative Agent and such other
opinions state that the Lenders are entitled to rely thereon).
     (e) Opinion of Counsel to the Administrative Agent. Each Lender shall have
received a favorable opinion of Shearman & Sterling LLP, special New York
counsel to the Administrative Agent, in form and substance reasonably acceptable
to the Administrative Agent.
     (f) Other Documents. Such other documents, filings, instruments and papers
relating to the documents referred to herein and the transactions contemplated
hereby as any Lender or special counsel to the Administrative Agent shall
reasonably require shall have been received by the Administrative Agent.
     (g) Certain Fees. All fees required to be paid to the Administrative Agent,
the Joint Lead Arrangers, the Initial Lenders and the other Lenders on or before
the Closing Date shall have been paid. Unless waived by the Administrative
Agent, the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent to the extent properly invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
     (h) Financial Statements. CGMI and Merrill Lynch shall have received (a)
audited consolidated financial statements of the Company and its subsidiaries
for the three fiscal years ended at least 90 days prior to the consummation of
the Acquisition, unaudited consolidated financial statements of the Company and
its subsidiaries (subject to year-end and audit adjustments) for any interim
quarterly periods that have ended since the most recent of such audited
financial statements and at least 45 days prior to the consummation of the
Acquisition, and pro forma financial statements as to Holdings and its
subsidiaries giving effect to the Transaction for the most recently completed
fiscal year ended at least 90 days prior to the consummation of the Acquisition
and the period commencing with the end of the most recently completed fiscal
year and ending with the most recently completed Quarter ended at least 45 days
prior to the consummation of the Acquisition, which in each case, with respect
to any annual or quarterly periods, shall meet the requirements of
Regulation S-X under the Securities Act of 1933, as amended, and all other
accounting rules and regulations of the SEC promulgated thereunder applicable to
a registration statement under such Securities Act of 1933 on Form S-1; and
(b) forecasts prepared by management of Holdings and its subsidiaries, each in
form reasonably satisfactory to the CGMI and Merrill Lynch.
     (i) a Solvency Certificate attesting to the Solvency of Holdings and its
Subsidiaries, taken as a whole, after giving effect to the Transaction and the
incurrence of indebtedness related thereto, from the chief financial officer of
the Borrower;

80



--------------------------------------------------------------------------------



 



     (j) (i) The Administrative Agent shall have received a true and correct
copy of the Merger Agreement and related agreements (as certified by a
Responsible Officer of the Borrower) and (ii) the Acquisition shall be
consummated concurrently with the initial funding of the Facilities in
accordance with the Merger Agreement, without waiver or amendment thereof or
consent thereunder (other than any such waiver, amendment or consent that is not
materially adverse to the Lenders) unless consented to by the Joint Lead
Arrangers (it being understood that that any alteration, amendment, or other
change to (A) the aggregate purchase price, (B) the definition of “Material
Adverse Effect” contained therein or (C) provisions contained in Section 8.2(d),
9.3 or 9.9 of the Merger Agreement relating to the treatment of any of the “Debt
Financing Sources” as defined therein, or the definition of “Debt Financing
Sources”, “Debt Financing” or “Debt Commitment Letter”), shall require the prior
written consent of the Lenders).
     (k) (i) The Specified Representations shall be true and correct in all
material respects and the representations made by the Company in the Merger
Agreement that are material to the interests of the Lenders shall be true and
correct, but only to the extent that Acquisition Sub has the right to terminate
its obligations under the Merger Agreement or to decline to consummate the
transactions contemplated by the Merger Agreement as a result of a breach of
such representations in the Merger Agreement; (ii) no Default or Event of
Default shall have occurred and be continuing or would result from such proposed
initial Credit Extension or from the application of proceeds thereof, (iii) the
Borrower shall have received the Equity Contribution; (iv) the Borrower shall
have received $250,000,000 in gross cash proceeds from the issuance and sale of
the Senior Notes; (v) no event of the type described in Sections 8.01(e),
8.01(f), 8.01(g) or 8.01(h) shall have occurred with respect to Cablevision or
CSC Holdings and (vi) the Administrative Agent shall have received a certificate
from the chief executive officer, president, executive vice president, chief
financial officer or treasurer of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the matters set forth
in this Section 5.01(k) and Section 5.01(l).
     (l) There shall not have occurred since December 31, 2009 any Closing Date
Material Adverse Effect.
     (m) The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
          Section 5.02 Conditions to all Credit Extensions. The obligation of
the L/C Issuer and each Lender to make each Credit Extension hereunder (which
shall not include any conversion or continuation of any outstanding Loan or any
Credit Extension the proceeds of which are to reimburse (i) the Swingline Lender
for Swingline Loans or (ii) the L/C Issuer for

81



--------------------------------------------------------------------------------



 



amounts drawn under a Letter of Credit) following the date of the initial Credit
Extension is subject to the additional conditions precedent that:
     (a) no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;
     (b) the representations and warranties of the Borrower and each other Loan
Party in Article VI hereof or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 7.01(b) and (a), respectively;
     (c) to the extent requested by the Administrative Agent or any Lender, a
senior executive of the Borrower shall have certified compliance with clauses
(a) and (b) above to the Administrative Agent; and
     (d) the Administrative Agent and, if applicable, the L/C Issuer shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
          The Borrower shall be deemed to have made a representation and
warranty hereunder as of the time of each Credit Extension hereunder that the
conditions specified in such clauses have been fulfilled as of such time.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
          Each Loan Party represents and warrants to the Administrative Agent
and the Lenders as follows:
          Section 6.01 Existence, Qualification and Power. Each Loan Party and
each of its Restricted Subsidiaries is a limited or general partnership, limited
liability company or corporation duly organized, validly existing and in good
standing under the Laws of its jurisdiction of organization and is duly
qualified to transact business and is in good standing in all jurisdictions in
which such qualification is necessary in view of the properties and assets owned
and presently intended to be owned and the business transacted and presently
intended to be transacted by it except for qualifications the lack of which,
singly or in the aggregate, have not had and are not likely to have a Materially
Adverse Effect, and each of the Loan Parties and its Restricted Subsidiaries has
full power, authority and legal right to perform its obligations under this
Agreement, the Notes and the other Loan Documents to which it is a party.

82



--------------------------------------------------------------------------------



 



          Section 6.02 Subsidiaries; Affiliates; Loan Parties. Schedules 1.01(i)
and 1.01(ii) contain a complete and correct list, as of the Closing Date, of all
Restricted Subsidiaries and Unrestricted Subsidiaries of the Borrower,
respectively, and a description of the legal nature of such Subsidiaries
(including, with respect to each Restricted Subsidiary, the address of its
principal place of business and its U.S. taxpayer identification number), the
nature of the ownership interests (shares of stock or general or limited
partnership or other interests) in such Subsidiaries and the holders of such
interests and, except as disclosed to the Lenders in writing prior to the
Closing Date, the Borrower and each of its Subsidiaries owns all of the
ownership interests of its Subsidiaries indicated in such Schedules as being
owned by the Borrower or such Subsidiary, as the case may be, free and clear of
all Liens except those created under the Collateral Documents, and all such
ownership interests are validly issued and, in the case of shares of stock,
fully paid and non-assessable. Schedule 6.02 hereto contains a complete and
correct list, as of the Closing Date, of all Controlled Affiliates of the
Borrower that are not Subsidiaries of the Borrower, the nature of the respective
ownership interests in each such Affiliate, and the holder of each such
interest.
          Section 6.03 Authority; No Conflict. The execution, delivery and
performance by each of the Loan Parties of each Loan Document to which it is a
party, and each Credit Extension hereunder, have been duly authorized by all
necessary corporate or other organizational action and do not and will not:
(a) subject to the consummation of the action described in Section 6.12 hereof,
violate (i) any Law currently in effect (other than violations that, singly or
in the aggregate, have not had and are not likely to have a Materially Adverse
Effect), or (ii) any provision of any of the Borrower’s or the Restricted
Subsidiaries’ respective organizational documents presently in effect;
(b) conflict with or result in the breach of, or constitute a default or require
any consent (except for the consents described on Schedule 6.03 hereto, each of
which has been duly obtained) under, or require any payment to be made under
(i) any Contractual Obligation to which any of the Loan Parties is a party or
their respective properties may be bound or affected or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any of the Loan Parties or their respective properties are subject (in
each case, other than any conflict, breach, default or required consent that,
singly or in the aggregate, have not had and are not likely to have a Materially
Adverse Effect); or (c) except as provided under any Loan Document, result in,
or require, the creation or imposition of any Lien upon or with respect to any
of the properties or assets now owned or hereafter acquired by any of the Loan
Parties.
          Section 6.04 Financial Condition. The Borrower has furnished to each
Lender:
     (a) The consolidated balance sheet of the Company and its consolidated
Subsidiaries as of December 31, 2009, and the related consolidated statements of
operations and members’ deficiency for the fiscal year ended on said date, said
financial statements having been certified by a Registered Public Accounting
Firm of nationally recognized standing reasonably acceptable to the Required
Lenders; and
     (b) The unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as of September 30, 2010, and the related consolidated
statements of operations for the quarter and nine months then ended.

83



--------------------------------------------------------------------------------



 



     To the knowledge of Holdings and Acquisition Sub, all financial statements
referred to above (i) are complete and correct in all material respects
(subject, in the case of the unaudited financial statements referred to above,
to year-end and audit adjustments), (ii) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (iii) fairly present the financial condition of the
respective entity or groups of entities which is or are the subject of such
financial statements (as stated above), on a consolidated basis, as of the
respective dates of the balance sheets included in such financial statements and
the results of operations of such entity or groups of entities for the
respective periods ended on said dates.
     None of the Company and its Restricted Subsidiaries had on any of said
dates any material contingent liabilities, liabilities for Taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments or operations which are substantial in amount, except as
referred to or reflected or provided for in said financial statements of the
Company and its consolidated Subsidiaries as of said respective dates or as
disclosed to the Lenders in writing prior to the Closing Date. Except as
disclosed to the Lenders in writing prior to the Closing Date, since
December 31, 2009, there has been no material adverse change in the financial
condition (from that shown by the respective balance sheet as of December 31,
2009 included in said financial statements) or the businesses or operations of
the Company and the Restricted Subsidiaries taken as a whole on a pro forma
combined basis (after giving effect to the Indebtedness contemplated to be
incurred on the Closing Date and the use of proceeds thereof).
          Section 6.05 Litigation, Compliance with Laws. Except as disclosed to
the Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims
or disputes pending, or to the knowledge of any Loan Party threatened, against
any Loan Party or any Restricted Subsidiary or any of their respective
properties or assets, before any court or arbitrator or by or before any
Governmental Authority that, singly or in the aggregate, could reasonably be
expected to have a Materially Adverse Effect. None of the Loan Parties or the
Restricted Subsidiaries is in default under or in violation of or with respect
to any Laws or any writ, injunction or decree of any court, arbitrator or
Governmental Authority, or any Franchise, except for (a) defaults or violations
that have been cured or remedied on or prior to the date of this Agreement and
(b) defaults or violations which, if continued unremedied, would not be
reasonably expected to have a Materially Adverse Effect.
          Section 6.06 Titles and Liens. Except as set forth on Schedule 7.19,
each of the Loan Parties and the Restricted Subsidiaries has good and marketable
fee simple title to its tangible properties and assets owned by such party, free
and clear of all Liens except those permitted by Section 7.19 hereof. To the
knowledge of the Loan Parties, each of the Loan Parties and their Restricted
Subsidiaries owns, or has the right to use, all Intellectual Property necessary
for each of them to conduct its business substantially in the same manner as
currently conducted, except to the extent that the failure to own or have such
right would not be reasonably expected to have a Materially Adverse Effect.
Schedule 6.06 sets forth a complete and accurate list in all material respects
as of the Closing Date of the locations of all Material Real Property

84



--------------------------------------------------------------------------------



 



owned by the Borrower or any of its Restricted Subsidiaries showing the street
address or other relevant information and state.
          Section 6.07 Regulation U; Investment Company Act. (a) None of the
proceeds of any of the Credit Extensions shall be used to purchase or carry, or
to reduce or refinance any credit incurred to purchase or carry, any Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
any Margin Stock. If requested by the Administrative Agent or any Lender, the
Borrower will furnish to the Administrative Agent or such Lender statements in
conformity with the requirements of Regulation U.
          (b) None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
          Section 6.08 Taxes. Each of the Loan Parties and the Restricted
Subsidiaries has filed all Federal, state and other material tax returns that
are required to be filed under any law applicable thereto except such returns as
to which the failure to file, singly or in the aggregate, has not had and will
not have a Materially Adverse Effect, and has paid, or made provision for the
payment of, all Taxes shown to be due pursuant to said returns or pursuant to
any assessment received by the Loan Parties or any Restricted Subsidiary, except
such Taxes, if any, as are being contested in good faith and as to which
adequate reserves have been provided or as to which the failure to pay, singly
or in the aggregate, has not had and is not likely to have a Materially Adverse
Effect.
          Section 6.09 Senior Debt. The Obligations constitute “Senior Debt” (or
the equivalent term) as such term is defined in each Subordinated Debt Document
to which the Borrower or any of its Restricted Subsidiaries is a party and that
contains such a definition or any similar definition.
          Section 6.10 Full Disclosure. None of the financial statements
referred to in Section 6.04 hereof, certificates or any other written statements
delivered by or on behalf of the any Loan Party to the Administrative Agent or
any Lender contains, as of the Closing Date, any untrue statement of a material
fact nor do such financial statements, certificates and such other written
statements, taken as a whole, omit to state a material fact necessary to make
the statements contained therein, in light of the circumstances under which they
were made, not misleading.
          Section 6.11 No Default. None of the Loan Parties or their Restricted
Subsidiaries is in default in the payment or performance or observance of any
material Contractual Obligation, which default, either alone or in conjunction
with all other such defaults, has had or is likely to have a Materially Adverse
Effect.
          Section 6.12 Governmental and Third Party Approvals. Except as set
forth on Schedule 6.03 hereto, no approval or consent of, or filing or
registration with, any Governmental Authority is required in connection with
(a) the execution, delivery and performance by, or enforcement against, any of
the Loan Parties of any Loan Document to which it is a party, (b) the grant by
any of the Loan Parties of the Liens granted by it pursuant to the Collateral
Documents,

85



--------------------------------------------------------------------------------



 



(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (d) the exercise by
the Administrative Agent or any Lender of its rights under the Loan Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents.
All approvals, consents, filings, registrations or other actions described in
Schedule 6.03 have been duly obtained, taken, given or made and are in full
force and effect (other than as set forth in Schedule 6.03).
          Section 6.13 Binding Agreements. This Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Loan Parties that is a party
thereto, enforceable in accordance with their respective terms (except for
limitations on enforceability under bankruptcy, reorganization, insolvency and
other similar laws affecting creditors’ rights generally and limitations on the
availability of the remedy of specific performance imposed by the application of
general equitable principles).
          Section 6.14 Franchises. Schedule 6.14 hereto contains a complete and
correct list, as of the Closing Date, of all of the Franchises granted to the
Borrower and the Restricted Subsidiaries, in each case together with the
expiration date thereof, or for which applications have been made, or are
planned to be made, by the Borrower or any Restricted Subsidiary.
          Section 6.15 Collective Bargaining Agreements. Except as disclosed to
the Lenders in writing prior to the Closing Date, there are no collective
bargaining agreements between the Borrower or its Restricted Subsidiaries and
any trade or labor union or other employee collective bargaining agent.
          Section 6.16 ERISA Compliance. Except that would not reasonably be
expected to have a Materially Adverse Effect, (i) neither the Borrower nor any
ERISA Affiliate has, as a result of maintaining or terminating a Plan or
withdrawing from a Multiemployer Plan, (A) incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Plan, (B)
incurred, or reasonably expects to incur, any liability under Section 4201 or
4203 of ERISA with respect to a Multiemployer Plan, or (C) engaged in a
transaction during the past five years that could be subject to Section 4069 or
4212(c) of ERISA; (ii) no Termination Event has occurred or is reasonably
expected to occur with respect to any Plan; (iii) neither the Borrower nor any
ERISA Affiliate has been notified by the sponsor of a Multiemployer Plan that
such Multiemployer Plan is in reorganization (within the meaning of Section 4241
of ERISA), insolvent (within the meaning of Section 4245 of ERISA) or has been
determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA, and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or in “endangered” or
“critical” status.
          Section 6.17 Copyrights. To the knowledge of the Loan Parties, the
Loan Parties and the Restricted Subsidiaries own, or possess the right to use,
all of the Copyrights embodied in the Collateral that are material for the
operation of their respective businesses, and Schedule 6.17 sets forth a
complete and accurate list of all such Copyrights that are registered or the
subject of a pending application for registration, in each case in the name of
any of the Loan Parties or Restricted Subsidiaries as of the Closing Date
(“Owned Copyrights”). Except as set forth on Schedule 6.17 and with such
exceptions as, individually or in the aggregate, would not

86



--------------------------------------------------------------------------------



 



reasonably be expected to have a Materially Adverse Effect, as of the Closing
Date, no claim has been asserted in writing and is pending by any Person
challenging or questioning the use of any such Owned Copyrights or the validity,
enforceability or ownership of any such Owned Copyrights, nor do the Loan
Parties know of any such claim. None of the Loan Parties or the Restricted
Subsidiaries is in default (or with the giving of notice or lapse of time or
both, would be in default) under any Copyright License which would reasonably be
expected to have a Materially Adverse Effect; and, to the knowledge of the Loan
Parties, the use of such Owned Copyrights by any of the Loan Parties or the
Restricted Subsidiaries does not infringe, misappropriate or otherwise violate
the intellectual property rights of any Person, in each case in a manner which
would reasonably be expected to have a Materially Adverse Effect.
          Section 6.18 Solvency. As of the Closing Date, the Loan Parties and
their Restricted Subsidiaries, taken as a whole, after giving effect to the
transactions contemplated hereby and by the other Loan Documents, are Solvent.
          Section 6.19 Casualty, Etc. Except as would not individually or in the
aggregate, reasonably be expected to have a Materially Adverse Effect, since
September 30, 2010, neither the businesses nor the properties of any Loan Party
or any Restricted Subsidiary is or has been affected by any fire, explosion,
accident or other casualty (whether or not covered by insurance).
          Section 6.20 Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Collateral Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by Section 7.19) on all right, title and
interest of the Borrower and the Guarantors in the Collateral described therein.
Except for filings completed prior to the Closing Date or as otherwise
contemplated hereby or by the Collateral Documents, no filing or other action
will be necessary to perfect such Liens.
          Section 6.21 Environmental Compliance. Except as set forth on
Schedule 6.21 and with such exceptions as, individually or in the aggregate,
would not reasonably be expected to have a Materially Adverse Effect:
          (i) (A) the business of the Loan Parties and their Restricted
Subsidiaries is in compliance with all applicable Environmental Laws; and
(B) all real property owned by the Loan Parties and their Restricted
Subsidiaries is in compliance with all applicable Environmental Laws;
          (ii) (A) to the knowledge of the Loan Parties, there are no
underground storage tanks on any of the real property owned by the Loan Parties
or any of their Restricted Subsidiaries, and (B) to the knowledge of the Loan
Parties, no Hazardous Materials have been spilled or released in, on or under
any of the real property owned by the Loan Parties or any of their Restricted
Subsidiaries in an amount that would trigger a reporting or remediation
obligation under current Environmental Laws;
          (iii) none of the Loan Parties or their Restricted Subsidiaries have
received any written notice, order, directive, claim or demand from any
Governmental Authority with respect

87



--------------------------------------------------------------------------------



 



to any actual or potential liability under Environmental Laws on the part of any
Loan Party or Restricted Subsidiary in connection with the business of the Loan
Parties and their Restricted Subsidiaries that remains outstanding;
          (iv) to the knowledge of the Loan Parties, none of the Loan Parties,
their Restricted Subsidiaries nor any of their respective predecessors is
currently in any negotiations with any person that would require, and agreements
or undertakings with any Person that require, the cleanup of Hazardous Materials
on the real property or any third party site by the Loan Parties and their
Restricted Subsidiaries;
          (v) no Hazardous Materials generated by the Loan Parties or their
Restricted Subsidiaries in connection with the business of the Loan Parties or
their Restricted Subsidiaries are the subject of a written claim or demand from
any third party;
          (vi) no actions or proceedings are pending or, to the knowledge of the
Borrower, threatened, to revoke, modify or terminate any permit issued to the
Loan Parties or their Restricted Subsidiaries under Environmental Laws; and
          (vii) with respect to the business of the Loan Parties and their
Restricted Subsidiaries, neither the Borrower nor the Loan Parties nor their
Restricted Subsidiaries are the subject of any outstanding written notice, order
or claim with any Governmental Authority or other Person relating to the
business of the Loan Parties and their Restricted Subsidiaries regarding
Environmental Laws.
          Section 6.22 Other Debt. Schedule 7.17 (Existing Indebtedness),
Schedule 7.18 (Existing Guarantees) and Schedule 7.19 (Existing Liens) contain
complete and correct lists, as of September 30, 2010, of all credit agreements,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees and other instruments (including Capital Lease Obligations) in effect
on the Closing Date providing for, evidencing, securing or otherwise relating to
any Indebtedness of the Loan Parties or their Restricted Subsidiaries in a
principal or face amount equal to $2,500,000 or more and such lists correctly
set forth the names of the debtor or lessee and creditor or lessor with respect
to the Indebtedness outstanding or to be outstanding thereunder, the rate of
interest or rentals, a description of any security given or to be given
therefor, and the maturity or maturities or expiration date or dates thereof.
ARTICLE VII
COVENANTS OF THE
LOAN PARTIES
          From the Closing Date and so long as the Commitments of the Lenders
shall be in effect and until the payment in full of all Obligations hereunder,
the expiration or termination of all Letters of Credit and the performance of
all other Obligations of the Borrower under the Loan Documents, each of the Loan
Parties agrees that, unless the Required Lenders, shall otherwise consent in
writing:
          A. Informational Covenants:

88



--------------------------------------------------------------------------------



 



          Section 7.01 Financial Statements and Other Information. The Borrower
will deliver to the Administrative Agent and each Lender:
     (a) As soon as available and in any event within 60 days after the end of
each of the first three Quarters of each fiscal year of the Borrower:
(A) consolidated statements of operations of the Borrower and its consolidated
Subsidiaries, taken together, and, for any Restricted Group Reporting Period, of
the Borrower and the Restricted Subsidiaries, taken together, for such Quarter
and for the period from the beginning of such fiscal year to the end of such
Quarter and (B) the related consolidated balance sheets and consolidated cash
flow statements of the Borrower and its consolidated Subsidiaries, taken
together, and, for any Restricted Group Reporting Period, of the Borrower and
the Restricted Subsidiaries, taken together, as of the end of such Quarter
(which financial statements (other than statements of cash flows), beginning
with the financial statements for the Quarter ended March 31, 2012, shall set
forth in comparative form the corresponding figures as of the end of and for the
corresponding Quarter in the preceding fiscal year) all in reasonable detail and
accompanied by a certificate in the form of Exhibit D-1 hereto of a senior
financial executive of the Borrower certifying such financial statements as
fairly presenting the financial condition and results of operations of the
respective entities covered thereby in accordance with GAAP, excluding
accompanying footnotes to the consolidated financial statements and subject,
however, to year-end and audit adjustments, which certificate shall include a
statement that the senior financial executive signing the same has no knowledge,
except as specifically stated, that any Default has occurred and is continuing.
     (b) As soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower: (A) consolidated statements of operations of
the Borrower and its consolidated Subsidiaries, taken together, and, for any
Restricted Group Reporting Period, of the Borrower and the Restricted
Subsidiaries, taken together, for such fiscal year; provided that for the fiscal
year ending December 31, 2010, the Borrower shall deliver such consolidated
statements of operations within 150 days after the end of such fiscal year, and
(B) the related consolidated balance sheets and cash flow statements of the
Borrower and its consolidated Subsidiaries, taken together, and, for any
Restricted Group Reporting Period, of the Borrower and the Restricted
Subsidiaries, taken together, as of the end of such fiscal year (which financial
statements (other than cash flow statements), beginning with the financial
statements for the year ended December 31, 2012, shall set forth in comparative
form the corresponding figures as of the end of and for the preceding fiscal
year), all in reasonable detail and prepared in accordance with GAAP and
accompanied by (x) an opinion of a Registered Public Accounting Firm of
nationally recognized standing selected by the Borrower and reasonably
acceptable to the Required Lenders as to said consolidated financial statements
of the Borrower and its consolidated Subsidiaries and a certificate of such
accountants stating that, in making the examination necessary for said opinion,
they obtained no knowledge, except as specifically stated, of any failure by the
Borrower or any Restricted Subsidiaries to perform or observe any of its
covenants relating to financial matters in this Agreement, and (y) a certificate
in the form of Exhibit D-2 hereto of a senior financial executive of the
Borrower stating that such financial statements are correct and complete and
fairly present the financial condition and results of operations

89



--------------------------------------------------------------------------------



 



of the respective entities covered thereby as of the end of and for such fiscal
year and that the executive signing the same has no knowledge, except as
specifically stated, that any Default has occurred and is continuing.
     (c) Promptly after their becoming available, to the extent not provided
pursuant to Section 7.01(a) or 7.01(b), copies of all financial statements and
reports which the Borrower or any Restricted Subsidiary shall have sent to the
holders of the Senior Notes, any Permitted Debt and any Indebtedness specified
in Schedule 7.17, to the extent such statements and reports contain information
relating to the designation of the Borrower’s Subsidiaries as “restricted
subsidiaries” under the Debt Instruments governing any such Indebtedness, and to
the calculation of financial ratios thereunder and copies of all regular and
periodic reports, if any, which the Borrower or any Restricted Subsidiary shall
have filed with the SEC or with any national securities exchange.
     (d) Beginning with the financial statements for the Quarter ended March 31,
2011, concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a Compliance Certificate, duly completed signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower.
     (e) Promptly, notice of the termination, cancellation, nonrenewal or other
loss of any Franchise for a cable television system or systems that has had or
is likely to have, either alone or in conjunction with all other such losses, a
Materially Adverse Effect.
     (f) As soon as possible and in any event within ten days after any senior
executive of the Borrower or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of the occurrence of
a Default, a statement describing such Default and the action which is proposed
to be taken with respect thereto.
     (g) From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Loan Parties and
their Restricted Subsidiaries as the Administrative Agent or any Lender, through
the Administrative Agent, may reasonably request;
     (h) Concurrently with the delivery of the financial statements referred to
in Section 7.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries; and
     (i) as soon as available, but in any event within the time period in which
the Borrower must deliver its annual audited financials under Section 7.01(a), a
report supplementing Schedule 6.06, identifying all Material Real Property
acquired or disposed of by any Loan Party during such fiscal year.
          Documents required to be delivered pursuant to Section 7.01(a), (b) or
(c) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s or Cablevision’s website
on the Internet at the website address listed on Schedule 10.02; or (ii) on

90



--------------------------------------------------------------------------------



 



which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (A) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(B) the Borrower shall notify the Administrative Agent (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 7.01(d) to the Administrative Agent. Except for
such Compliance Certificates, the Administrative Agent shall have no obligation
to request the delivery or to maintain copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
          B. Affirmative Covenants:
          Section 7.02 Taxes and Claims. Each of the Borrower and the Restricted
Subsidiaries will pay and discharge all material Taxes imposed upon it or upon
its income or profits, or upon any properties or assets belonging to it, and all
material fees or other charges for Franchises and all other lawful claims which,
if unpaid, could be reasonably expected to become a Lien (other than Permitted
Liens) upon the property of the Borrower or any of the Restricted Subsidiaries
or result in the loss of a Franchise, provided that none of the Borrower and the
Restricted Subsidiaries shall be required to pay any such Tax, fee or other
claim as to which the Borrower and the Restricted Subsidiaries have a good faith
basis to believe is not due and owing and, to the extent then appropriate, the
payment thereof is being contested in good faith and by proper proceedings,
provided that it maintains adequate reserves in accordance with GAAP with
respect thereto.
          Section 7.03 Insurance. Each of the Borrower and the Restricted
Subsidiaries will maintain insurance issued by financially sound and reputable
insurance companies with respect to its properties and business in such amounts
and against such risks as is usually carried by owners of similar businesses and
properties in the same general areas in which the Borrower or such Restricted
Subsidiary operates. The Borrower will furnish to any Lender, upon the request
of such Lender from time to time, full information as to the insurance
maintained in accordance with this Section 7.03.
          Section 7.04 Maintenance of Existence; Conduct of Business. Each of
the Loan Parties will, and will cause its Restricted Subsidiaries to, preserve,
renew and maintain in full force and effect its legal existence and good
standing under the Laws of the jurisdiction of its organization, and all of its
rights, privileges, licenses and franchises (including Franchises), except
(i) where a failure to do so, singly or in the aggregate, is not likely to have
a Materially Adverse Effect or (ii) pursuant to a Permitted Restricted
Subsidiary Transaction.

91



--------------------------------------------------------------------------------



 



          Section 7.05 Maintenance of and Access to Properties. Each of the
Borrower and the Restricted Subsidiaries will maintain, preserve and protect its
properties and assets necessary in its business in good working order and
condition, ordinary wear and tear excepted and except where a failure to do so,
singly or in the aggregate, is not likely to have a Materially Adverse Effect,
and will permit representatives of the Administrative Agent (and solely during
the occurrence and continuance of an Event of Default, the respective Revolving
Credit Lenders and Term B Lenders) to visit and inspect such properties, and to
examine and make extracts from its books and records, during normal business
hours.
          Section 7.06 Compliance with Applicable Laws. Each of the Loan Parties
will, and will cause its Restricted Subsidiaries to, comply with the
requirements of all applicable Laws (including but not limited to Environmental
Laws) and all orders, writs, injunctions and decrees of any Governmental
Authority a breach of which is likely to have, singly or in the aggregate, a
Materially Adverse Effect, except where contested in good faith and by proper
proceedings if it maintains adequate reserves in accordance with GAAP with
respect thereto.
          Section 7.07 Litigation. Each of the Loan Parties will promptly give
to the Administrative Agent notice in writing (and the Administrative Agent will
notify each Lender) of all actions, suits, proceedings, claims or disputes
before any courts, arbitrators or Governmental Authority against it or, to its
knowledge, otherwise affecting it or any of its respective properties or assets,
except actions, suits, proceedings, claims or disputes which are not reasonably
likely to, singly or in the aggregate, have a Materially Adverse Effect.
Following the initial notice of each such action, suit, proceeding, claim or
dispute, supplementary notices of all material developments in respect thereof
shall be given from time to time in like manner. The parties hereby acknowledge
that the prompt notice to the Administrative Agent and each Lender required by
this Section 7.07 shall be satisfied by public reporting of such actions, suits,
proceedings, claims or disputes by the Borrower, Cablevision or CSC Holdings,
LLC with the SEC in a filing made pursuant to Securities Laws.
          Section 7.08 Subsidiaries. (a) Any New Subsidiary acquired or formed
by the Borrower shall be deemed an Unrestricted Subsidiary unless the provisions
of Section 7.20 would not permit the Investment in such Unrestricted Subsidiary
at the time of its acquisition or formation.
          (b) The Borrower may designate, so long as no Default shall have
occurred and be continuing both before and after giving effect to such
designation, any New Subsidiary, including a New Subsidiary deemed to be an
Unrestricted Subsidiary pursuant to clause (a), above as a Restricted Subsidiary
by giving a notice captioned “Designation of Restricted Subsidiary” to the
Administrative Agent promptly upon the acquisition or formation of such New
Subsidiary, such notice to specify whether such New Subsidiary has been
designated as a “restricted subsidiary” for purposes of any Debt Instruments
governing Permitted Debt or any Indebtedness specified in Schedule 7.17.
Promptly upon such designation, the Borrower will cause such New Restricted
Subsidiary to undertake all of the obligations of (i) a “Restricted Subsidiary”
under this Agreement, and (ii) in the event that the New Restricted Subsidiary
is a wholly-owned Domestic Subsidiary, (x) a “Guarantor” under this Agreement,
(y) a “Grantor” under the Security Agreement, and (z) if applicable, a “Pledgor”
under the Pledge Agreement. Each such New Restricted Subsidiary shall thereafter
be a “Restricted Subsidiary” and, in the

92



--------------------------------------------------------------------------------



 



event that the New Restricted Subsidiary is a wholly-owned Domestic Subsidiary,
a “Guarantor” for all purposes of this Agreement, a “Grantor” for all purposes
of the Security Agreement and (if applicable) a “Pledgor” for all purposes of
the Pledge Agreement. Notwithstanding the foregoing, the Borrower may cause, at
its election, in order to meet the conditions applicable to an Exchange or a
Permitted Acquisition hereunder, a New Restricted Subsidiary that is not a
wholly-owned Domestic Subsidiary to undertake all of the obligations of (I) a
“Guarantor” under this Agreement, (II) a “Grantor” under the Security Agreement,
and (III) if applicable, a “Pledgor” under the Pledge Agreement. Each such New
Restricted Subsidiary so designated shall thereafter be a “Guarantor” for all
purposes of this Agreement, a “Grantor” for all purposes of the Security
Agreement and (if applicable) a “Pledgor” for all purposes of the Pledge
Agreement.
          (c) (i) The Borrower may redesignate, so long as no Default shall have
occurred and be continuing both before and after giving effect to such
redesignation, any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary by giving a notice to the
Administrative Agent captioned “Redesignation of Restricted Subsidiary” or
“Redesignation of Unrestricted Subsidiary”, as the case may be. In the case of
any redesignation of any Unrestricted Subsidiary as a Restricted Subsidiary,
promptly upon such redesignation, the Borrower will cause such New Restricted
Subsidiary to undertake all of the obligations of (A) a “Restricted Subsidiary”
under this Agreement and (B) in the event that the New Restricted Subsidiary is
a Domestic Subsidiary, (x) a “Guarantor” under this Agreement, (y) a “Grantor”
under the Security Agreement and (z) if applicable, a “Pledgor” under the Pledge
Agreement. Each such New Restricted Subsidiary shall thereafter be a “Restricted
Subsidiary” and, in the event that the New Restricted Subsidiary is a Domestic
Subsidiary, a “Guarantor” for all purposes of this Agreement, a “Grantor” for
all purposes of the Security Agreement and (if applicable) a “Pledgor” for all
purposes of the Pledge Agreement.
          Section 7.09 Books and Records. (a) Maintain proper books of record
and account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and material matters involving the assets
and business of the Borrower or the Guarantors, as the case may be; and (b)
except to the extent failure to do so would not reasonably be expected to have a
Materially Adverse Effect, maintain such books of record and account in
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or the Guarantors, as the case may be.
          Section 7.10 Franchises. The Borrower and the Restricted Subsidiaries
will comply with all of their obligations under their respective Franchises,
except for failures to comply which, singly or in the aggregate, are not likely
to have a Materially Adverse Effect.
          Section 7.11 Use of Proceeds. Use the proceeds of the Credit
Extensions to (i) finance in part the Acquisition, (ii) refinance certain
indebtedness of the Company and its subsidiaries, (iii) pay fees and expenses
incurred in connection with the Transaction and (iv) provide ongoing working
capital and for other general corporate purposes of the Borrower and its
Subsidiaries not in contravention of any Law or of any Loan Document and not
directly or indirectly, whether immediately, incidentally or ultimately, to
purchase or carry Margin Stock or

93



--------------------------------------------------------------------------------



 



to extend credit to others for the purpose of purchasing or carrying Margin
Stock or to refund Indebtedness originally incurred for such purpose.
          Section 7.12 Covenant to Guarantee Obligations and Give Security. Upon
(x) the formation or acquisition of (1) any new direct or indirect wholly-owned
Subsidiary (other than an Unrestricted Subsidiary, a CFC or a Subsidiary that is
held directly or indirectly by a CFC) by any Loan Party or (2) any new direct or
indirect non wholly-owned Subsidiary acquired in connection with a Permitted
Acquisition or Exchange (other than a CFC or a Subsidiary that is held directly
or indirectly by a CFC), or (y) the acquisition of any property by any Loan
Party if such property, in the reasonable judgment of the Administrative Agent,
shall not already be subject to a perfected first priority security interest in
favor of the Administrative Agent for the benefit of the Secured Parties, then
the Borrower shall, at the Borrower’s expense:
     (a) within 30 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or acquisition, cause
such Subsidiary (if it has not already done so), to duly execute and deliver to
the Administrative Agent a Subsidiary Guaranty Supplement,
     (b) within 30 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or acquisition, furnish
to the Administrative Agent a description of the real and personal property of
such Subsidiary or such newly-acquired property, in detail reasonably
satisfactory to the Administrative Agent,
     (c) within 45 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or acquisition, cause
such Subsidiary (if it has not already done so) to duly execute and deliver to
the Administrative Agent supplemental Collateral Documents, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent (or in
substantially the form attached to the Security Agreement, if applicable)
(including delivery of all certificates representing Pledged Equity Interests in
and of such Subsidiary, and other instruments of the type specified in Section
5.01(a)(iii)),
     (d) within 60 days (or such longer period as the Administrative Agent may
agree in its reasonable discretion) after such formation or acquisition, cause
such Subsidiary (if it has not already done so) to take any actions required
under the Security Agreement (including the recording of mortgages with respect
to any Material Real Property so acquired, the filing of UCC financing
statements, the giving of notices and the endorsement of notices on title
documents) may be reasonably requested by the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties subject to the
supplemental Collateral Documents delivered pursuant to this Section 7.12;
provided that, for the avoidance of doubt, in the case of an entity that is a
first-tier CFC, such pledge shall be limited to 66% of the capital stock of such
CFC, and
     (e) within 60 days after such formation or acquisition in the case of any
Material Real Property, deliver, (i) upon the request of the Administrative
Agent in its

94



--------------------------------------------------------------------------------



 



reasonable discretion, to the Administrative Agent with respect to each parcel
of Material Real Property owned by each Loan Party or newly acquired or newly
formed Subsidiary, the Mortgages, title reports and surveys, each in scope, form
and substance reasonably satisfactory to the Administrative Agent, (ii) to the
extent received by the Borrower, to the Administrative Agent with respect to
each parcel of Material Real Property owned by each Loan Party or newly acquired
or newly formed Subsidiary, engineering, soils and other reports, and
environmental assessment reports and (iii) to the Administrative Agent, all
other items set forth on Schedule 7.13, each in scope, form and substance
reasonably satisfactory to the Administrative Agent.
          Section 7.13 Further Assurances. (a) Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, each Loan
Party shall (i) correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so, and (b)(i) cause the items
set forth in clauses (a) through (f) on Schedule 7.13, to be delivered to the
Administrative Agent, within 75 days after the Closing Date, as such time period
may be extended in the Administrative Agent’s reasonable discretion (“Mortgage
Effective Date”) and (ii) cause the items set forth in clauses (g) on
Schedule 7.13, to be delivered to the Administrative Agent, within 90 days after
the Closing Date, as such time period may be extended in the Administrative
Agent’s reasonable discretion.
          Section 7.14 Interest Rate Hedging. The Borrower shall maintain
interest rate Swap Contracts in such amounts and on such terms as it from time
to time determines are necessary and appropriate to enable it to continue to
comply with its covenants and obligations hereunder.
          Section 7.15 Designation as Senior Debt. The Loan Parties shall
designate all Obligations as the sole “Designated Senior Indebtedness” (or an
equivalent term) under, and defined in, any Subordinated Debt Documents.
          Section 7.16 Maintenance of Ratings. In the case of the Borrower, at
all times use commercially reasonable efforts to maintain public ratings issued
by Moody’s and S&P with respect to itself as an entity, and with respect to the
Loans made hereunder.
          C. Negative Covenants:

95



--------------------------------------------------------------------------------



 



          Section 7.17 Indebtedness. None of the Loan Parties will, or will
permit any of its Restricted Subsidiaries to, create, incur or suffer to exist
any Indebtedness except:
          (a) Indebtedness hereunder;
          (b) Indebtedness in respect of the Senior Notes, any Permitted Debt
and any Permitted Refinancing Indebtedness in respect thereof;
          (c) (i) obligations under or in respect of interest rate Swap
Contracts up to an aggregate notional principal amount not to exceed at any time
an amount equal to the Commitments of all the Lenders in the aggregate at such
time and (ii) obligations owing under other Swap Contracts entered into in order
to manage existing or anticipated exchange rate or commodity price risks and not
for speculative purposes;
          (d) Guarantees and letters of credit not prohibited by Section 7.18
hereof;
          (e) Indebtedness of any Loan Party owed to any other Loan Party;
          (f) Indebtedness issued and outstanding on the Closing Date to the
extent set forth on Schedule 7.17 hereto and any Permitted Refinancing
Indebtedness related thereto;
          (g) Indebtedness incurred by the Borrower or any Subsidiary Guarantor
as consideration for Permitted Acquisitions, so long as (i) such indebtedness is
unsecured; (ii) the Borrower would be in compliance, on a pro forma basis after
giving effect to the consummation of such acquisition and the incurrence or
assumption of such indebtedness in connection therewith, with the financial
maintenance covenants set forth in Sections 7.31 and 7.32 recomputed as of the
last day of the most recently ended Quarter for which financial statements were
delivered pursuant to Section 7.01 (such pro forma basis to include, in the
Borrower’s discretion, a reasonable estimate of savings from such acquisition
(A) that have been realized, (B) for which the steps necessary for realization
have been taken, or (C) for which the steps necessary for realization are
reasonably expected to be taken within 12 months of the date of such
acquisition, in each case, certified by the Borrower); provided that the Cash
Flow Ratio for purposes of determining such pro forma compliance, shall be the
lesser of (x) 7.50:1.00 and (y) the level that is 0.25:1.00 more restrictive
than the level otherwise applicable for the relevant test period, (iii) the
Borrower would be in compliance, on a pro forma basis after giving effect to the
consummation of such acquisition and the incurrence or assumption of such
indebtedness in connection therewith, with a ratio of Consolidated Total Secured
Debt to Annual Operating Cash Flow not exceeding 4.25:1.00, (iv) before and
after giving effect thereto, no default or Event of Default shall have occurred
and be continuing, and (v) such Indebtedness has a maturity date no earlier than
the date that is six months after the Maturity Date with respect to the Term
Facility and has no mandatory redemptions prior to the Maturity Date with
respect to the Term Facility (other than customary asset sale and change of
control offers that are subject to prior payment and termination of the
Facilities);
          (h) Capital Lease Obligations and purchase money obligations for fixed
or capital assets in an aggregate amount outstanding at any one time not to
exceed $35,000,000;

96



--------------------------------------------------------------------------------



 



          (i) Indebtedness in connection with issuance of one or more standby
letters of credit or performance bonds securing obligations of the type set
forth in clauses (a) and (b) of the definition of “Permitted Liens”;
          (j) Indebtedness consisting of (i) the financing of insurance premiums
or (ii) take-or-pay obligations of the Borrower or any of its Restricted
Subsidiaries contained in supply arrangements, in each case, in the ordinary
course of business;
          (k) cash management obligations and Indebtedness incurred in respect
of netting services, overdraft protection and similar arrangements;
          (l) Indebtedness of a Person existing at the time such Person became a
Restricted Subsidiary or property was acquired from such Person, in each case
pursuant to a Permitted Acquisition, to the extent such Indebtedness was not
incurred in connection with or in contemplation of, such Person becoming a
Restricted Subsidiary or the acquisition of such property, not to exceed in an
aggregate principal amount at any time outstanding $10,000,000 and any Permitted
Refinancing Indebtedness related thereto (it being understood that any accrued
but unpaid interest and the amount of all expenses and premiums incurred in
connection therewith added to any principal amount shall not constitute an
increment in principal for purposes of this paragraph);
          (m) any earnout obligation that comprises a portion of the
consideration for a Permitted Acquisition;
          (n) Indebtedness consisting of obligations under deferred compensation
or other similar arrangements incurred by the Borrower or any Restricted
Subsidiary in connection with the Transactions and any Permitted Acquisition;
          (o) Monetization Indebtedness; and
          (p) other Indebtedness of the Borrower or any Restricted Subsidiary to
the extent not otherwise permitted by clauses (a) through (o) of this
Section 7.17, so long as the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (p) shall not exceed
$25,000,000.
          Section 7.18 Contingent Liabilities. Neither the Borrower nor any
Restricted Subsidiary will, directly or indirectly (including, without
limitation, by means of causing a bank to open a letter of credit), guarantee,
endorse, contingently agree to purchase or to furnish funds for the payment or
maintenance of, or otherwise be or become contingently liable upon or with
respect to, the Indebtedness, other obligations, net worth, working capital or
earnings of any Person, or guarantee the payment of dividends or other
distributions upon the stock or other ownership interests of any Person, or
agree to purchase, sell or lease (as lessee or lessor) property, products,
materials, supplies or services primarily for the purpose of enabling a debtor
to make payment of its obligations or to assure a creditor against loss (all
such transactions being herein called “Guarantees”), except:
          (a) the Guarantees in Article IV hereof;

97



--------------------------------------------------------------------------------



 



          (b) endorsements of negotiable instruments for deposit or collection
in the ordinary course of business;
          (c) the Guarantees described in Schedule 7.18;
          (d) Guarantees by the Borrower or one or more of the Restricted
Subsidiaries of Indebtedness of, and other obligations (incurred in the ordinary
course of business) of, another Restricted Subsidiary, but only if such
Indebtedness or obligations are permitted by this Agreement; provided that
Guaranties by Loan Parties of obligations of Restricted Subsidiaries that are
not Loan Parties shall be permitted only to the extent that such Guarantee would
be permitted as an Investment under Section 7.20;
          (e) other Guarantees, including, but not limited to, without
duplication, surety bonds, by the Borrower and its Restricted Subsidiaries;
provided that the outstanding aggregate amount of the obligations guaranteed
does not exceed $35,000,000 at any time;
          (f) Capital Lease Obligations to the extent they constitute Guarantees
by reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capital Lease Obligations do not
increase their liability by reason of such assignment);
          (g) unsecured Guarantees by Loan Parties of the Borrower’s obligations
in respect of Indebtedness issued and outstanding under the Senior Notes
Documents on the Closing Date, and any Permitted Refinancing Indebtedness in
respect thereof;
          (h) Letters of Credit;
          (i) Guarantees which would constitute Investments that are not
prohibited by Section 7.20;
          (j) any Guarantee by the Borrower or a Subsidiary Guarantor of the
obligations of any Unrestricted Subsidiary so long as (A) recourse to the
Borrower or such Subsidiary Guarantor thereunder is limited solely to shares of
capital stock of such Unrestricted Subsidiary or its Subsidiaries and to no
other assets of the Borrower or the Restricted Subsidiaries and (B) neither the
Borrower nor any Restricted Subsidiary agrees, in connection therewith, to any
limitation on the amount of Indebtedness which may be incurred by them, to the
granting of any Liens on assets of the Borrower or any of the Restricted
Subsidiaries (other than shares of stock of such Unrestricted Subsidiary or its
Subsidiaries), to any acquisition or disposition of any assets of the Borrower
or the Restricted Subsidiaries (other than shares of capital stock of such
Unrestricted Subsidiary or its Subsidiaries) or to any modification or
supplement of this Agreement or any agreement entered into by the Borrower or
any of the Restricted Subsidiaries refinancing any substantial portion of the
Indebtedness outstanding under this Agreement;
          (k) any Guarantee by the Borrower or a Subsidiary Guarantor of the
obligations or Indebtedness of any Unrestricted Subsidiary or joint venture;
provided that the aggregate amount of all such Guarantees, when combined with
the aggregate amount of

98



--------------------------------------------------------------------------------



 



Investments in Unrestricted Subsidiaries and joint ventures made pursuant to
Section 7.20(l), does not exceed $50,000,000 at any time outstanding;
          (l) Obligations under contracts providing for the acquisition of or
provision of goods or services (including Leases or licenses of property)
incurred in the ordinary course of business for which the Borrower or any of its
Restricted Subsidiaries may be jointly and severally liable with other
Subsidiaries of Cablevision as to which costs are allocated (as among the
Borrower and its Subsidiaries and the other Subsidiaries of Cablevision) based
on cost, usage or other reasonable method of allocation; provided that the
undertaking of such liabilities are not intended as a guaranty or other credit
support of such obligations;
          (m) any Guarantee by the Borrower or any Restricted Subsidiary of
Indebtedness of the Borrower or any Restricted Subsidiary which Indebtedness is
permitted to be incurred under Section 7.17;
          (n) any Guarantee by the Borrower or a Restricted Subsidiary of any
obligation to the extent such obligation can be entirely satisfied (at the
option of the Borrower or such Restricted Subsidiary) by the delivery of Parent
Company Stock, if the Borrower agrees in a notice to the Administrative Agent
that such obligation shall be satisfied solely by the delivery of such Parent
Company Stock; and
          (o) Guarantees incurred in connection with a Monetization Transaction.
          Section 7.19 Liens. Neither the Borrower nor any Restricted Subsidiary
will create or suffer to exist, any mortgage, pledge, security interest,
conditional sale or other title retention agreement, lien, charge or encumbrance
upon any of its assets, now owned or hereafter acquired, securing any
Indebtedness or other obligation (all such security being herein called
“Liens”), except:
          (a) Liens on property securing Indebtedness owed to the Borrower or
any Restricted Subsidiary;
          (b) Liens securing Indebtedness permitted under Section 7.17(h) or (l)
to the extent such Liens attach solely to the property acquired with or subject
to such Indebtedness;
          (c) Liens securing all of the obligations of the Borrower and the
Restricted Subsidiaries hereunder and under the other Loan Documents, including
Liens in favor of a Hedge Bank or a Non-Interest Rate Hedge Bank, as the case
may be, in connection with a Secured Hedge Agreement or a Non-Interest Rate
Secured Hedge Agreement, as the case may be;
          (d) Permitted Liens and Permitted Encumbrances (as defined in the
Mortgage);
          (e) other Liens on property or assets in effect on the Closing Date to
the extent set forth on Schedule 7.19;

99



--------------------------------------------------------------------------------



 



          (f) Liens on Equity Interests in any Unrestricted Subsidiary or joint
venture of the Borrower or any Restricted Subsidiary;
          (g) Liens (i)(A) on advances of cash or Cash Equivalents in favor of
the seller of any property to be acquired in an Investment permitted pursuant to
Section 7.20 to be applied against the purchase price for such Investment or
(B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 7.22, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien and (ii) on cash earnest money deposits made by the
Borrower or any Restricted Subsidiary in connection with any transaction that
constitutes or will constitute a Permitted Acquisition; and
          (h) Liens securing Monetization Indebtedness;
          In addition, neither the Borrower nor any Restricted Subsidiary will
enter into or permit to exist any undertaking by it or affecting any of its
properties whereby the Borrower or such Restricted Subsidiary shall agree with
any Person (other than the Lenders or the Administrative Agent) not to create or
suffer to exist any Liens in favor of any other Person, provided that the
foregoing restriction shall not apply to any such undertaking contained in any
indenture or other agreement (i) governing any Indebtedness outstanding at the
date hereof and identified on Schedule 7.17 hereto, (ii) governing any
Indebtedness in respect of the Senior Notes, the Permitted Debt (to the extent
that such undertaking in any Permitted Debt is no more restrictive than the
corresponding terms of the Senior Notes) and any renewals, extensions or
refundings thereof, (iii) governing specific property to be sold pursuant to an
executed agreement with respect to an asset sale permitted hereunder, or
(iv) constituting a customary restriction on assignment, subletting, or other
transfer contained in Leases, licenses, franchises and other similar agreements
entered into in the ordinary course of business or otherwise creating a
Permitted Lien (provided that any restriction referred to in clauses (iii) or
(iv) is limited to the property or asset subject to such sale, Lease, license,
franchise or other similar agreement or Permitted Lien, as the case may be).
          Section 7.20 Investments. Neither the Borrower nor any Restricted
Subsidiary will, directly or indirectly, (A) make or permit to remain
outstanding any advances, loans, accounts receivable (other than (x) accounts
receivable arising in the ordinary course of business of the Borrower or such
Restricted Subsidiary and (y) accounts receivable owing to the Borrower or any
Restricted Subsidiary from any Unrestricted Subsidiary for management or other
services or other overhead or shared expenses allocated in the ordinary course
of business provided by the Borrower or any Restricted Subsidiary to such
Unrestricted Subsidiary) or other extensions of credit (excluding, however,
accrued and unpaid interest in respect of any advance, loan or other extension
of credit) or capital contributions to (by means of transfers of property to
others, or payments for property or services for the account or use of others,
or otherwise) any Person (other than any Loan Party), (B) purchase or own any
stocks, bonds, notes, debentures or other securities (including, without
limitation, any interests in any partnership, joint venture or any similar
enterprise) of, any Person (other than a Loan Party), (C) purchase or acquire
(in one transaction or a series of transactions) assets of another Person (other
than any Loan Party) that constitute a business unit or all or a substantial
part of the business of, such Person (all such

100



--------------------------------------------------------------------------------



 



transactions referred to in clauses (A), (B) and (C) being herein called
“Investments”) or (D) consummate a transaction described under Section 7.21(f),
except for:
          (a) Investments in cash, Cash Equivalents and marketable securities;
          (b) Investments set forth on Schedule 7.20 and any modification,
replacement, renewal or extension thereof; provided, that the amount of the
Investment outstanding on the Closing Date is not increased except pursuant to
the terms of such Investment or as otherwise permitted by this Section 7.20;
          (c) receivables owing to the Borrower or any of its Restricted
Subsidiaries, including receivables from and advances to suppliers, if created,
acquired or made in the ordinary course of business and payable or dischargeable
in accordance with customary trade terms;
          (d) loans and advances to officers, directors, employees, consultants
and members of management (including for travel, entertainment, relocation and
analogous business expenses) in an aggregate amount not to exceed $5,000,000 at
any time outstanding; provided that such loans and advances shall comply with
all applicable Laws;
          (e) Investments (including debt obligations) (i) received in
connection with the bankruptcy and reorganization of suppliers and customers in
settlement of delinquent obligations of, and (ii) received in connection with
the settlement of other disputes with customers and suppliers;
          (f) to the extent that they constitute Investments, (i) Indebtedness
not prohibited by Section 7.17; (ii) Guarantees not prohibited by Section 7.18
other than clause (i) thereof, (iii) Liens not prohibited by Section 7.19, or
(iv) Restricted Payments not prohibited by Section 7.23;
          (g) Permitted Acquisitions;
          (h) Investments consisting of extensions of credit or endorsements for
collection or deposit in the ordinary course of business;
          (i) Investments consisting of notes, other similar instruments or
non-cash consideration received in connection with any disposition not
prohibited by Section 7.22;
          (j) Investments to the extent financed with Parent Company Stock;
          (k) Investments in Swap Contracts entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes;
          (l) Investments in one or more Unrestricted Subsidiaries or joint
ventures; provided that the aggregate amount of all such Investments, when
combined with the aggregate amount of Guarantees permitted pursuant to
Section 7.18(k), does not exceed $50,000,000 at any one time outstanding;

101



--------------------------------------------------------------------------------



 



          (m) advances of payroll payments to employees in the ordinary course
of business;
          (n) guarantees provided to franchise authorities to guarantee
obligations under Franchises;
          (o) Investments of the Borrower and its Restricted Subsidiaries
consisting of settlements of overdue debts or accounts with customers and
suppliers in bankruptcy in the ordinary course of business;
          (p) Guarantees of Leases of the Borrower and its Restricted
Subsidiaries entered into in the ordinary course of business; and
          (q) other investments of the Borrower or any Restricted Subsidiary, to
the extent not otherwise permitted by clauses (a) through (p) of this
Section 7.20; provided that such investments made pursuant to this clause shall
not exceed an aggregate amount of $50,000,000 at any one time outstanding.
          Section 7.21 Fundamental Changes. None of any Loan Party or any of its
Restricted Subsidiaries will merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Event of Default exists or would result therefrom:
          (a) any Restricted Subsidiary may merge, dissolve, liquidate or
consolidate with or into (i) the Borrower, provided that the Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Restricted
Subsidiaries, provided that when any wholly-owned Subsidiary is merging with
another Subsidiary, such wholly-owned Subsidiary shall be the continuing or
surviving Person;
          (b) any Loan Party (other than the Borrower) may Dispose of (whether
in one transaction or in a series of transactions) all or substantially all of
its assets (whether now owned or hereafter acquired, upon voluntary liquidation
or otherwise) to the Borrower or to another Loan Party;
          (c) any Restricted Subsidiary that is not a Loan Party may Dispose of
(whether in one transaction or in a series of transactions) all or substantially
all its assets (whether now owned or hereafter acquired, upon voluntary
liquidation or otherwise) to (i) another Restricted Subsidiary that is not a
Loan Party or (ii) to a Loan Party;
          (d) the Borrower and its Subsidiaries may consummate the Transaction;
          (e) any Restricted Subsidiary may merge, dissolve, liquidate or
consolidate with or into another Person (subject to clause (a)) or be subject to
a transaction resulting in the Disposition of (whether in one transaction or in
a series of transactions) all or substantially all of its assets (so long such
Disposition is not a Disposition of all or substantially all of the assets of
the Borrower and its Restricted Subsidiaries, taken as a whole) (whether now
owned or hereafter

102



--------------------------------------------------------------------------------



 



acquired, upon voluntary liquidation or otherwise) to or in favor of any Person
in a transaction permitted under Section 7.22;
          (f) any Loan Party or any of its Restricted Subsidiaries may merge,
dissolve, liquidate or consolidate with or into any other Person or permit any
other Person to merge, dissolve, liquidate or consolidate with or into it;
provided that (i) in the case of a merger, dissolution, liquidation or
consolidation to which a wholly owned Subsidiary of the Borrower is a party, the
Person surviving such merger, dissolution, liquidation or consolidation shall be
a wholly owned Subsidiary of the Borrower and (ii) in the case of any merger,
dissolution, liquidation or consolidation to which any Loan Party is a party, a
Loan Party is the surviving Person.
          Section 7.22 Dispositions. None of any Loan Party nor any of its
Restricted Subsidiaries will make any Disposition or enter into any agreement to
make any Disposition, except:
          (a) Dispositions of obsolete, worn out, damaged, surplus or otherwise
no longer used or useful machinery, parts, equipment or other assets no longer
used or useful in the conduct of the business of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;
          (b) Dispositions of cash, Cash Equivalents, inventory, materials and
other current assets in the ordinary course of business (including the sale,
transfer or other disposition of overdue or disputed accounts receivable, in
connection with the compromise or collection thereof) and the conversion of cash
into Cash Equivalents and Cash Equivalents into cash;
          (c) Dispositions of property subject to Events of Loss;
          (d) the sale or issuance of any Subsidiary’s Equity Interests to the
Borrower or any Restricted Subsidiary; provided that any Subsidiary Guarantor
shall only issue or sell its Equity Interests to the Borrower or another
Subsidiary Guarantor;
          (e) Dispositions by the Borrower to any Subsidiary or any Subsidiary
to the Borrower or to the Borrower or another Subsidiary of the Borrower;
provided that if the transferor is a Restricted Subsidiary, the transferee
thereof must either be the Borrower or a Restricted Subsidiary; provided,
further that if the transferor is the Borrower or a Guarantor, the transferee
must be either the Borrower or a Guarantor;
          (f) Dispositions that are Investments not prohibited by Section 7.20
or Dispositions that are permitted by Section 7.21 (other than clause (e)
thereof);
          (g) Dispositions of property or assets from a Loan Party to a
Subsidiary that is not a Loan Party or to a joint venture of a Loan Party;
provided, that as of the date of such Disposition the aggregate fair market
value of property and assets subject to such Dispositions (determined at the
time of such Dispositions) pursuant to this clause (g) during the term of this
Agreement does not exceed $35,000,000;

103



--------------------------------------------------------------------------------



 



          (h) Dispositions or Exchanges by the Borrower and its Restricted
Subsidiaries to the extent that the Net Cash Proceeds of any such Disposition or
Exchange are applied to prepay the Term Loans pursuant to (and to the extent
required by) Section 2.04;
          (i) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to buy/sell arrangements between the joint venture
parties set forth in joint venture arrangements or similar binding arrangements
(i) in substantially the form as such arrangements are in effect on the Closing
Date and (ii) to the extent that the Net Cash Proceeds of any such Disposition
are applied to prepay the Term Loans pursuant to (and to the extent required by)
Section 2.04(b)(ii);
          (j) Dispositions of Unrestricted Subsidiaries;
          (k) Leases, subleases, licenses or sublicenses of assets or properties
in the ordinary course of business and which do not materially interfere with
the business of the Borrower and its Restricted Subsidiaries;
          (l) Dispositions of Intellectual Property which, in the reasonable
good faith determination of the Borrower, are not material to the conduct of the
business of the Borrower and its Restricted Subsidiaries, and the licensing or
sublicensing of Intellectual Property rights and other transfers of Intellectual
Property and copyrighted material in the ordinary course of business or that are
otherwise not material to the conduct of the business of the Borrower and its
Restricted Subsidiaries;
          (m) Dispositions of assets or properties to the extent that such
assets or properties are exchanged for credit against the purchase price of
similar replacement assets or properties or the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement assets or
properties, in each case, in the ordinary course of business;
          (n) termination of Swap Contracts;
          (o) the settlement of tort or other litigation claims, provided that
if any such settled claim shall have a value in excess of $5,000,000, the board
of directors or similar governing body of the Borrower determines it to be fair
and reasonable in light of the circumstances; and
          (p) any Disposition that involves property or assets having a fair
market value of less than $10.0 million;
provided that (A) with respect to clause (h) above, any such Disposition or
Exchange shall be for fair market value and, with respect to any Disposition
(but not any Exchange), at least 75% of the consideration received therefor by
the Loan Parties or any such Restricted Subsidiary shall be in the form of cash
or Cash Equivalents (including by way of any Monetization Transaction) and
(B) after giving effect to any such Disposition or Exchange pursuant to clause
(h), (1) the Loan Parties shall be in compliance on a pro forma basis with the
financial maintenance covenants set forth in Sections 7.31 and 7.32 hereof,
recalculated for the most recently ended fiscal quarter for which information
has been delivered pursuant to Section 7.01 and (2) no Event of Default shall
exist or shall result therefrom.

104



--------------------------------------------------------------------------------



 



          Section 7.23 Restricted Payments. Neither Holdings, the Borrower nor
any Restricted Subsidiary will, directly or indirectly, declare or make any
Restricted Payment (other than any Restricted Payment payable (and paid) in
Parent Company Stock), or incur any obligation (contingent or otherwise) to do
so, except:
          (a) Holdings, the Borrower and its Restricted Subsidiaries may make
dividends and other distributions payable solely in the same class of Equity
Interests of such Person;
          (b) any Subsidiary of the Borrower may make distributions to the
Borrower or any Subsidiary Guarantor;
          (c) so long as no Default or Event of Default then exists or would be
caused thereby and (A) the Borrower and Holdings are Flow Through Entities, the
Borrower and Holdings may make distributions in an amount required by the direct
or indirect holders of Equity Interests in the Borrower and Holdings to pay
federal, state, local and foreign income taxes with respect to their allocable
shares of the taxable income of the Borrower and Holdings as a result of their
direct or indirect ownership of the Borrower and Holdings; or (B) the Borrower
and Holdings are members of an affiliated group filing a consolidated federal or
combined state, local or foreign income tax return, the Borrower and Holdings,
as applicable, may pay or distribute amounts required to pay the federal, state,
local or foreign income taxes of the common parent of such affiliated group that
are attributable to the income of the Borrower and Holdings;
          (d) repurchases of Equity Interests in a cashless transaction deemed
to occur upon exercise or vesting of restricted stock, stock options or
warrants;
          (e) so long as no Event of Default shall have occurred and be
continuing or would result therefrom, Holdings may make Restricted Payments with
the proceeds received from the issuance of its Equity Interests (other than the
issuance of Equity Interests to a Loan Party or any Subsidiary thereof and other
than a Specified Equity Contribution);
          (f) to the extent constituting Restricted Payments, Holdings, the
Borrower and its Restricted Subsidiaries may enter into transactions permitted
by Sections 7.21 and 7.22;
          (g) Holdings, the Borrower and any Restricted Subsidiary may make
payments in respect of the following, including through a distribution by
Borrower to Holdings, through a distribution by Holdings, or by a payment by
Holdings, the Borrower or any Restricted Subsidiary: (A) operating expenses,
other corporate overhead costs, capital expenditures and expenses incurred in
maintaining Holdings’ existence, including, without limitation, in respect of
directors’ fees and expenses, administrative, legal and accounting services,
management fees of Holdings permitted hereunder and costs and expenses with
respect to filings with the SEC, plus any reasonable and customary
indemnification claims made by directors, officers, members of management,
employees or consultant of Holdings attributable to the ownership or operations
of the Borrower and its Restricted Subsidiaries or (B) pay its franchise or
similar taxes and other similar fees, taxes and expenses required to maintain
its legal existence, (ii) to finance any Investment permitted to be made
pursuant to Section 7.20; provided, that with respect to this

105



--------------------------------------------------------------------------------



 



clause (ii), (A) such Restricted Payment shall be made substantially
concurrently with the consummation of such Investment and (B) Holdings shall,
immediately following the consummation thereof, cause (1) all property acquired
(whether assets or Equity Interests) to be contributed to the Borrower or one of
its Restricted Subsidiaries which is a Guarantor or (2) the merger (to the
extent permitted by Section 7.21) of the Person formed or acquired into the
Borrower or one of its Restricted Subsidiaries, (iii) so long as no Default or
Event of Default has occurred and is continuing or would result therefrom, the
proceeds of which shall be used by Holdings to pay reasonable and customary fees
and expenses (other than to its Affiliates) related to any unsuccessful equity
or debt offering permitted by this Agreement to the extent the full amount of
proceeds of such equity or debt offering shall have been intended to be
contributed to the Borrower or one of its Restricted Subsidiaries or (iv) the
proceeds of which shall be used to make cash payments in lieu of issuing
fractional shares or units in connection with the exercise of warrants, options
or other securities convertible into or exchangeable for Equity Interests of
Holdings, the Borrower or its Restricted Subsidiaries; and
          (h) Holdings and the Borrower may make Restricted Payments (i) in an
aggregate amount during the term of this Agreement not to exceed the sum of (1)
$25,000,000 plus (2) without duplication to clause (f) of this Section 7.23, the
net proceeds from any sale or issuance of Equity Interests by Holdings (the
proceeds of which are contributed in cash to the Borrower) to any Person (other
than Holdings, the Borrower or any of its Restricted Subsidiaries) after the
Closing Date (other than the Equity Contribution or any Specified Equity
Contribution) (with non-cash proceeds to be valued by the Borrower in good
faith) plus (3) the difference between (i) Cumulative Operating Cash Flow minus
(ii) 1.4 multiplied by Cumulative Total Interest Expense when the Cash Flow
Ratio is greater than or equal to 3.00 to 1.00 (such compliance to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 7.01(a) or (b) as
though such Restricted Payment had been consummated as of the first day of the
fiscal period following the fiscal period covered thereby) and (ii) in an
unlimited amount at all times when the Cash Flow Ratio is less than 3.00 to 1.00
(such compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders pursuant to
Section 7.01(a) or (b) as though such Restricted Payment had been consummated as
of the first day of the fiscal period following the fiscal period covered
thereby); provided that, in each case, on a pro forma basis after giving effect
to any such Restricted Payment, the Borrower is in compliance with the financial
maintenance covenants set forth in Sections 7.31 and 7.32 and no Default or
Event of Default has occurred and is continuing.
          Section 7.24 Change in Nature of Business. None of any Loan Party nor
any of its Restricted Subsidiaries will engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the Closing Date or any business
substantially related or incidental thereto, other than reasonable extensions
thereof.
          Section 7.25 Transactions with Affiliates. Other than as set forth on
Schedule 7.25, neither any Loan Party nor any Restricted Subsidiary will effect
any transaction with any Affiliate of the Borrower that is not a Restricted
Subsidiary, having a value, or for consideration having a value, in excess of
$20,000,000 unless the board of directors (or the person duly authorized to
perform similar functions) of the Borrower or such Restricted

106



--------------------------------------------------------------------------------



 



Subsidiary shall make a good faith determination that the terms of such
transaction are, taken as a whole, no less favorable to the Borrower or such
Restricted Subsidiary, as the case may be, than would at the time be obtainable
for a comparable transaction in arms-length dealing with an unrelated third
party; provided, however, that this provision shall not apply to (i) overhead
and other ordinary course allocations of costs and services on a reasonable
basis, (ii) allocations of tax liabilities and other tax-related items among the
Borrower and its Affiliates based principally upon the financial income, taxable
income, credits and other amounts directly related to the respective parties, to
the extent that the share of such liabilities and other items allocable to the
Borrower and its Restricted Subsidiaries shall not exceed the amount that such
Persons would have been responsible for as a direct taxpayer and (iii) any
Investment permitted by Section 7.20 or any Restricted Payment permitted by
Section 7.23.
          Section 7.26 Burdensome Agreements. No Loan Party nor any Restricted
Subsidiary will enter into any Contractual Obligation (other than this Agreement
or any other Loan Document) that limits the ability (i) of any Subsidiary to
make Restricted Payments to the Borrower or any Restricted Subsidiary or to
otherwise transfer property to the Borrower or any Restricted Subsidiary or
(ii) of any Restricted Subsidiary to Guarantee the Indebtedness of the Borrower;
provided that the preceding restrictions will not apply to limitations
(1) existing under, by reason of or with respect to Indebtedness existing on the
date of this Agreement or any other agreements in effect on the date of this
Agreement and any amendments, modifications, restatements, renewals, extensions,
supplements, refundings, replacements or refinancings thereof, provided that the
encumbrances and restrictions in any such amendments, modifications,
restatements, renewals, extensions, supplements, refundings, replacements or
refinancings are not materially more restrictive, taken as a whole, than those
contained in Indebtedness or such other agreements, as the case may be, as in
effect on the date of this Agreement; (2) set forth in the indenture for the
Senior Notes, the Senior Notes, the Guarantees related thereto and other
Permitted Debt; (3) existing under, by reason of or with respect to applicable
law, rule, regulation or order; (4) with respect to any Person or the property
or assets of a Person acquired by a Loan Party or any Restricted Subsidiary
existing at the time of such acquisition and not incurred in connection with or
in contemplation of such acquisition, which encumbrance or restriction is not
applicable to any Person or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired and any
amendments, modifications, restatements, renewals, extensions, supplements,
refundings, replacements or refinancings thereof, provided that the encumbrances
and restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements, or refinancings are not
materially more restrictive, taken as a whole, than those in effect on the date
of the acquisition; (5) in the case of clause (i) of the first sentence of this
covenant (A) that restrict in a customary manner the subletting, assignment or
transfer of any property or asset that is a lease, license, conveyance or
contract or similar property or asset, (B) existing by virtue of any transfer
of, agreement to transfer, option or right with respect to, or Lien on, any
property or assets of a Loan Party or any Restricted Subsidiary not otherwise
prohibited by this Agreement, or (C) arising or agreed to in the ordinary course
of business, not relating to any Indebtedness, and that do not, individually or
in the aggregate, materially detract from the value of property or assets of a
Loan Party or any Restricted Subsidiary; (6) existing under, by reason of or
with respect to any agreement for the sale or other disposition of all or
substantially all of the capital stock of, or property and assets of, a Loan
Party (other than the Borrower) or a Restricted Subsidiary that restrict
distributions by that Loan Party or Restricted Subsidiary pending such sale or
other

107



--------------------------------------------------------------------------------



 



disposition; (7) restrictions on cash or other deposits or net worth imposed by
customers or lessors or required by insurance, surety or bonding companies, in
each case, under contracts, leases or other agreements entered into in the
ordinary course of business; and (8) existing under, by reason of or with
respect to customary supermajority voting provisions and customary provisions
with respect to the disposition or distribution of assets or property, in each
case contained in joint venture, partnership, or limited liability company
agreements.
          Section 7.27 Prepayments, Etc. of Indebtedness. None of any Loan Party
nor any of its Restricted Subsidiaries will prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness (other
than Indebtedness incurred pursuant to any clause of Section 7.17 other than
clause (b)), except (a) the prepayment of the Loans in accordance with the terms
of this Agreement, (b) regularly scheduled or required repayments or redemptions
of Indebtedness set forth in Schedule 7.17 and Permitted Refinancing
Indebtedness with respect thereto, (c) repayments or redemptions of Indebtedness
incurred pursuant to Section 7.17(b) out of the proceeds of Permitted
Refinancing Indebtedness, and (d) if the Cash Flow Ratio for the Quarter most
recently ended (on a pro forma basis but before giving effect to such
prepayment, redemption, purchase, defeasance or other payment) is less than or
equal to 4.00:1.00, (i) prepayments, redemptions, purchases, defeasances and
other payments in respect of any subordinated Indebtedness incurred under
Section 7.17(g) or any other Indebtedness that is or is required to be
subordinated to the Obligations pursuant to the terms of the Loan Documents and
Permitted Refinancing Indebtedness with respect thereto prior to their scheduled
maturity, and (ii) prepayments, redemptions, purchases, defeasances and other
payments in respect of the Senior Notes or Permitted Debt.
          Section 7.28 Amendments of Certain Documents. None of the Loan Parties
nor any Restricted Subsidiaries will modify or supplement, or consent to any
waiver of any of the provisions of, any Debt Instrument governing any
Indebtedness specified in Schedule 7.17 except to the extent, after giving
effect thereto, that such other Indebtedness could be incurred on such modified
or supplemented terms by the Loan Party on the effective date of the
modification, supplement or consent. In addition, none of the Loan Parties will
enter into any amendment, or agree to or accept any waiver, of any of the
provisions of (a)(i) the certificate of incorporation or organization, by-laws,
limited liability company agreement, partnership agreement or any other
governing document of any of the Loan Parties or (ii) the Merger Agreement or
the Senior Notes Documents, in each case if doing so would materially adversely
affect the rights of the Loan Parties, the Administrative Agent and the Lenders,
or any of them, or (b) any other agreement between any of the Loan Parties, on
the one hand, and any of its Affiliates, on the other hand, which would have a
Materially Adverse Effect.
          Section 7.29 Accounting Changes. None of any Loan Party nor any of its
Restricted Subsidiaries will make any change in (a) its accounting policies or
reporting practices as in effect after consummation of the Merger unless after
giving effect thereto such accounting policies or reporting practices are in
accordance with GAAP, provided, however, that the Borrower may, subject to
Section 1.03(b), elect to apply IFRS accounting principles in lieu of GAAP at
any time as it may deem appropriate, or (b) fiscal year.

108



--------------------------------------------------------------------------------



 



          Section 7.30 Activities of Holdings. Holdings shall not engage in any
business or activity other than (a) the ownership of all outstanding Equity
Interests in the Borrower, (b) maintaining its existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents to which it is a party and the performance of
its obligations thereunder, (e) providing guarantees to franchise authorities to
guarantee obligations under Franchises and (f) activities incidental to the
businesses or activities described in clauses (a) through (e) of this Section.
          D. Financial Covenants:
          Section 7.31 Operating Cash Flow to Total Interest Expense. The
Borrower and the Restricted Subsidiaries will cause, for each Measurement
Period, the ratio of Annual Operating Cash Flow to Total Interest Expense for
such period of four Quarters ending with such Quarter to be at least the
following respective amounts at all times during the following respective
periods:

      Period   Ratio March 31, 2011   2.00:1.00 June 30, 2011   2.00:1.00
September 30, 2011   2.00:1.00 December 31, 2011   2.00:1.00 March 31, 2012  
2.25:1.00 June 30, 2012   2.25:1.00 September 30, 2012   2.25:1.00 December 31,
2012   2.25:1.00 March 31, 2013   2.50:1.00 June 30, 2013   2.50:1.00
September 30, 2013   2.50:1.00 December 31, 2013   2.50:1.00 March 31, 2014 and
thereafter   2.75:1.00

          Section 7.32 Cash Flow Ratio. The Borrower and the Guarantors will not
permit the Cash Flow Ratio to exceed the following respective amounts at any
time during the following Measurement Periods:

      Period   Ratio March 31, 2011   8.00:1.00 June 30, 2011   8.00:1.00
September 30, 2011   7.75:1.00 December 31, 2011   7.75:1.00 March 31, 2012  
7.75:1.00 June 30, 2012   7.75:1.00 September 30, 2012   6.75:1.00 December 31,
2012   6.75:1.00 March 31, 2013   5.75:1.00

109



--------------------------------------------------------------------------------



 



      Period   Ratio June 30, 2013   5.75:1.00 September 30, 2013   5.75:1.00
December 31, 2013   5.75:1.00 March 31, 2014 and thereafter   5.00:1.00

          Section 7.33 Minimum Liquidity. The Borrower shall maintain at all
times Liquidity equal to at least $25,000,000.
          Section 7.34 Equity Cure. For purposes of determining compliance with
the financial maintenance covenants set forth in Sections 7.31 and 7.32 above,
any equity contribution (in the form of common equity or other equity having
terms reasonably acceptable to the Administrative Agent) made to the Borrower
after the last day of any Quarter and on or prior to the day that is 10 days
after the day on which financial statements are required to be delivered
pursuant to Section 7.01 for that Quarter will, at the request of the Borrower,
be included in the calculation of Operating Cash Flow solely for the purposes of
determining compliance with the financial maintenance covenants set forth in
Sections 7.31 and 7.32 above for any periods including such Quarter (any such
equity contribution, a “Specified Equity Contribution”); provided that (a) the
Borrower shall not be permitted to so request that a Specified Equity
Contribution be included in the calculation of Annual Operating Cash Flow with
respect to any Quarter unless, after giving effect to such requested Specified
Equity Contribution, there will be a period of at least two consecutive Quarters
in the Relevant Four Fiscal Quarter Period (as defined below) in which no
Specified Equity Contribution has been made, (b) there shall be no more than
four Specified Equity Contributions made while any amounts are outstanding under
the Facilities, (c) the amount of any Specified Equity Contribution and the use
of proceeds therefrom will be equal to (but no greater than) the amount of
Annual Operating Cash Flow required to cause the Borrower to be in compliance
with the financial maintenance covenants set forth in Sections 7.31 and 7.32
above minus the Annual Operating Cash Flow for such fiscal period (as calculated
prior to any Specified Equity Contribution), and (d) all Specified Equity
Contributions and the use of proceeds therefrom will be disregarded for all
other purposes under the Loan Documents (including calculating Operating Cash
Flow for purposes of determining basket levels, pricing and other items governed
by reference to Operating Cash Flow, and for purposes of the restricted payments
covenant). For purposes of this paragraph, the term “Relevant Four Fiscal
Quarter Period” means, with respect to any requested Specified Equity
Contribution, the four Quarter period ending on (and including) the Quarter in
which Operating Cash Flow will be increased as a result of such Specified Equity
Contribution.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
          Section 8.01 Events of Default. Each of the following shall constitute
an “Event of Default”:
     (a) Any representation or warranty in this Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including, without
limitation, any amendment

110



--------------------------------------------------------------------------------



 



thereto), or any certification made or deemed to have been made by any Loan
Party to any Lender or the Administrative Agent hereunder, shall prove to have
been incorrect, or shall be breached, in any material respect when made or
deemed made; provided that any representation made pursuant to Section 5.02 in
respect of the absence of any Default shall not constitute an Event of Default
if (i) at the time of such representation, such Default was not known to a
Responsible Officer and (ii) prior to such Default, the absence of which is the
subject of such representation, becoming an Event of Default, such Default has
been cured or waived in accordance with this Agreement; or
     (b) (i) Default in the payment when due of any principal of any Revolving
Credit Loan, Term Loan, Swingline Loan or any L/C Obligation, default in the
deposit when due of funds as Cash Collateral in respect of Swingline Loans or
L/C Obligations or (ii) default in the payment when due of interest on any
Revolving Credit Loan, Term Loan or on any L/C Obligation, or any fee due
hereunder or any other amount payable to any Revolving Credit Lender, Term
Lender or the Administrative Agent hereunder, and the failure to pay such
interest, fee or such other amount within two Business Days after the same
becomes due; or
     (c) Default by any of the Loan Parties in the performance or observance of
any of its agreements in Article VII hereof (other than Section 7.01, Section
7.02, Section 7.03, Section 7.05, Section 7.06, Section 7.07, Section 7.08,
Section 7.09, Section 7.10, Section 7.11 Section 7.12, Section 7.13,
Section 7.14, Section 7.16, Section 7.20, and Section 7.25 hereof but including
Section 7.01(f) hereof); or
     (d) Default by any of the Loan Parties in the performance or observance of
any of its other agreements herein (other than those specified in
Section 8.01(c)) or in any other Loan Document, which shall remain unremedied
for 30 days after notice thereof shall have been given to the Borrower by any
Lender or the Administrative Agent (provided that such period shall be fifteen
days and no such notice shall be required in the case of a default under
Section 7.01(d) hereof); or
     (e) Any Indebtedness of any of the Loan Parties (including any Indebtedness
hereunder) or any of the Restricted Subsidiaries in an aggregate principal
amount of $25,000,000 or more, excluding (i) any Indebtedness owing solely to
the Borrower or a Restricted Subsidiary and (ii) any Indebtedness for the
deferred purchase price of property or services owed to the Person providing
such property or services as to which the Borrower or such Restricted Subsidiary
has a good faith basis to believe is not due and owing and, to the extent then
appropriate, is contesting its obligation to pay the same in good faith and by
proper proceedings and for which the Borrower or such Restricted Subsidiary has
established appropriate reserves (such Indebtedness under clauses (i) and
(ii) above herein called “Excluded Indebtedness”), shall (i) become due before
stated maturity by the acceleration of the maturity thereof by reason of default
or (ii) become due by its terms and shall not be promptly paid or extended; or
     (f) Any default under any indenture, credit agreement or loan agreement or
other agreement or instrument under which Indebtedness any of the Loan Parties
or any of the Restricted Subsidiaries constituting indebtedness for borrowed
money in an

111



--------------------------------------------------------------------------------



 



aggregate principal amount of $25,000,000 or more is outstanding (other than
Excluded Indebtedness), or by which any such Indebtedness is evidenced, shall
have occurred and shall continue for a period of time sufficient to permit the
holder or holders of any such Indebtedness (or a trustee or agent on its or
their behalf) to accelerate the maturity thereof or to enforce any Lien provided
for by any such indenture, agreement or instrument, as the case may be, unless
such default shall have been permanently waived by the respective holder of such
Indebtedness; or
     (g) Any Loan Party or any Significant Restricted Subsidiary shall (i) apply
for or consent to the appointment of, or the taking of possession by, a
receiver, custodian, trustee or liquidator of itself or of all or a substantial
part of its property, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due, (iii) make a general assignment for
the benefit of creditors, (iv) be adjudicated as bankrupt or insolvent,
(v) commence a voluntary case under any Debtor Relief Law (as now or hereafter
in effect), (vi) file a petition seeking to take advantage of any Debtor Relief
Law, (vii) acquiesce in writing to, or fail to controvert in a timely and
appropriate manner, any petition filed against the Borrower or any Significant
Restricted Subsidiary in any involuntary case under any such Debtor Relief Law,
or (viii) take any action for the purpose of effecting any of the foregoing; or
     (h) A case or other proceeding shall be commenced, without the application,
approval or consent of any Loan Party or any Significant Restricted Subsidiary,
in any court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment or debts of such Loan
Party or Significant Restricted Subsidiary, the appointment of a trustee,
receiver, custodian, liquidator or the like for such Loan Party or Significant
Restricted Subsidiary, or of all or any substantial part of its assets, or any
other similar action with respect to such Loan Party or Significant Restricted
Subsidiary under any Debtor Relief Law, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for any period of 60
consecutive days, or an order for relief against any Loan Party or any
Significant Restricted Subsidiary shall be entered in an involuntary case under
any Debtor Relief Law (as now or hereafter in effect); or
     (i) (i) A judgment for the payment of money in excess of $25,000,000 (to
the extent not covered by insurance) shall be rendered against any Loan Party or
any Restricted Subsidiary and such judgment shall remain unsatisfied and in
effect for any period of 60 consecutive days without a stay of execution or (if
a stay is not provided for by applicable law) without having been fully bonded
or (ii) a final judgment or final judgments for the payment of money are entered
by a court or courts of competent jurisdiction against any Loan Party or any
Restricted Subsidiary and either (x) an enforcement proceeding shall have been
commenced by any creditor upon such judgment or (y) such judgment remains
undischarged and unbonded for a period (during which execution shall not be
effectively stayed) of 60 days; provided, that, the aggregate of all such
judgments exceeds $25,000,000 (to the extent not covered by insurance); or
     (j) (i) Any Termination Event shall occur; (ii) an application for a
minimum funding waiver with respect to any Plan is made; (iii) any Person shall
engage in any

112



--------------------------------------------------------------------------------



 



Prohibited Transaction involving any Plan; (iv) the Borrower or any ERISA
Affiliate is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from the Borrower’s or any
ERISA Affiliate’s complete or partial withdrawal (as described in Section 4203
or 4205 of ERISA) from such Multiemployer Plan; (v) the conditions for
imposition of a lien under Section 302(k) of ERISA shall have been met with
respect to a Plan; (vi) the Borrower or any ERISA Affiliate shall fail to pay
when due an amount which is payable by it to the PBGC or to a Plan under Title
IV of ERISA; (vii) the assumption of, or any material increase in, the
contingent liability of the Borrower or any Restricted Subsidiary with respect
to any post-retirement welfare liability; and any or all of such events
described in clauses (i) through (vii) as applicable result in a liability of
the Borrower or ERISA Affiliate in excess of $25,000,000; or
     (k) (i) Dolan Family Interests shall cease at any time to have beneficial
ownership (within the meaning of Rule 13d-3 (as in effect on the date hereof)
promulgated under the Securities Exchange Act of 1934, as amended) of shares of
the capital stock of Cablevision having sufficient votes to elect (or otherwise
designate) at such time a majority of the members of the Board of Directors of
Cablevision, (ii) Cablevision shall cease to own (free and clear of all Liens)
directly or indirectly a majority of the common Equity Interests in Holdings, or
any Person (other than Cablevision or a direct or indirect wholly-owned
Subsidiary of Cablevision) shall obtain the legal or contractual right to own,
or to cause the transfer of the ownership of, any of the common Equity Interests
in Holdings, without regard to any require approval of any other Person, or
(iii) Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests in Borrower, or any Person (other than Holdings or a direct or
indirect wholly-owned Subsidiary of Holdings) shall obtain the legal or
contractual right to own, or to cause the transfer of the ownership of, any of
the Equity Interests in Borrower, without regard to any required approval of any
other Person; or
     (l) Any of the Loan Parties or any of their respective Affiliates
(including any Restricted Subsidiary) institutes any proceedings seeking to
establish or any Person obtains a judgment establishing that (i) any provision
of the Loan Documents is invalid, not binding or unenforceable or (ii) the Lien
created, or purported to be created, by the Loan Documents is not a valid and
perfected first priority security interest in the property in which such Lien is
created, or purported to be created, pursuant to the Loan Documents.
          Section 8.02 Remedies upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:
     (i) declare the commitment of each Lender to make Loans and any obligation
of (a) the L/C Issuer to make L/C Credit Extensions and (b) the Swingline Lender
to make Swingline Loans to be terminated, whereupon such commitments and
obligations shall be terminated;

113



--------------------------------------------------------------------------------



 



     (ii) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (iii) require that the Borrower Cash Collateralize the L/C Obligations (in
an amount equal to the then Outstanding Amount thereof); and
     (iv) exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it and such Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans, any obligation of
the Swingline Lender to advance Swingline Loans and any obligation of the L/C
Issuer to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender.
          Section 8.03 Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
          First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
          Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest and Letter
of Credit Fees) payable to the Lenders and the L/C Issuer (including fees,
charges and disbursements of counsel to the respective Lenders and the L/C
Issuer and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
          Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, to the extent due and payable, ratably among
the Lenders and the L/C Issuer in proportion to the respective amounts described
in this clause Third payable to them;
          Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and amounts owing under Secured
Hedge

114



--------------------------------------------------------------------------------



 



Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuer, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
          Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit; and
          Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
          Subject to Section 2.03(c), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX
THE ADMINISTRATIVE AGENT
          Section 9.01 Appointment and Authority. (a) Each of the Lender Parties
hereby irrevocably appoints Citibank, N.A. to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions..
          (b) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, potential Hedge Bank and potential Cash Management Bank) and the L/C
Issuer hereby irrevocably appoints and authorizes the Administrative Agent to
act as the agent of such Lender and the L/C Issuer for purposes of acquiring,
holding and enforcing any and all Liens on Collateral granted by any of the Loan
Parties to secure any of the Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

115



--------------------------------------------------------------------------------



 



          Section 9.02 Administrative Agent Individually. (a) The Person serving
as the Administrative Agent hereunder shall have the same rights and powers in
its capacity as a Lender Party as any other Lender Party and may exercise the
same as though it were not the Administrative Agent and the term “Lender Party”
or “Lender Parties” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lender Parties.
          (b) Each Lender Party understands that the Person serving as
Administrative Agent, acting in its individual capacity, and its Affiliates
(collectively, the “Agent’s Group”) are engaged in a wide range of financial
services and businesses (including investment management, financing, securities
trading, corporate and investment banking and research) (such services and
businesses are collectively referred to in this Section 9.02 as “Activities”)
and may engage in the Activities with or on behalf of one or more of the Loan
Parties or their respective Affiliates. Furthermore, the Agent’s Group may, in
undertaking the Activities, engage in trading in financial products or undertake
other investment businesses for its own account or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for its
own account or on behalf of others, equity, debt and similar positions in the
Borrower, another Loan Party or their respective Affiliates), including trading
in or holding long, short or derivative positions in securities, loans or other
financial products of one or more of the Loan Parties or their Affiliates. Each
Lender Party understands and agrees that in engaging in the Activities, the
Agent’s Group may receive or otherwise obtain information concerning the Loan
Parties or their Affiliates (including information concerning the ability of the
Loan Parties to perform their respective Obligations hereunder and under the
other Loan Documents) which information may not be available to any of the
Lender Parties that are not members of the Agent’s Group. None of the
Administrative Agent nor any member of the Agent’s Group shall have any duty to
disclose to any Lender Party or use on behalf of the Lender Parties, and shall
not be liable for the failure to so disclose or use, any information whatsoever
about or derived from the Activities or otherwise (including any information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any Affiliate of any Loan
Party) or to account for any revenue or profits obtained in connection with the
Activities, except that the Administrative Agent shall deliver or otherwise make
available to each Lender Party such documents as are expressly required by any
Loan Document to be transmitted by the Administrative Agent to the Lender
Parties.
          (c) Each Lender Party further understands that there may be situations
where members of the Agent’s Group or their respective customers (including the
Loan Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lender Parties (including the interests of the Lender Parties
hereunder and under the other Loan Documents). Each Lender Party agrees that no
member of the Agent’s Group is or shall be required to restrict its activities
as a result of the Person serving as Administrative Agent being a member of the
Agent’s Group, and that each member of the Agent’s Group may undertake any
Activities without further consultation with or

116



--------------------------------------------------------------------------------



 



notification to any Lender Party. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including without limitation any duty of trust or
confidence) owing by the Administrative Agent or any member of the Agent’s Group
to any Lender Party including any such duty that would prevent or restrict the
Agent’s Group from acting on behalf of customers (including the Loan Parties or
their Affiliates) or for its own account.
          Section 9.03 Duties of Administrative Agent; Exculpatory Provisions.
(a) The Administrative Agent’s duties hereunder and under the other Loan
Documents are solely ministerial and administrative in nature and the
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written direction of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent or
any of its Affiliates to liability or that is contrary to any Loan Document or
applicable law.
          (b) The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.06 or Section 8.02)
or (ii) in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default or the
event or events that give or may give rise to any Default unless and until the
Borrower or any Lender Party shall have given notice to the Administrative Agent
describing such Default and such event or events.
          (c) Neither the Administrative Agent nor any member of the Agent’s
Group shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty, representation or other information made or
supplied in or in connection with this Agreement, any other Loan Document or the
Information Memorandum, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Collateral Documents or
(v) the satisfaction of any condition set forth in Article V or elsewhere
herein, other than (but subject to the foregoing

117



--------------------------------------------------------------------------------



 



clause (ii)) to confirm receipt of items expressly required to be delivered to
the Administrative Agent.
          (d) Nothing in this Agreement or any other Loan Document shall require
the Administrative Agent or any of its Related Parties to carry out any “know
your customer” or other checks in relation to any Person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.
          Section 9.04 Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender
Party, the Administrative Agent may presume that such condition is satisfactory
to such Lender Party unless an officer of the Administrative Agent responsible
for the transactions contemplated hereby shall have received notice to the
contrary from such Lender Party prior to the making of such Loan or the issuance
of such Letter of Credit, and in the case of a Borrowing, such Lender Party
shall not have made available to the Administrative Agent such Lender Party’s
ratable portion of such Borrowing. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
          Section 9.05 Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. Each such sub-agent and
the Related Parties of the Administrative Agent and each such sub-agent shall be
entitled to the benefits of all provisions of this Article IX and Section 10.04
(as though such sub-agents were the “Administrative Agent” under the Loan
Documents) as if set forth in full herein with respect thereto.
          Section 9.06 Resignation of Administrative Agent. (a) The
Administrative Agent may at any time give notice of its resignation to the
Lender Parties and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (such 30-day period, the “Lender Party
Appointment Period”), then the retiring Administrative

118



--------------------------------------------------------------------------------



 



Agent may on behalf of the Lender Parties, appoint a successor Administrative
Agent meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Administrative Agent to appoint, on
behalf of the Lender Parties, a successor Administrative Agent, the retiring
Administrative Agent may at any time upon or after the end of the Lender Party
Appointment Period notify the Borrower and the Lender Parties that no qualifying
Person has accepted appointment as successor Administrative Agent and the
effective date of such retiring Administrative Agent’s resignation. Upon the
resignation effective date established in such notice and regardless of whether
a successor Administrative Agent has been appointed and accepted such
appointment, the retiring Administrative Agent’s resignation shall nonetheless
become effective and (i) the retiring Administrative Agent shall be discharged
from its duties and obligations as Administrative Agent hereunder and under the
other Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender Party directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
paragraph. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Administrative Agent of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations as
Administrative Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.
          (b) Any resignation pursuant to this Section by a Person acting as
Administrative Agent shall, unless such Person shall notify the Borrower and the
Lender Parties otherwise, also act to relieve such Person and its Affiliates of
any obligation to advance or issue new, or extend existing, Swingline Loans or
Letters of Credit where such advance, issuance or extension is to occur on or
after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swingline Lender, (ii) the retiring
L/C Issuer and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, (iii) the
successor Swingline Lender shall enter into an Assignment and Assumption and
acquire from the retiring Swingline Lender each outstanding Swingline Loan of
such retiring Swingline Lender for a purchase price equal to par plus accrued
interest and (iv) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

119



--------------------------------------------------------------------------------



 



           (c) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, the L/C
Issuer and/or the Swingline Lender may, at any time, upon giving 20 Business
Days’ prior written notice to the Borrower and the Administrative Agent, resign
as L/C Issuer or Swingline Lender, respectively, effective at the close of
business New York time on a date specified in such notice; provided that such
resignation by the L/C Issuer shall have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to the L/C Issuer; and provided,
further, that such resignation by the Swingline Lender shall have no effect on
its rights in respect of any outstanding Swingline Loans or on the obligations
of the Borrower or any Lender under this Agreement with respect to any such
outstanding Swingline Loan.
          Section 9.07 Non-Reliance on Administrative Agent and Other Lender
Parties. (a) Each Lender Party confirms to the Administrative Agent, each other
Lender Party and each of their respective Related Parties that it (i) possesses
(individually or through its Related Parties) such knowledge and experience in
financial and business matters that it is capable, without reliance on the
Administrative Agent, any other Lender Party or any of their respective Related
Parties, of evaluating the merits and risks (including tax, legal, regulatory,
credit, accounting and other financial matters) of (x) entering into this
Agreement, (y) making Loans and other extensions of credit hereunder and under
the other Loan Documents and (z) in taking or not taking actions hereunder and
thereunder, (ii) is financially able to bear such risks and (iii) has determined
that entering into this Agreement and making Loans and other extensions of
credit hereunder and under the other Loan Documents is suitable and appropriate
for it.
          (b) Each Lender Party acknowledges that (i) it is solely responsible
for making its own independent appraisal and investigation of all risks arising
under or in connection with this Agreement and the other Loan Documents,
(ii) that it has, independently and without reliance upon the Administrative
Agent, any other Lender Party or any of their respective Related Parties, made
its own appraisal and investigation of all risks associated with, and its own
credit analysis and decision to enter into, this Agreement based on such
documents and information, as it has deemed appropriate and (iii) it will,
independently and without reliance upon the Administrative Agent, any other
Lender Party or any of their respective Related Parties, continue to be solely
responsible for making its own appraisal and investigation of all risks arising
under or in connection with, and its own credit analysis and decision to take or
not take action under, this Agreement and the other Loan Documents based on such
documents and information as it shall from time to time deem appropriate, which
may include, in each case:
     (A) the financial condition, status and capitalization of the Borrower and
each other Loan Party;
     (B) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (C) determining compliance or non-compliance with any condition hereunder
to the making of a Loan, or the issuance of a Letter of Credit and the form and
substance

120



--------------------------------------------------------------------------------



 



of all evidence delivered in connection with establishing the satisfaction of
each such condition;
     (D) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by the Administrative Agent, any
other Lender Party or by any of their respective Related Parties under or in
connection with this Agreement or any other Loan Document, the transactions
contemplated hereby and thereby or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with
any Loan Document.
          Section 9.08 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Joint Lead Arranger, Joint
Bookrunning Managers, Syndication Agents or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or as a Lender Party hereunder.
          Section 9.09 Administrative Agent May File Proofs of Claim. In case of
the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Section 2.03(i) and (j), Section 2.08 allowed in such judicial
proceeding); and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Section 2.08.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or the L/C Issuer any plan

121



--------------------------------------------------------------------------------



 



of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or the L/C Issuer or to authorize the
Administrative Agent to vote in respect of the claim of any Lender the L/C
Issuer or in any such proceeding.
          Section 9.10 Collateral and Guaranty Matters. The Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent, at its option and in its
discretion,
          (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 10.01;
          (b) to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and
          (c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.19(b).
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.
          Section 9.11 Removal of Administrative Agent. Anything herein to the
contrary notwithstanding, if at any time the Required Lenders determine that the
Person serving as Administrative Agent is (without taking into account any
provision in the definition of “Defaulting Lender” or “Potential Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender or a Potential Defaulting Lender, the Required Lenders
(determined after giving effect to Section 10.01) may by notice to the Borrower
and such Person remove such Person as Administrative Agent and appoint a
replacement Administrative Agent hereunder with the consent of the Borrower
(such consent not to be unreasonably withheld), provided that (i) such removal
shall, to the fullest extent permitted by applicable law, in any event become
effective if no such replacement Administrative Agent is appointed hereunder
within 30 days after the giving of such notice and (ii) no such consent of the
Borrower shall be required if an Event of Default has occurred and is continuing
at the time of such appointment.

122



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          Section 10.01 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Borrower or the applicable Loan Party, as the case may be,
and the Required Lenders, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
     (a) waive any conditions set forth in Sections 5.01 as to the initial
Credit Extension hereunder without the written consent of each Lender;
     (b) extend or increase the Commitment of a Lender (or reinstate any
Commitment of a Lender terminated pursuant to Section 8.02) without the written
consent of such Lender;
     (c) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;
     (d) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to such
amount;
     (e) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 10.01(e)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders” or “Required Incremental Term Lenders” without the written consent of
each Lender under the applicable Facility or Facilities;
     (f) release all or substantially all of the Collateral in any transaction
or series of related transactions, without the written consent of each Lender;
     (g) release or remove all or substantially all of the value of the
Guarantees, taken as a whole, without the written consent of each Lender; or
     (h) effect any waiver, amendment or modification that affects the rights of
Lenders participating in the Revolving Credit Facility, without the consent of
the Required Revolving Lenders.

123



--------------------------------------------------------------------------------



 



and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement or any other Loan Document;
(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.06(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
     Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable Law
such Lender shall not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other Credit Extension
of such Lender hereunder shall not be taken into account in determining whether
the Required Lenders or all of the Lenders, as the case may be, have approved
any such amendment or waiver (and the definition of “Required Lenders” shall
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, or extend the date fixed for
the payment of principal or interest owing to such Defaulting Lender hereunder,
or reduce the principal amount of any obligation owing to such Defaulting
Lender, or reduce the amount of or the rate or amount of interest on any amount
owing to such Defaulting Lender, or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, shall require the consent of such
Defaulting Lender.
          Notwithstanding anything to the contrary herein, no Affiliate of the
Borrower that is a Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than such
affiliated Lenders, except that any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
such affiliated Lender in its capacity as a Lender more adversely than other
affected Lenders shall require the consent of such affiliated Lender.
          Section 10.02 Notices; Effectiveness; Electronic Communications;
Confidentiality(a). (a) All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, or by
any telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:
          (i) if to the Borrower or any other Loan Party,
BBHI Acquisition LLC
c/o Cablevision Systems Corporation

124



--------------------------------------------------------------------------------



 



1111 Stewart Avenue
Bethpage, New York 11714
Attention of: Treasurer
Facsimile No.: (516)803 2213
E-Mail Address: KWATSON@cablevision.com
Each with a copy to:
Sullivan & Cromwell LLP
Attention: John Mead
125 Broad Street
New York, New York 10004-2498
Telephone: (212)558 3764
Facsimile No.: (212)558-3588
          (ii) if to the Administrative Agent
Citibank, N.A.
1615 Brett Road
OPS III
New Castle, DE 19720
Attention of: Citibank Loans Agency
Facsimile No.: (212) 994-0961
E-Mail Address: glutilityagencyloansops@citi.com
          (iii) if to the Collateral Agent
Citibank, N.A.
388 Greenwich St, 37th Floor
New York, NY 10013
Attention of: Laura Neenan re: CABLEVISION/BRESNAN
          (iv) if to the L/C Issuer,
1615 Brett Road
OPS III
New Castle, DE 19720
Attention of: Citibank Loans Agency
Facsimile No.: (212) 994-0961
E-Mail Address: glutilityagencyloansops@citi.com
          (v) if to the Swingline Lender
1615 Brett Road
OPS III

125



--------------------------------------------------------------------------------



 



New Castle, DE 19720
Attention of: Citibank Loans Agency
Facsimile No.: (212) 994-0961
E-Mail Address: glutilityagencyloansops@citi.com
     (v) if to any other Lender Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.
or at such other address as shall be notified in writing (x) in the case of the
Borrower, the Administrative Agent and the Swingline Lender, to the other
parties and (y) in the case of all other parties, to the Borrower and the
Administrative Agent.
          (b) All notices, demands, requests, consents and other communications
described in clause (a) shall be effective (i) if delivered by hand, including
any overnight courier service, upon personal delivery, (ii) if delivered by
mail, when deposited in the mails, (iii) if delivered by posting to an Approved
Electronic Platform, an Internet website or a similar telecommunication device
requiring that a user have prior access to such Approved Electronic Platform,
website or other device (to the extent permitted by clause (d) below to be
delivered thereunder), when such notice, demand, request, consent and other
communication shall have been made generally available on such Approved
Electronic Platform, Internet website or similar device to the class of Person
being notified (regardless of whether any such Person must accomplish, and
whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in clause (a); provided, however, that notices
and communications to the Administrative Agent pursuant to Article II or
Article IX shall not be effective until received by the Administrative Agent.
          (c) Notwithstanding clauses (a) and (b) (unless the Administrative
Agent requests that the provisions of clause (a) and (b) be followed) and any
other provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Borrower. Nothing in this clause (c) shall prejudice the
right of the Administrative Agent or any Lender Party to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Borrower effect delivery in such manner.
          (d) Electronic Communications. (i) Each of the Lender Parties and each
Loan Party agree that the Administrative Agent may, but shall not be obligated
to, make the Approved Electronic Communications available to the Lender Parties
by posting such Approved Electronic

126



--------------------------------------------------------------------------------



 



Communications on IntraLinks™ or a substantially similar electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
          (ii) Although the Approved Electronic Platform and its primary web
portal are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Closing Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lender
Parties and each Loan Party acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lender Parties and each
Loan Party hereby approves distribution of the Approved Electronic
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
          (iii) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
          (iv) Each of the Lender Parties and each Loan Party agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Approved Electronic Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
          (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower

127



--------------------------------------------------------------------------------



 



shall indemnify the Administrative Agent, the L/C Issuer, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          (f) Confidentiality. Each of the Administrative Agent and the Lender
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives on a need to know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document, any action
or proceeding relating to this Agreement or any other Loan Document, the
enforcement of rights hereunder or thereunder, (f) subject to an agreement (a
copy of which is provided to the Borrower) containing provisions substantially
the same as those of this Section (other than in the case of a pledge to any
Federal Reserve Bank), to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any pledge referred to in Section 10.06(f), (iii) any
actual or prospective swap counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) surety, reinsurer, guarantor or credit liquidity enhancer (or
their advisors) to or in connection with any swap, derivative or other similar
transaction under which payments are to be made by reference to the Obligations
or to the Borrower and its obligations or to this Agreement or payments
hereunder, (iv) to any rating agency when required by it or (v) the CUSIP
Service Bureau or any similar organization, (g) with the written consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender Party or any of their respective Affiliates
on a non-confidential basis from a source other than the Borrower or any other
Loan Party. For purposes of this Section, “Information” means all information
received from any Loan Party or any Subsidiary thereof relating to any Loan
Party or any Subsidiary thereof or any of their respective businesses, other
than any such information that is available to the Administrative Agent or any
Lender Party on a non-confidential basis prior to disclosure by any Loan Party
or any Subsidiary thereof, provided that, in the case of information received
from a Loan Party or any such Subsidiaries after the Closing Date, such
information is not marked “PUBLIC” or otherwise identified at the time of
delivery as confidential.
          (g) Treatment of Information. (i) Certain of the Lenders may enter
into this Agreement and take or not take action hereunder or under the other
Loan Documents on the basis of information that does not contain material
non-public information with respect to any of the Loan Parties or their
securities (“Restricting Information”). Other Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that may contain Restricting Information.
Each Lender Party acknowledges that

128



--------------------------------------------------------------------------------



 



United States federal and state securities laws prohibit any Person from
purchasing or selling securities on the basis of material, non-public
information concerning the such issuer of such securities or, subject to certain
limited exceptions, from communicating such information to any other Person.
Neither the Administrative Agent nor any of its Related Parties shall, by making
any Communications (including Restricting Information) available to a Lender
Party, by participating in any conversations or other interactions with a Lender
Party or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
Party may make to limit or to not limit its access to Restricting Information.
In particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender Party has or has not limited its access to Restricting
Information, such Lender Party’s policies or procedures regarding the
safeguarding of material, nonpublic information or such Lender Party’s
compliance with applicable laws related thereto or (ii) shall have, or incur,
any liability to any Loan Party or Lender Party or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender Party.
          (ii) Each Loan Party agrees that (i) all Communications it provides to
the Administrative Agent intended for delivery to the Lender Parties whether by
posting to the Approved Electronic Platform or otherwise shall be clearly and
conspicuously marked “PUBLIC” if such Communications do not contain Restricting
Information which, at a minimum, means that the word “PUBLIC” shall appear
prominently on the first page thereof, (ii) by marking Communications “PUBLIC,”
each Loan Party shall be deemed to have authorized the Administrative Agent and
the Lender Parties to treat such Communications as either publicly available
information or not material information (although, in this latter case, such
Communications may contain sensitive business information and, therefore, remain
subject to the confidentiality undertakings of Section 10.02(f) with respect to
such Loan Party or its securities for purposes of United States Federal and
state securities laws, (iii) all Communications marked “PUBLIC” may be delivered
to all Lender Parties and may be made available through a portion of the
Approved Electronic Platform designated “Public Side Information,” and (iv) the
Administrative Agent shall be entitled to treat any Communications that are not
marked “PUBLIC” as Restricting Information and may post such Communications to a
portion of the Approved Electronic Platform not designated “Public Side
Information.” Neither the Administrative Agent nor any of its Affiliates shall
be responsible for any statement or other designation by a Loan Party regarding
whether a Communication contains or does not contain material non-public
information with respect to any of the Loan Parties or their securities nor
shall the Administrative Agent or any of its Affiliates incur any liability to
any Loan Party, any Lender Party or any other Person for any action taken by the
Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender Party that may decide not to take access to Restricting
Information. Nothing in this Section 10.02(f) shall modify or limit a Lender
Party’s obligations under Section 10.02(f) with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

129



--------------------------------------------------------------------------------



 



          (iii) Each Lender Party acknowledges that circumstances may arise that
require it to refer to Communications that might contain Restricting
Information. Accordingly, each Lender Party agrees that it will nominate at
least one designee to receive Communications (including Restricting Information)
on its behalf and identify such designee (including such designee’s contact
information) on such Lender Party’s Administrative Questionnaire. Each Lender
Party agrees to notify the Administrative Agent from time to time of such Lender
Party’s designee’s e-mail address to which notice of the availability of
Restricting Information may be sent by electronic transmission.
          (iv) Each Lender Party acknowledges that Communications delivered
hereunder and under the other Loan Documents may contain Restricting Information
and that such Communications are available to all Lender Parties generally. Each
Lender Party that elects not to take access to Restricting Information does so
voluntarily and, by such election, acknowledges and agrees that the
Administrative Agent and other Lender Parties may have access to Restricting
Information that is not available to such electing Lender Party. None of the
Administrative Agent nor any Lender Party with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender Party or to use such Restricting Information on behalf of such electing
Lender Party, and shall not be liable for the failure to so disclose or use,
such Restricting Information.
          (v) The provisions of the foregoing clauses of this Section 10.02(g)
are designed to assist the Administrative Agent, the Lender Parties and the Loan
Parties, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lender Parties express a desire
not to receive Restricting Information notwithstanding that certain
Communications hereunder or under the other Loan Documents or other information
provided to the Lender Parties hereunder or thereunder may contain Restricting
Information. Neither the Administrative Agent nor any of its Related Parties
warrants or makes any other statement with respect to the adequacy of such
provisions to achieve such purpose nor does the Administrative Agent or any of
its Related Parties warrant or make any other statement to the effect that a
Loan Party’s or Lender Party’s adherence to such provisions will be sufficient
to ensure compliance by such Loan Party or Lender Party with its contractual
obligations or its duties under applicable law in respect of Restricting
Information and each of the Lender Parties and each Loan Party assumes the risks
associated therewith.
          Section 10.03 No Waiver; Cumulative Remedies. No failure on the part
of the Administrative Agent, the L/C Issuer or any Lender to exercise, and no
delay by any such Person in exercising, and no course of dealing with respect
to, any right, remedy, power or privilege under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Agreement or any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The right, remedy, power or
privilege provided herein, and provided under any other Loan Document, are
cumulative and not exclusive of any right, remedy, power or privilege provided
by law.
          Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and
Expenses. The Borrower shall pay (i) all reasonable out-of pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of Shearman & Sterling LLP, counsel
for the Administrative Agent and of special and local counsel to the

130



--------------------------------------------------------------------------------



 



Lenders retained by the Administrative Agent following consultation with the
Borrower), for which an invoice has been presented to the Borrower, in
connection with the preparation, due diligence, administration, syndication and
closing of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of pocket expenses incurred by the L/C Issuer, for which an
invoice has been presented to the Borrower, in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all expenses incurred by the Administrative Agent,
any Lender or the L/C Issuer (including the fees, charges and disbursements of
one primary counsel for the Administrative Agent and one additional counsel for
the Lenders), for which an invoice has been presented to the Borrower, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
          (b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), the Joint Lead Arrangers, the
Lenders and each of their respective Affiliates, officers, directors, employees
and agents (each such Person being called an “Indemnitee”) against, and hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related reasonable out of pocket documented expenses (including, without
limitation, the reasonable out of pocket and invoiced fees, disbursements and
other charges of (i) one counsel, (ii) in the case of a material conflict
between two or more Indemnitees, as so determined in the reasonable opinion of
existing counsel, one additional counsel, and (iii) one local counsel in each
applicable jurisdiction) (collectively, the “Losses”), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower (but excluding any proceeding brought by a third party or a Lender
against any other Lender (in such Lender’s capacity as a Lender and not in any
capacity as a Joint Lead Arranger or the Administrative Agent)), arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Affiliates, officers, directors, employees and
agents only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
claim, litigation, investigation or proceeding (or preparation of a defense in
connection therewith) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party or any of the Borrower’s or such Loan Party’s
directors, shareholders or creditors, and regardless of whether any Indemnitee
is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence, bad
faith, or willful misconduct or material breach of the obligations under this
Agreement or any other Loan Document of such Indemnitee.
          (c) Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the L/C Issuer or any

131



--------------------------------------------------------------------------------



 



Related Party of any of the foregoing, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), the L/C Issuer or such Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.11(d).
          (d) Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
          (e) Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
          (f) Survival. The agreements in this Section shall survive the
resignation of the Administrative Agent and the L/C Issuer, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
          Section 10.05 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

132



--------------------------------------------------------------------------------



 



          Section 10.06 Successors and Assigns. (a) Successors and Assigns
Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) Assignments by Lenders. Any Lender (other than the Swingline
Lender with respect to the Swingline Loans) may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:
               (i) Minimum Amounts.
          (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
          (B) in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of a Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its

133



--------------------------------------------------------------------------------



 



Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
          (ii) Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;
          (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by subsection(b)(i)(B) of this Section
and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment or Revolving Credit Commitment if such assignment is
to a Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund or the Borrower or any of its Affiliates or
Subsidiaries; and
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding).
          (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount equal to $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          (v) No Assignment to Natural Persons. No such assignment shall be made
to a natural person.
          Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) of this Section, from and after the effective
date specified in each Assignment and Assumption, the Eligible Assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the

134



--------------------------------------------------------------------------------



 



extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 3.01, Section 3.04, Section 3.05 and
Section 10.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.06(d).
          (c) Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at the Administrative Agent’s Office
a copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
          (d) Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses (b),
(c), (d), (f) or (g) of the first proviso to Section 10.01 that affects such
Participant. Subject to subsection (e) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Section 3.01, Section 3.04
and Section 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.07 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.12 as though it were a Lender.

135



--------------------------------------------------------------------------------



 



          (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or Section 3.04 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.
          (f) Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
          (g) Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.11(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Agreement for
which a Lender would be liable, and (iii) the Granting Lender shall for all
purposes, including the approval of any amendment, waiver or other modification
of any provision of any Loan Document, remain the lender of record hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization,

136



--------------------------------------------------------------------------------



 



arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $2,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.
          (i) Resignation as L/C Issuer after Assignment. Notwithstanding
anything to the contrary contained herein, if at any time Citibank assigns all
of its Revolving Credit Commitments and Revolving Credit Loans pursuant to
Section 10.06(b), Citibank may upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Citibank
as L/C Issuer. If Citibank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). Upon the appointment and
acceptance of a successor L/C Issuer, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Citibank to
effectively assume the obligations of Citibank with respect to such Letters of
Credit.
          Section 10.07 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or the
L/C Issuer, irrespective of whether or not such Lender or the L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Issuer or their
respective Affiliates may have. Each Lender and the L/C Issuer agrees to notify
the Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

137



--------------------------------------------------------------------------------



 



          Section 10.08 Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
          Section 10.09 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
          Section 10.10 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
          Section 10.11 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 10.12 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or

138



--------------------------------------------------------------------------------



 



any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender and the Borrower gives a notice pursuant to
Section 2.16(f), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
     (a) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b)(iv);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.
          A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
          Section 10.13 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.
          (b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.

139



--------------------------------------------------------------------------------



 



EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
          (c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
          (d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
          Section 10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
          Section 10.15 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby, the Borrower
acknowledges and agrees that: (i) the credit facilities provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction

140



--------------------------------------------------------------------------------



 



between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and Joint Lead Arrangers, on the other hand, and the Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Joint Lead Arrangers each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Borrower or any of its Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent, the Lenders nor any
Joint Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent, any Lender or any Joint Lead
Arranger has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and neither the Administrative Agent, any Lender
nor any Joint Lead Arranger has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Joint Lead Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Joint Lead Arranger has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent and the Joint Lead Arrangers have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Joint Lead Arrangers with
respect to any breach or alleged breach of agency or fiduciary duty.
          Section 10.16 USA PATRIOT Act Notice. Each Lender that is subject to
the Act (as hereinafter defined) and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.
          Section 10.17 No Liability of Members, Partners and Other Persons. No
limited partner, member, officer, manager, employee, director, stockholder or
other holder of an ownership interest of or in any Loan Party or any
partnership, limited liability company, corporation or other entity which is a
stockholder or other holder of an ownership interest of or in any Loan Party
shall have any personal liability in respect of such obligations by reason of
his, her or its status as such limited partner, officer, manager, employee,
director, stockholder or holder. In addition, no general partner of any Loan
Party that is a partnership, joint venture or joint adventure shall have any
personal liability in respect of such Loan Party’s obligation under this
Agreement or the Notes by reason of his, her or its status as such general
partner.

141



--------------------------------------------------------------------------------



 



          Section 10.18 Authorization of Third Parties to Deliver Information
and Discuss Affairs. The Borrower hereby confirms that it has authorized and
directed each Person whose preparation or delivery to the Administrative Agent
or the Lenders of any opinion, report or other information is a condition or
covenant under this Agreement (including under Article V and Article VII) to so
prepare or deliver such opinions, reports or other information for the benefit
of the Administrative Agent and the Lenders. The Borrower agrees to confirm such
authorizations and directions provided for in this Section 10.18 from time to
time as may be requested by the Administrative Agent.
[SIGNATURE PAGES FOLLOW]

142



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first above written.

                  BBHI ACQUISITION LLC, as Borrower    
 
           
 
  By:   /s/ Kevin Watson    
 
           
 
      Name: Kevin Watson  
 
      Title: Senior Vice President & Treasurer    
 
                BBHI HOLDINGS LLC    
 
           
 
  By:   /s/ Kevin Watson    
 
           
 
      Name: Kevin Watson  
 
      Title: Senior Vice President & Treasurer    
 
                CITIBANK, N.A., as Administrative Agent,
Collateral Agent, L/C Issuer, Swingline Lender and a Lender    
 
           
 
  By:   /s/ Timothy P. Dilworth    
 
           
 
      Name: Timothy P. Dilworth  
 
      Title: Vice President    
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Todd Shipley    
 
           
 
      Name: Todd Shipley  
 
      Title: Senior Vice President    
 
                BARCLAYS BANK PLC, as a Lender    
 
           
 
  By:   /s/ Kevin Cullen    
 
           
 
      Name: Kevin Cullen    
 
      Title: Director    
 
                CREDIT SUISSE AG CAYMAN ISLANDS BRANCH, as a Lender    
 
           
 
  By:   /s/ Doreen Barr    
 
           
 
      Name: Doreen Barr    
 
      Title: Director    
 
           
 
  By:   /s/ Rahal Parmar    
 
           
 
      Name: Rahal Parmar    
 
      Title: Associate    
 
                UBS LOAN FINANCE LLC, as a Lender    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
      Name: Irja R. Otsa    
 
      Title: Associate Director
          Banking Products
          Services US    
 
           
 
  By:   /s/ April Varner-Nanton    
 
           
 
      Name: April Varner-Nanton    
 
      Title: Director
          Banking Products
          Services US    

 